 

Exhibit 10.2 

 

Execution Version

 

INVESTMENT AGREEMENT

 

dated as of June 24, 2020

 

by and between

 

ADAPTHEALTH CORP.

 

and

 

DEERFIELD PARTNERS, L.P.

 





 

 

Article I PURCHASE; CLOSING        2 1.1 Purchase   2 1.2 Closing   2 1.3
Closing Conditions.   3 Article II REPRESENTATIONS AND WARRANTIES   5 2.1
Representations and Warranties of the Company   5 2.2 Representations and
Warranties of the Purchaser   11 Article III COVENANTS   15 3.1 Confidentiality
  15 3.2 Listing   16 3.3 Efforts   16 3.4 Legend   16 3.5 Back Leverage   16
3.6 Corporate Actions   16 3.7 Negative Covenants   17 3.8 Tax Matters   17 3.9
Stockholder Approval   18 Article IV SURVIVAL   19 4.1 Survival   20 Article V
SHAREHOLDER RIGHTS   20 5.1 Information Rights   20 5.2 Registration Rights   20
5.3 Form 8-K   21 Article VI MISCELLANEOUS   22 6.1 Expenses   22 6.2 Amendment;
Waiver   23 6.3 Counterparts; Electronic Transmission   23 6.4 Governing Law  
23 6.5 WAIVER OF JURY TRIAL   24 6.6 Notices   24 6.7 Entire Agreement   25 6.8
Assignment   25 6.9 Interpretation; Other Definitions   25 6.10 Captions   30
6.11 Severability   31 6.12 No Third Party Beneficiaries   31 6.13 Public
Announcements   31 6.14 Specific Performance   31 6.15 Termination   31 6.16
Effects of Termination   32 6.17 Non-Recourse   32

 

Schedule A:  Legal Opinion      Schedule B:  Investor Requirements      Schedule
C:  Competitors      ANNEXES      Annex I– Form of Series B-2 Certificate of
Designations      Annex II– Form of Amended and Restated Registration Rights
Agreement     



ii

 

 

INDEX OF DEFINED TERMS

 

Term   Location of Definition Affiliate   6.9(g) Agreement   Preamble Beneficial
Owner/Beneficially Own/Beneficial Ownership   6.9(d) Board of Directors  
2.1(a)(1) BSA/PATRIOT Act   2.2(c)(8) business day   6.9(e) Bylaws   2.1(d)
Capitalization Date   2.1(b)(1) Certificate of Incorporation   2.1(d) Class A
Common Stock   2.1(b)(1) Class B Common Stock   2.1(b)(1) Closing   1.2(a)
Closing Date   1.2(a) Closing Notice   1.2(a) Common Stock   2.1(b)(1) Company  
Preamble Company Material Adverse Effect   6.9(h) Company Stock Awards  
2.1(b)(1) Company Stock Options   2.1(b)(1) Contract   6.9(i) DGCL   2.2(f
Effect   6.9(k) Encumbrance   6.9(l) Equity Securities   6.9(m) Exchange Act  
2.1 GAAP   2.1(e)(2) Governmental Entity   6.9(n) herein/hereof/hereunder  
6.9(c) including/includes/included/include   6.9(b) Information   3.1 Knowledge
of the Company   6.9(p) Law   6.9(q) Lien   6.9(r) Non-Recourse Party   6.17
OFAC List   2.2(c)(8) or   6.9(a) person   6.9(f) Preferred Stock   2.1(b)(1)
Purchaser   Preamble Reference Date   2.1 Registration Rights Agreement   6.9(t)
SEC   2.1(e)(1) SEC Reports   2.1(e)(1) Securities Act   2.1 Series B-2
Certificate of Designations   Recitals Series B-1 Certificate of Designations  
3.10 Shares   1.1 Stock Plan   2.1(b)(1) Subsidiary   6.9(u) Target Acquisition
  6.9(v) Purchase Price   1.1(c) Transfer Agent   1.2(b)(1) Voting Debt  
2.1(b)(2) Warrants   2.1(b)(1)

 



iii

 

 

INVESTMENT AGREEMENT, dated as of June 24, 2020 (this “Agreement”), by and
between AdaptHealth Corp., a Delaware corporation (the “Company”), and Deerfield
Partners, L.P., a Delaware limited partnership (the “Purchaser”).

 

RECITALS:

 

WHEREAS, on May 25, 2020, the Company entered into an Investment Agreement (the
“Third Party Investment Agreement”) with OEP AHCO Investment Holdings, LLC, a
Delaware limited liability company (the “OEP Purchaser”), and, solely for
purposes of Section 3.10 thereof, One Equity Partners VII, L.P., a Delaware
limited partnership, pursuant to which the OEP Purchaser has agreed to purchase
$190,000,000 of the Company’s Series A Preferred Stock from the Company (subject
to the terms and conditions thereof);

 

WHEREAS, on May 25, 2020, the Company, the Purchaser and Deerfield Private
Design Fund IV, L.P. (“DPD IV”) entered into a letter agreement (the “Letter
Agreement”), pursuant to which the Purchaser and the Company agreed, among other
things, to negotiate and enter into an agreement that provides for the purchase
by the Purchaser from the Company, and the sale by the Company to the Purchaser,
of $35,000,000 of convertible preferred stock having terms that are
substantially equivalent to the terms of the Series A Preferred Stock sold
pursuant to the Third Party Investment Agreement, subject to specified
exceptions;

 

WHEREAS, consistent with the Letter Agreement, the Company proposes to issue and
sell to the Purchaser (including its permitted assignees pursuant to
Section 6.8) shares of Series B-2 Convertible Preferred Stock, par value $0.0001
per share, of the Company (the “Series B-2 Preferred Stock”), having the
designation, preferences, conversion or other rights, voting powers,
restrictions, limitations as to dividends, qualifications and terms and
conditions, as specified in the form of Series B-2 Certificate of Designation,
Preferences and Rights attached hereto as Annex I (the “Series B-2 Certificate
of Designations”);

 

WHEREAS, on May 25, 2020, the Company entered into that certain Stock Purchase
Agreement and Agreement and Plan of Merger, by and among the Company, Eleanor
Merger Sub LLC, Solara Holdings, LLC and LCP Solara Blocker Seller, LLC, in its
capacity as Blocker Seller and the Representative (in each case as defined
therein), regarding the Target Acquisition (the “Stock Purchase Agreement”); and

 

WHEREAS, capitalized terms used in this Agreement have the meanings set forth in
Section 6.9 or such other section indicated in the preceding Index of Defined
Terms.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 



1

 

 

Article I

 

PURCHASE; CLOSING

 

1.1            Purchase.

 

(a)            On the terms and subject to the conditions herein and subject to
the satisfaction (or waiver) of the conditions set forth in Section 1.3 below,
on the Closing Date (as defined below), the Company agrees to sell and issue to
the Purchaser, and the Purchaser agrees to purchase from the Company, 35,000
shares of Series B-2 Preferred Stock (the “Shares”) for the total price in cash
of $35,000,000 (the “Purchase Price”).

 

(b)            The Company will use the proceeds of the Purchase Price for
(a) payment of fees and expenses incurred in connection with the transactions
contemplated by this Agreement, (b) other general corporate purposes, and
(c) funding of the Target Acquisition.

 

1.2            Closing.

 

(a)            The closing of the sale of Shares contemplated hereby (the
“Closing”) shall occur on the date, and immediately prior to the consummation
of, the Target Acquisition (the consummation of the Target Acquisition, the
“Target Acquisition Closing”). Upon (a) satisfaction or waiver of the conditions
set forth in Section 1.3 of this Agreement (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to their
satisfaction or waiver at or prior to the Closing), and (b) written notice from
(or on behalf of) the Company to the Purchaser (the “Closing Notice”) that the
Company reasonably expects all conditions to the Target Acquisition Closing to
be satisfied on a date that is not less than three (3) business days from the
date of such Closing Notice, the Purchaser shall deliver to the Company, at
least one (1) business day prior to the proposed date of the Closing specified
in the Closing Notice, an amount equal to the Purchase Price, which shall be
held in escrow by the Company until the Closing and immediately subsequent
Target Acquisition Closing. In the event the Target Acquisition Closing does not
occur on the date specified in such Closing Notice, the Company shall promptly
(but not later than one (1) business day thereafter) return to the Purchaser the
Purchase Price. The date that the Closing occurs shall be referred to as the
“Closing Date”.

 

(b)            At the Closing:

 

(1)            (i) the Company shall issue to the Purchaser or its designee the
Shares and the Purchaser shall be deemed for all corporate purposes to have
become the legal and record holder of the Shares, entitled to exercise all
rights (including conversion rights) as a holder thereof, (ii) the Company shall
deliver to the Purchaser (or its designee) stock certificates representing the
Shares, and (iii) the Company shall deliver to the Purchaser (A) an opinion of
Willkie Farr & Gallagher LLP containing the opinions substantially in the form
set forth in Schedule A, (B) the executed Amended and Restated Registration
Rights Agreement, in the form of Annex II hereto, and (C) all other documents,
instruments and writings required to be delivered by the Company to the
Purchaser pursuant to this Agreement or otherwise required in connection
herewith.

 

(2)            the Purchaser will deliver or cause to be delivered (i) to a bank
account previously designated by the Company in writing, the Purchase Price, by
wire transfer of immediately available funds (provided, however, that the
delivery of the Purchase Price in escrow in accordance with Section 1.2 shall
satisfy this obligation), (ii) the executed Amended and Restated Registration
Rights Agreement and (iii) all other documents, instruments and writings
required to be delivered by the Purchaser to the Company pursuant to this
Agreement or otherwise required in connection herewith.

 



2

 

 

1.3            Closing Conditions.

 

(a)            The obligations of the Purchaser, on the one hand, and the
Company, on the other hand, to effect the Closing is subject to the satisfaction
by the Purchaser and the Company at the Closing of the following conditions:

 

(1)            no temporary restraining order, preliminary or permanent
injunction or other judgement or order issued by any Governmental Entity shall
have been issued, and no Law shall be in effect, restraining, enjoining, making
illegal or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement; and

 

(2)            all conditions precedent to the Company’s obligation to
consummate closing of the Target Acquisition shall have been satisfied or,
waived (other than those conditions which, by their nature, are to be satisfied
at the closing of the Target Acquisition) and the parties to the Target
Acquisition are ready, willing and able to consummate the Target Acquisition
immediately subsequent to the Closing.

 

(b)            The obligation of the Purchaser to effect the Closing is subject
to the satisfaction by the Company at the Closing of the following conditions:

 

(1)            (A) the Fundamental Representations (other than
Section 2.1(a)(1)(ii) and Section 2.1(a)(5)) (disregarding all qualifications as
to materiality or “Company Material Adverse Effect” set forth therein) shall be
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date (except to the extent any such Fundamental
Representation speaks as of the date of this Agreement or any other specific
date, in which case such representation or warranty shall be true and correct as
of such date), (B) Section 2.1(a)(1)(ii) (for the avoidance of doubt, without
disregarding any qualifications as to materiality or “Company Material Adverse
Effect” set forth therein) shall be true and correct in all respects as of the
Closing Date as if made on and as of the Closing Date,
(C) Section 2.1(a)(5) shall be true and correct as of the Closing Date as if
made on and as of the Closing Date and (D) the other representations and
warranties of the Company set forth in Section 2.1 (disregarding all
qualifications as to materiality or “Company Material Adverse Effect” set forth
therein) shall be true and correct as of the Closing Date as though made on and
as of the Closing Date (except to the extent any such representation or warranty
speaks as of the date of this Agreement or any other specific date, in which
case such representation or warranty shall be true and correct as of such date),
except, solely with respect to this clause (D), where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect;

 

(2)            the Company shall have performed or complied with in all material
respects all of the covenants and agreements required to be performed or
complied with by the Company under this Agreement on or prior to the Closing
Date;

 

(3)            since the date of this Agreement, there shall not have occurred
and be continuing any Company Material Adverse Effect;

 

(4)            the Purchaser shall have received a certificate, signed on behalf
of the Company by an authorized officer thereof, certifying that the conditions
set forth in Sections 1.3(b)(1), 1.3(b)(2) and 1.3(b)(3) have been satisfied;

 

(5)            the Company shall have delivered to the Purchaser a copy of the
Series B-2 Certificate of Designations that has been filed with the Secretary of
State of the State of Delaware;

 

(6)            Nasdaq shall have completed its review of a “Listing of
Additional Shares Notification Form” for listing of the any shares of Common
Stock issuable upon conversion of the Series B-1 Preferred Stock into which the
Series B-2 Preferred Stock is convertible at the applicable Conversion Rate
specified in the applicable Certificate of Designations as in effect on the date
hereof on the Nasdaq CM;

 



3

 

 

(7)            if the Company Stockholder Approval has not been obtained prior
to the Closing, (A) Voting Parties (other than the Purchasers and their
Affiliates) shall have entered into Voting Agreements or (B) other persons shall
have entered into other voting agreements in substantially the form of the
Voting Agreements, which Voting Agreements and other such voting agreements
collectively represent, when taken together with the 1,369,341 shares of Class A
Common Stock held by Deerfield Private Design Fund IV, L.P., at least a majority
of the outstanding voting power of the Company as of the earlier of (x) the
record date of the first Company Stockholders’ Meeting to be held after the
Closing for the Company Stockholder Approval and (y) the Closing, entitled to
vote with respect to the Company Stockholder Approval and such Voting Agreements
and other such voting agreements shall be in full force and effect;

 

(8)            the consents set forth on Schedule 2.1(a)(3) shall have been
obtained and are in full force and effect; and

 

(9)            the Company shall be consummating the closing of the purchase and
sale of $190,000,000 of the Series A Preferred Stock pursuant to the Third Party
Investment Agreement substantially contemporaneously with the Closing.

 

(c)            The obligation of the Company to effect the Closing is subject to
the satisfaction by the Purchaser at the Closing of the following conditions:

 

(1)            the representations and warranties of the Purchaser set forth in
Section 2.2 (disregarding all qualifications as to materiality set forth
therein) shall be true and correct as of the Closing Date as though made on the
Closing Date (except to the extent any such representation or warranty speaks as
of the date of this Agreement or any other specific date, in which case such
representation or warranty shall be true and correct as of such date), except
where the failure of such representations and warranties to be so true and
correct would not, individually or in the aggregate, reasonably be expected to
materially impair or delay the Purchaser’s ability to perform or comply with its
obligations under this Agreement or to consummate the transactions contemplated
hereby or thereby;

 

(2)            the Purchaser shall have performed or complied with in all
material respects all covenants and agreements required to be performed or
complied with by the Purchaser under this Agreement on or prior to the Closing
Date; and

 

(3)            the Company shall have received a certificate, signed on behalf
of the Purchaser by an authorized representative thereof, certifying that the
conditions set forth in Section 1.3(c)(1) and Section 1.3(c)(2) have been
satisfied.

 



4

 

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

2.1            Representations and Warranties of the Company. Except as set
forth (x) in publicly available SEC Reports filed by the Company with the SEC
following December 31, 2019 (the “Reference Date”), excluding any disclosures
set forth in risk factors or any “forward looking statements” within the meaning
of the Securities Act of 1933 (the “Securities Act”) or the Securities Exchange
Act of 1934, as amended, (the “Exchange Act”) or (y) in a correspondingly
identified schedule attached hereto (provided that any such disclosure shall be
deemed to be disclosed with respect to each other representation and warranty to
which the relevance of such exception is reasonably apparent on the face of such
disclosure), the Company represents and warrants to the Purchaser that:

 

(a)            Incorporation and Authority.

 

(1)            The Company is duly organized, validly existing and in good
standing under the Laws of the State of Delaware. The Company has all requisite
corporate or other applicable organizational power to (i) enter into, consummate
the transactions contemplated by, and carry out its obligations under this
Agreement, and (ii) own, lease and operate its properties and carry on its
business as presently conducted, and the Company is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified, except for any failure under clause (ii) that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. The execution and delivery by the Company of this Agreement, the
Series B-2 Certificate of Designations and each other agreement, document,
instrument, schedule or certificate contemplated by this Agreement to be
executed by the Company in connection with the transactions contemplated
hereunder (the “Ancillary Documents”) and the consummation by the Company of the
transactions contemplated by this Agreement and the Ancillary Documents have
been or will be duly authorized by all requisite corporate or other similar
organizational action on the part of the Company. This Agreement has been, and
the Ancillary Documents will be, duly executed and delivered by the Company.
Assuming due authorization, execution and delivery by the other parties hereto,
this Agreement constitutes, and the Ancillary Documents will constitute, the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms, subject in each case to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or similar
Laws now or hereafter in effect relating to or affecting creditors’ rights and
remedies generally and subject, as to enforceability, to the effect of general
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law). True and complete copies of the Second Amended
and Restated Certificate of Incorporation of the Company (as amended or modified
from time to time prior to the date hereof, the “Certificate of Incorporation”))
and the Amended and Restated Bylaws of the Company (as amended or modified from
time to time prior to the date hereof, the “Bylaws”)), each as in effect, have
been made available to the Purchaser prior to the date hereof. The Board of
Directors of the Company (the “Board of Directors”), at a meeting duly called
and held or by written consent, adopted resolutions (y) directing that the
Company submit to the holders of Common Stock a proposal (the “Conversion
Proposal”) to approve the issuance of shares of Common Stock upon conversion of
the Series B-1 Preferred Stock that is issuable upon conversion of the
Series B-2 Preferred Stock in excess of the number of shares permitted without
obtaining such approval under Nasdaq Rule 5635 and to otherwise approve the
removal of the Conversion Restriction (as such term is defined in the Series B-2
Certificate of Designations) at a meeting of the holders of Common Stock in
accordance with the terms of this Agreement and (z) recommending that the
holders of the Common Stock approve the Conversion Proposal (such
recommendation, the “Company Board Recommendation”), which resolutions have not
been subsequently rescinded, modified or withdrawn. The affirmative vote (in
person or by proxy) of the holders of a majority of the shares of Common Stock
(excluding shares of Common Stock issuable upon conversion of the Series B-1
Preferred Stock that is issuable upon conversion of the Shares) voting for the
approval of the Conversion Proposal is the only vote or approval of the holders
of any class or series of capital stock of the Company or any of its
Subsidiaries that is required (or necessary to remain in compliance with the
rules of Nasdaq) under the rules and regulations of the SEC, the General
Corporation Law of the State of Delaware (the “DGCL”) or Nasdaq to approve the
transactions contemplated hereby and the consummation thereof, including the
conversion of all the shares of Series B-1 Preferred Stock that are issuable
upon conversion of the Shares under Nasdaq listing rule 5635 into shares of
Class A Common Stock (without giving effect to the Conversion Restriction) (the
“Company Stockholder Approval”).

 



5

 

 

(2)            Each of the Company’s Significant Subsidiaries (as defined in
Rule 1-02 of Regulation S-X of the SEC) (i) is duly organized and validly
existing under the Laws of its jurisdiction of organization, (ii) has all
requisite corporate or other applicable entity power and authority to own its
properties and conduct its business as presently conducted, and (iii) is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified, except, in the case of this clause (iii), where failure to be
so qualified or in good standing, individually or in the aggregate, has not and
would not reasonably be expected to have a Company Material Adverse Effect.

 

(3)            Neither the execution and delivery by the Company of this
Agreement or the Ancillary Documents, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof will (a) violate or conflict with the
organizational documents of the Company, (b) conflict with or violate any Law
applicable to the Company or by which any of its properties or assets is bound
or subject or (c) result in any breach of, or constitute a default (or event
which, with the giving of notice or lapse of time or both, would constitute a
default) under, or give to any person any rights of termination, acceleration or
cancellation of or result in the creation of any Lien on any of the assets or
properties of the Company, any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any of its subsidiaries is a party or by which any of them or any of their
respective properties or assets is bound or subject, except, in the case of
clauses (b) and (c), for any such conflicts, violations, breaches, defaults,
terminations, accelerations, cancellations or creations as, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.

 

(4)            Except for (a) the filing with the SEC of such current reports
and other documents, if any, required to be filed with the SEC under the
Exchange Act or Securities Act in connection with the transactions contemplated
hereunder, including the filing with the SEC of a proxy statement relating to
the Company Stockholders’ Meeting (the “Proxy Statement”), any filings required
by the Registration Rights Agreement or the Amended and Restated Registration
Rights Agreement, as in effect at such time the and Transaction 8-Ks,
(b) compliance with any applicable state securities or blue sky laws,
(c) pursuant to the terms of any Contract by and between the Company or any of
its Subsidiaries, on the one hand, and any Governmental Entity, on the other
hand, and (d) the filing of the Series B-2 Certificate of Designations with the
Secretary of State of the State of Delaware, no consent or approval of, or
filing or registration with, any Governmental Entity is necessary for the
execution, delivery and performance by the Company of this Agreement and the
Ancillary Documents, other than such other consents, approvals, filings or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

(5)            As of the date hereof, the persons set forth on Schedule
2.1(a)(5) (together with the Purchaser and its Affiliates and any persons who
execute and deliver a voting agreement following the date hereof in
substantially the form of the Voting Agreements, the “Voting Parties”) hold
shares of Common Stock that (together with the Retained Shares), in the
aggregate, represent a majority of the voting power of the Company entitled to
vote with respect to the Company Stockholder Approval. Each of the Voting
Parties set forth on Schedule 2.1(a)(5) has entered into a Voting Agreement as
of the date hereof.

 



6

 

 

(b)            Capitalization.

 

(1)            The total number of shares of all classes of capital stock which
the Company is authorized to issue is 250,000,000 shares, which consists of
(a) 245,000,000 shares of common stock, par value $0.0001 per share (“Common
Stock”), which Common Stock consists of (i) 210,000,000 shares of Class A Common
Stock (“Class A Common Stock”) and (ii) 35,000,000 shares of Class B Common
Stock (“Class B Common Stock”) and (b) 5,000,000 shares of preferred stock, par
value $0.0001 per share (“Preferred Stock”), of which 185,000 shares of
Preferred Stock are authorized as Series B-1 Preferred Stock and a certain
number of shares of Preferred Stock will be authorized as Series A Preferred
Stock pursuant to the Third Party Investment Agreement. As of the close of
business on June 15, 2020 (the “Capitalization Date”), there were 46,217,170
shares of Class A Common Stock outstanding, 28,508,750 shares of Class B Common
Stock outstanding and no shares of Preferred Stock outstanding. As of the close
of business on the Capitalization Date, (i) 2,905,179 shares of Class A Common
Stock remained available for issuance pursuant to the AdaptHealth Corp. 2019
Stock Incentive Plan (the ”Stock Plan”), (ii) options to purchase 3,464,001
shares of Class A Common Stock (“Company Stock Options”) pursuant to the Stock
Plan were outstanding, (iii) 1,572,203 unvested shares of Class A Common Stock
granted pursuant to the Stock Plan were outstanding (together with the Company
Stock Options, the “Company Stock Awards”), (iv) 1,000,000 shares of Class A
Common Stock remained available for issuance pursuant to the AdaptHealth 2019
Employee Stock Purchase Plan and (v) public and private warrants to acquire
7,946,237 shares of Class A Common Stock were outstanding (the “Warrants”). The
Series B-1 Certificate of Designations has been filed with the Secretary of
State of the State of Delaware. All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive or similar rights. From the Capitalization
Date through and as of the date of this Agreement, no other shares of Common
Stock or Preferred Stock have been issued other than shares of Common Stock
issued in respect of the exercise of Company Stock Options or grant or payment
of Company Stock Awards in the ordinary course of business. The Company does not
have outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect.

  

(2)            No bonds, debentures, notes or other indebtedness having the
right to vote (or convertible into or exchangeable for, securities having the
right to vote) on any matters on which the stockholders of the Company may vote
(“Voting Debt”) are issued and outstanding. Except (i) pursuant to any cashless
exercise provisions of any Company Stock Options or pursuant to the surrender of
shares to the Company or the withholding of shares by the Company to cover tax
withholding obligations under Company Stock Options or Company Stock Awards,
(ii) for the Warrants and (iii) as set forth in Section 2.1(b)(1), the Company
does not have and is not bound by any outstanding options, preemptive rights,
rights of first offer, warrants, calls, commitments or other rights or
agreements calling for the purchase, sale or issuance of, or securities or
rights convertible into, or exchangeable for, any shares of Common Stock or any
other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).

 

(c)            Sale of Securities. Based in part on the Purchaser’s
representations in Section 2.2, the offer and sale of the Securities is exempt
from the registration and prospectus delivery requirements of the Securities Act
and the rules and regulations promulgated thereunder. Without limiting the
foregoing, neither the Company nor, to the Knowledge of the Company, any other
person authorized by the Company to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offer or sales of the Securities
and neither the Company nor, to the Knowledge of the Company, any person acting
on its behalf, has made any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the offering or
issuance of the Securities under this Agreement or the Certificates of
Designations to be integrated with prior offerings by the Company for purposes
of the Securities Act that would result in Regulation D or any other applicable
exemption from registration under the Securities Act not being available, nor
will the Company take any action or steps that would cause the offering or
issuance of the Securities under this Agreement or the Certificates of
Designations to be integrated with other offerings.

 



7

 

 

(d)            Shares. The Securities to be delivered to the Purchaser
hereunder, under the Series B-2 Certificate of Designations and under the
Series B-1 Certificate of Designations upon conversion fo the Series B-2
Preferred Stock have been duly authorized and, when issued and paid for pursuant
to this Agreement or issued pursuant to the Series B-2 Certificate of
Designations or the Series B-1 Certificate of Designations, as applicable, shall
be validly issued, fully paid and non-assessable and not subject to pre-emptive
rights created by statute, the Company’s Bylaws or Certificate of Incorporation
or any contract to which the Company is a party or is otherwise bound. As of the
Closing, the Company shall have the right, authority and power to sell, assign
and transfer the Securities to the Purchaser. Upon delivery of such Securities
to the Purchaser, the Purchaser shall acquire good, valid and marketable title
to such Securities, free and clear of all Liens other than restrictions on
transfer imposed by applicable securities Laws or in this Agreement, the
Registration Rights Agreement or the Amended and Restated Registration Rights
Agreement, as in effect at such time, or in the Certificates of Designations.
The Securities to be issued hereunder and that are or may become issuable under
the Series B-1 Certificate of Designations have been duly authorized and
reserved for such issuance.

 

(e)            SEC Reports; Financial Statements.

 

(1)            The Company has filed, on a timely basis, all forms, reports,
prospectuses, proxy statements and documents (together with all amendments
thereof and supplements thereto) required to be filed by it with the Securities
and Exchange Commission (the “SEC”) since February 15, 2018 (together with all
exhibits and schedules thereto and all information incorporated therein by
reference, the “SEC Reports”). The SEC Reports (as of the date filed with the
SEC and, in the case of registration statements, prospectuses and proxy
statements, on the dates of effectiveness and the dates of mailing,
respectively, and, in the case of any SEC Reports amended or superseded by a
filing prior to the date hereof, then on the date of such amending or
superseding filing) (i) have complied in all material respects in accordance
with either the applicable requirements of the Securities Act or the Exchange
Act, as the case may be, and the applicable rules and regulations promulgated by
the SEC thereunder and (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(2)            As of the date hereof, (A) none of the Company’s Subsidiaries is
required to file any documents with the SEC, (B) there are no outstanding or
unresolved comments in comment letters from the SEC staff with respect to any of
the SEC Reports, and (C) to the Company’s knowledge, none of the SEC Reports is
the subject of ongoing SEC review, outstanding SEC comment or outstanding SEC
investigation. Each of the certifications and statements relating to the SEC
Reports required by: (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act;
(y) 18 U.S.C. §1350 (Section 906 of the Sarbanes-Oxley Act); or (z) any other
rule or regulation promulgated by the SEC or applicable to the SEC Reports is
accurate and complete, and complies as to form and content, in all material
respects with all applicable Laws.

 



8

 

 

 

(3)            The consolidated financial statements of the Company, and the
related notes thereto, included or incorporated by reference in the SEC Reports,
as of the date filed with the SEC (and, in the case of registration statements,
prospectuses and proxy statements, on the dates of effectiveness and the dates
of mailing, respectively, and, in the case of any SEC Report amended or
superseded by a filing prior to the date hereof, then on the date of such
amending or superseding filing), have complied as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis during the periods indicated (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC), and fairly presented, in all material
respects (subject, in the case of the unaudited statements, to normal year-end
adjustments and the absence of footnote disclosure, none of which, individually
or in the aggregate, are material to the Company and its Subsidiaries taken as a
whole), the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates of such financial statements and the consolidated
results of their operations and cash flows for each of the periods specified.

 

(4)            The Company (a) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to provide assurance that material information relating to
the Company, including its consolidated Subsidiaries, is made known to the
individuals responsible for the preparation of the Company’s filings with the
SEC, and (b) has disclosed, based on its most recent evaluation prior to the
date of this Agreement, to the Company’s outside auditors and the Board of
Director’s audit committee (i) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting (as defined in Rule 13a-15(f) under the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report material financial information, and (ii) any fraud
involving the Company, whether or not material, by management or other employees
who have a significant role in the Company’s internal controls over financial
reporting. As of the date of this Agreement, to the Knowledge of the Company,
the outside auditors and its chief executive officer and chief financial officer
will be able to give the certifications and attestations required pursuant to
the rules and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley
Act of 2002, without qualification, when next due.

 

(5)            There is no transaction, arrangement or other relationship
between the Company and/or any of its Subsidiaries and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its SEC Reports and is not so disclosed.

 

(6)            The Proxy Statement (including any amendment or supplement
thereto) will comply as to form in all material respects with the requirements
of the Exchange Act and will not, at the time it or any amendment or supplement
thereto is filed with the SEC or at the time first published, sent or given to
the stockholders of the Company, or at the time of the Company Stockholders’
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, the Company makes no representation
or warranty with respect to statements made or incorporated by reference therein
based on information supplied by or on behalf of the Purchaser or any Affiliates
thereof for inclusion or incorporation by reference in the Proxy Statement.

 



9

 

 

(f)            Brokers and Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the consummation of the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of the Company or its Affiliates.

 

(g)            Litigation. There are no actions or proceedings or, to the
Knowledge of the Company, investigations pending or, to the Knowledge of the
Company, any actions, proceedings, or investigations threatened in writing
against the Company or any of its Affiliates or any of their respective assets,
properties or businesses that (i) question the legality of the transactions
contemplated by this Agreement or (ii) individually or in the aggregate would
reasonably be expected to have a Company Material Adverse Effect. Except as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, neither the Company nor any of its
Subsidiaries is subject to any judgment, order or decree of any Governmental
Entity.

 

(h)            Compliance with Laws. Neither the Company nor any of its
Subsidiaries is, or since February 15, 2018 has been, in violation of any
applicable Law, except where such violation would not, individually or in the
aggregate, reasonably be expected to have, or has not had, a Company Material
Adverse Effect. To the Knowledge of the Company as of the date of this
Agreement, neither the Company nor any of its Subsidiaries is being investigated
with respect to any applicable Law, except for such of the foregoing as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

(i)            Absence of Changes. Since December 31, 2019, there has not been
any Company Material Adverse Effect or any event, change or occurrence that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

 

(j)            Listing and Maintenance Requirements. The shares of Class A
Common Stock are registered pursuant to Section 12(b) of the Exchange Act and
listed on the Nasdaq Capital Market (“Nasdaq”), and the Company has taken no
action designed to, or which to the Knowledge of the Company is reasonably
likely to, have the effect of, terminating the registration of the shares of
Class A Common Stock under the Exchange Act or delisting the Class A Common
Stock from the Nasdaq nor has the Company received as of the date of this
Agreement any notification that the SEC or the Nasdaq is contemplating
terminating such registration or de-listing.

 

(k)            Indebtedness. Neither the Company nor any of its Subsidiaries is,
immediately prior to the execution and delivery of this Agreement, in default in
the payment of any material indebtedness or in material default under any
agreement relating to its material indebtedness.

 

(l)            Anti-Takeover Provisions. Assuming the accuracy of the
representations in Section 2.2(f), the Company and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any “control
share acquisition”, “interested stockholder”, “business combination”, “fair
price”, “moratorium”, or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
Laws of the State of Delaware which is applicable to the Purchaser as a result
of the consummation of the transactions contemplated by this Agreement and the
Ancillary Documents in the manner contemplated hereby and thereby, including,
without limitation, the Company’s issuance of the Shares and the Purchaser’s
ownership of the Shares and the shares of Common Stock issuable upon conversion
of the Shares.

 



10

 

 

(m)            Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company,” and, to the Company’s knowledge, neither the Company
nor any Subsidiary is a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(n)            No Disqualification Events. With respect to the issuance of the
Securities, none of the Company, any of its predecessors, any Affiliated issuer,
any director, executive officer, other officer of the Company, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act except for items covered by Rule 506(d)(2) or (d)(3).

 

(o)            No Plan Assets. Neither the Company nor any of its Subsidiaries
holds “plan assets” within the meaning of the Department of Labor regulations
located at 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“Plan Assets”).

 

(p)            No Additional Representations. Except for the representations and
warranties made by the Company in this Section 2.1, none of the Company or any
of its Affiliates or representatives makes any other representation or warranty
of any kind or nature whatsoever, oral or written, express or implied, with
respect to itself, its Affiliates, their respective businesses, this Agreement
or the transactions contemplated by the Agreement.

 

2.2            Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company that:

 

(a)            Incorporation and Authority. The Purchaser is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization. The Purchaser has all requisite corporate or other applicable
organizational power to (i) enter into, consummate the transactions contemplated
by, and carry out its obligations under this Agreement, and (ii) own, lease and
operate its properties and carry on its business as it is now being conducted
and is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except for any failure under clause
(ii) that would not, individually or in the aggregate, reasonably be expected to
adversely affect the Purchaser’s ability to perform its obligations under this
Agreement or the Ancillary Documents or consummate the transactions contemplated
hereby or thereby on a timely basis. The execution and delivery by the Purchaser
of this Agreement and the Ancillary Documents to which the Purchaser is or will
be a party and the consummation by the Purchaser of the transactions
contemplated by this Agreement and the Ancillary Documents to which the
Purchaser is or will be a party have been or will be duly authorized by all
requisite corporate or other similar organizational action on the part of the
Purchaser. This Agreement has been, and the other Ancillary Documents to which
the Purchaser is or will be a party will be, duly executed and delivered by the
Purchaser. Assuming due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes, and the other Ancillary Documents to
which the Purchaser is or will be a party will constitute, the legal, valid and
binding obligation of the Purchaser, enforceable against it in accordance with
their respective terms, subject in each case to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or similar Laws now or
hereafter in effect relating to or affecting creditors’ rights and remedies
generally and subject, as to enforceability, to the effect of general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).

 



11

 

 

(b)            Non-Contravention.

 

(1)            Neither the execution, delivery and performance by the Purchaser
of this Agreement or the Ancillary Documents to which the Purchaser is or will
be a party, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance by the Purchaser with any of the provisions hereof or
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Lien upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of (i) its governing instruments or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Purchaser is a party or by which it may be bound, or to
which the Purchaser or any of the properties or assets of the Purchaser may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to the Purchaser or any of its properties
or assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect the Purchaser’s ability to perform its respective obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis.

 

(2)            Other than (A) the securities or blue sky laws of the various
states, (B) filings with the SEC pursuant to Section 13(d), Section 13(f) or
Section 16 of the Exchange Act, if applicable, on the part of the Purchaser and
(C) the filing by the Company of the Series B-2 Certificate of Designations with
the Delaware Secretary of State, no notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, nor expiration or termination of any
statutory waiting period, is necessary for the consummation by the Purchaser of
the transactions contemplated by this Agreement or the Ancillary Documents.

 



12

 

 

(c)            Securities Law Matters.

 

(1)            The Purchaser acknowledges that the Shares have not been
registered under the Securities Act or under any state securities laws. The
Purchaser (A) acknowledges that it is acquiring the Shares pursuant to an
exemption from registration under the Securities Act with no present intention
to distribute any of the Shares to any person or entity in violation of
applicable securities Laws, (B) is acquiring the Shares only for its own account
and not for the account of others, and not on behalf of any other account,
person or entity, (C) will not sell, transfer, pledge or otherwise dispose of
any Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act or any other applicable securities Laws,
(D) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Shares and of making an informed investment decision,
(E) is an institutional “accredited investor” (as that term is defined by
Rule 501 of the Securities Act) or is a “qualified institutional buyer” (as that
term is defined in Rule 144A of the Securities Act), in each case of this clause
(B), satisfying the requirements set forth on Schedule B, and (F) can bear the
economic risk of (x) an investment in the Shares indefinitely and (y) a total
loss in respect of such investment.

 

(2)            In making its decision to purchase the Shares, the Purchaser has
relied solely upon independent investigation made by the Purchaser and the
representations, warranties, covenants and agreements of the Company made (or
that will be made) herein and in the Ancillary Documents, as well as the
representations, warranties, covenants and agreements made (or that will be
made) by each other party to the Ancillary Documents (including, for the
avoidance of doubt, the parties to the Voting Agreements). The Purchaser
acknowledges and agrees that it has had the opportunity to review the SEC
Reports and it has received such information as it deems necessary in order to
make an investment decision with respect to the Shares. The Purchaser represents
and agrees that it and its professional advisor(s), if any, have had the full
opportunity to ask such questions, receive such answers and obtain such
information as it and its professional advisor(s), if any, have deemed necessary
to make an investment decision with respect to the Shares. Notwithstanding
anything to the contrary contained herein, neither any such review nor any due
diligence investigation conducted by the Purchaser or its advisors, if any, or
its representatives shall modify, amend or otherwise affect the Purchaser’s
right to rely on the representations and warranties of the Company contained in
this Agreement.

 

(3)            The Purchaser became aware of this offering of the Shares solely
by means of direct contact between it and the Company or a representative of the
Company, and the Shares were offered to the Purchaser solely by direct contact
between it and the Company or a representative of the Company. The Purchaser did
not become aware of this offering of the Shares, nor were the Shares offered to
the Purchaser, by any other means. The Purchaser acknowledges that it was not
induced to acquire the Shares through any form of general solicitation or
general advertising.

 



13

 

 

(4)            The Purchaser is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank. The Purchaser agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that the Purchaser is permitted to do so under
applicable law. If the Purchaser is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT Act
of 2001, and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
the Purchaser maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. To the extent required,
the Purchaser maintains policies and procedures reasonably designed for the
screening of its investors against the OFAC sanctions programs, including the
OFAC List. To the extent required, the Purchaser maintains policies and
procedures reasonably designed to ensure that the funds held by it and used to
purchase the Shares allocated to it were legally derived.

 

(5)            None of (i) the Purchaser, (ii) any of its directors, executive
officers, other officers that may serve as a director or officer of any company
in which it invests, general partners or managing members, nor (iii) any
beneficial owner of the Company’s voting equity securities (in accordance with
Rule 506(d) of the Securities Act) held by the Purchaser is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for Disqualification
Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act
and disclosed reasonably in advance of the Closing in writing in reasonable
detail to the Company.

 

(6)            The Purchaser does not hold Plan Assets.

 

(7)            The Purchaser understands that the Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions.

 

(d)            Financial Capability. The Purchaser at the Closing will have
available funds necessary for it to consummate the Closing on the terms and
conditions contemplated by this Agreement. The Purchaser is not aware as of the
date hereof of any reason why the funds sufficient to fulfill its obligations
under Article I will not be available at the Closing. The Purchase Price to be
paid by the Purchaser, together with the purchase price for any shares of
Class A Common Stock held by the Purchaser prior to the Closing, is less than
the maximum amount that the Purchaser is permitted to invest in any one
portfolio investment pursuant to the terms of its organizational or governing
documents or otherwise. The Purchaser has uncalled capital commitments or
otherwise has available funds in excess of its portion of the Purchase Price and
all other unfunded contractually binding equity commitments of the Purchaser
that are currently outstanding.

 

(e)            Brokers and Finders. Neither the Purchaser nor its Affiliates or
any of their respective officers, directors, employees or agents has employed
any broker or finder for which the Company will incur any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees.

 



14

 

 

 

(f)            Ownership of Common Stock. As of the date of this Agreement,
except as publicly disclosed by the Purchaser prior to the date hereof, neither
the Purchaser nor any of its Affiliates owns (directly or indirectly,
beneficially or of record) any shares of Common Stock and neither the Purchaser
nor any of its Affiliates holds any rights to acquire or vote any shares of
Common Stock except pursuant to this Agreement. Except as publicly disclosed
prior to the date hereof, as of the date hereof, there are no Contracts between
the Purchaser, on the one hand, and any member of the Company’s management or
directors, on the other hand, that relate in any way to the transactions
contemplated hereby.

 

(g)            No Additional Representations. Except for the representations and
warranties made by the Company in this Section 2.2, none of the Purchaser or any
of its Affiliates or representatives makes any other representation or warranty
of any kind or nature whatsoever, oral or written, express or implied, with
respect to itself, its Affiliates, their respective businesses, this Agreement,
any Ancillary Document or the transactions contemplated by the Agreement.

 

Article III

 

COVENANTS

 

3.1            Confidentiality. Subject to Section 5.3, each party to this
Agreement will hold, and will cause its respective Affiliates and their
respective directors, managers, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is reasonably necessary in connection with any reasonably necessary
regulatory approval, examination or inspection or unless disclosure is required
by judicial or administrative process or by other requirement of law or the
applicable requirements or request of any regulatory agency or relevant stock
exchange (in which case, other than in connection with a disclosure in
connection with a routine audit or examination by, or document request from, a
regulatory or self-regulatory authority, bank examiner or auditor, the party
disclosing such Information shall, to the extent permissible under applicable
law, rule or regulation, provide the other party with prior written notice of
such permitted disclosure), all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by or on behalf
of such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party from other sources, provided that such source was not known, after
reasonable inquiry and investigation, by such party to be bound by a
contractual, legal or fiduciary obligation of confidentiality to the other
party, (2) in the public domain through no violation of this Section 3.1 by such
party or (3) later lawfully acquired from other sources by the party to which it
was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, investment managers,
attorneys, financial advisors, financing sources and other consultants and
advisors (including, in each case, their respective employees and
representatives).

 



15

 

 

3.2            Listing. At or prior to the Closing, the Company shall use its
reasonable best efforts to cause Nasdaq to have completed its review of a
“Listing of Additional Shares Notification Form” for listing of the shares of
Class A Common Stock issuable upon the conversion of the Series B-1 Preferred
Stock into which the Series B-2 Preferred Stock issued to the Purchaser pursuant
to this Agreement is convertible on the Nasdaq Capital Market (“Nasdaq CM”).
From time to time following the Closing Date, in the event the number of shares
of Class A Common Stock into which such shares of Series B-1 Preferred Stock is
convertible increases under the Certificates of Designations, the Company shall,
as necessary to maintain the listing of the Conversion Shares, apply to cause
the number of shares of Class A Common Stock issuable upon conversion of the
then outstanding shares of Series B-1 Preferred Stock and, if applicable,
Series B-2 Preferred Stock to be listed on the Nasdaq CM.

 

3.3            Efforts. Subject to the other terms and conditions of this
Agreement, each of the parties hereto shall use its respective reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary, proper or advisable under this Agreement
and applicable Law to, as promptly as reasonably practicable following the date
of this Agreement, consummate the Closing.

 

3.4            Reserved.

 

3.5            Reserved.

 

3.6            Corporate Actions.

 

(a)            At any time that any Series B-2 Preferred Stock is outstanding,
the Company shall from time to time take all lawful action within its control to
cause the authorized capital stock of the Company to include a sufficient number
of authorized but unissued shares of Series B-1 Preferred Stock and Class A
Common Stock to satisfy the direct and indirect conversion requirements of all
shares of the Series B-2 Preferred Stock then outstanding (including the
requirement to issue shares of Class A Common Stock upon the conversion of
Series B-1 Preferred Stock into which shares of Series B-2 Preferred Stock may
be converted), based solely on the conversion rate then in effect (and without
regard to any limitation on the conversion thereof, including the 4.9% Cap (as
defined in the Series B-1 Certificate of Designations) and the Share Cap (as
defined in the Series B-2 Certificate of Designations).

 

(b)            Prior to or upon the Closing, the Company shall file with the
Secretary of State of the State of Delaware the Series B-2 Certificate of
Designations, in the form attached hereto as Annex I.

 

(c)            If any occurrence since the date of this Agreement until the
Closing would have resulted in an adjustment to the Conversion Rate pursuant to
any Certificate of Designations (including Sections 10 and 11 of the Series B-2
Certificate of Designation) if the series of Preferred Stock subject to such
Certificate of Designations had been issued and outstanding since the date of
this Agreement, and such series of Preferred Stock is not issued and outstanding
as of the date of such occurrence, the Company shall adjust the Conversion Rate
with respect to such series of Preferred Stock, effective as of the Closing, in
the same manner as would have been required by the applicable Certificate of
Designations if such series of Preferred Stock had been issued and outstanding
since the date of this Agreement.

 



16

 

 

(d)            At any time that any Series B-2 Preferred Stock or any Series B-1
Preferred Stock is outstanding, the Company shall not adopt any stockholder
rights agreement, “poison pill” or similar anti-takeover agreement or plan that
is applicable to the Purchaser unless the Company has excluded the Purchaser
from the definition of “acquiring person” (or such similar term) as such term is
defined in such anti-takeover agreement to the extent of the Purchaser’s
beneficial ownership of Preferred Stock or Common Stock owned as of the date any
such agreement or plan is adopted by the Company.

 

3.7            Negative Covenants. Except as required by applicable Law or to
comply with any notice from a Governmental Entity, as expressly contemplated,
required or permitted by this Agreement or as described in Section 3.7 of the
Company Disclosure Schedule, during the period from the date of this Agreement
until (x) in the case of clauses (b) through (d) below, the Closing Date (or
such earlier date on which this Agreement may be terminated pursuant to
Section 6.15) and (y) in the case of clause (a) below, the date on which the
first Company Stockholders’ Meeting is held at which the Conversion Proposal is
submitted to the holders of Common Stock for purposes of obtaining the Company
Stockholder Approval (or such earlier date on which this Agreement may be
terminated pursuant to Section 6.15), unless the Purchaser otherwise consents in
writing (such consent not to be unreasonably withheld, conditioned or delayed),
the Company shall not:

 

(a)            other than the authorization and issuance of the Series B-2
Preferred Stock to the Purchaser and the consummation of the other transactions
contemplated hereunder and under the Acquisition Agreement, issue, sell or grant
any shares of its capital stock or other equity or voting interests, or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of its capital stock or other
equity or voting interests, or any rights, warrants or options to purchase any
shares of its capital stock or other equity or voting interests, in each case,
following which the Voting Parties would beneficially own less than a majority
of the outstanding equity interests eligible to vote for the Company Stockholder
Approval;

 

(b)            establish a record date for, declare, set aside for payment or
pay any dividend on, or make any other distribution in respect of, any shares of
its capital stock or other equity or voting interests;

 

(c)            amend, alter, repeal or otherwise modify (whether by merger,
consolidation or otherwise) any provision of the Certificate of Incorporation in
a manner that would adversely affect the powers, preferences, rights or
privileges of the Series B-2 Preferred Stock or the Purchaser’s investment
therein; or

 

(d)            agree or commit to do any of the foregoing.

 

3.8            Tax Matters. The Purchaser and the Company agree (i) not to treat
the Series B-2 Preferred Stock (based on its terms as set forth in the
Series B-2 Certificate of Designations) as “preferred stock” within the meaning
of Section 305 of the Code and Treasury Regulation Section 1.305-5 and (ii) to
not take a reporting position that the holders of Series B-2 Preferred Stock are
required to include as dividend income any amounts in respect of the Series B-2
Preferred Stock unless and until dividends on the Series B-2 Preferred Stock are
paid in cash or other property, in each case, for United States federal income
tax and withholding tax purposes.

 



17

 

 

3.9            Stockholder Approval.

 

(a)            As promptly as reasonably practicable after the execution of this
Agreement, and in any event no later than the first to occur of (x) the
thirtieth (30th) day following the date on which the Company receives the Target
Financial Statements, and (y) the fifteenth (15th) day following the Closing
Date, the Company shall prepare the Proxy Statement in preliminary form and file
it with the SEC. The Board of Directors shall recommend to the Company’s
stockholders that the holders of the Common Stock approve the transactions
contemplated hereunder and shall include such recommendation in the Proxy
Statement. The Purchaser shall provide to the Company all information concerning
the Purchaser and its Affiliates as may be reasonably requested by the Company
in connection with the Proxy Statement and shall otherwise assist and cooperate
with the Company in the preparation of the Proxy Statement and the resolution of
any comments thereto received from the SEC. Each of the Company and the
Purchaser shall promptly correct any information provided by it for use in the
Proxy Statement if and to the extent such information shall have become false or
misleading in any material respect. Subject to Sections 5.3, the Company shall
notify the Purchaser promptly upon the receipt of any comments from the SEC and
of any request by the SEC for amendments or supplements to the Proxy Statement
and shall supply the Purchaser with copies of all written correspondence between
the Company or any of its representatives, on the one hand, and the SEC, on the
other hand, with respect to the Proxy Statement. The Company shall use its
reasonable best efforts to respond as promptly as reasonably practicable to any
comments received from the SEC concerning the Proxy Statement and to resolve
such comments with the SEC, and shall use its reasonable best efforts to cause
the Proxy Statement to be disseminated to its stockholders as promptly as
reasonably practicable after the resolution of any such comments. Prior to the
filing of the Proxy Statement (or any amendment or supplement thereto) or any
dissemination thereof to the stockholders of the Company, or responding to any
comments from the SEC with respect thereto, the Company shall provide the
Purchaser with a reasonable opportunity to review and to propose comments on
such document or response, which the Company shall consider in good faith. The
Company shall inform Legal Counsel promptly (and in any event within two
business days) of the receipt of the Target Financial Statements (or the
purported delivery of the Target Financial Statements by Solara Holdings, LLC).

 

(b)            Subject to Section 3.9(a), the Company shall take all necessary
actions in accordance with applicable Law, the organizational documents of the
Company and the rules of Nasdaq to duly call, give notice of, convene and hold a
meeting of its stockholders (including any adjournment, recess or postponement
thereof, the “Company Stockholders’ Meeting”) for the purpose of obtaining the
Company Stockholder Approval as soon as reasonably practicable after the SEC
confirms that it has no further comments on the Proxy Statement. The Company
shall not submit any Additional Transaction for approval or adoption by the
stockholders of the Company prior to (x) (but the Company may submit an
Additional Transaction contemporaneously with) the first Company Stockholders’
Meeting at which the Conversion Proposal is submitted to the holders of Common
Stock for purposes of obtaining the Company Stockholder Approval or (y) if
earlier, the termination of this Agreement in accordance with its terms if
termination occurs prior to the Closing; provided, however, that for the
avoidance of doubt, any Additional Transaction shall not include any of the
matters set forth on the Company’s proxy statement filed with the SEC on
April 29, 2020. The Company shall use its reasonable best efforts to obtain the
Company Stockholder Approval. Notwithstanding anything to the contrary contained
in this Agreement, the Company may, in its sole discretion, adjourn, recess, or
postpone the Company Stockholders’ Meeting (i) after consultation with the
Purchaser, to the extent necessary to ensure that any required supplement or
amendment to the Proxy Statement is provided to the stockholders of the Company
within a reasonable amount of time in advance of the Company Stockholders’
Meeting, (ii) if as of the time for which the Company Stockholders’ Meeting is
originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of Common Stock represented (either in person or by proxy)
to constitute a quorum necessary to conduct the business of the Company
Stockholders’ Meeting or (iii) to solicit additional proxies if the Company
reasonably believes it may be necessary to obtain the Company Stockholder
Approval.

 



18

 

 

(c)            Each Purchaser agrees during the term of this Agreement to vote
the Common Stock of the Company held by such Purchaser, and to cause any
Affiliate of such Purchaser to which such Purchaser Transfers Common Stock of
the Company to agree to vote such Common Stock: (i) in favor of the Conversion
Proposal at every meeting of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof; and
(ii) against (1) any action, proposal, transaction or agreement which would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Purchasers under this Section 3.9(c) and (2) any
action, proposal, transaction or agreement that would reasonably be expected to
impede, interfere with, delay, discourage, adversely affect or inhibit the
Company Stockholder Approval, including any change in any manner to the voting
rights of any class of shares of the Company (including any amendments to the
certificate of incorporation or bylaws of the Company) (provided, however, that
the dilution of voting rights through the authorization or issuance of
additional shares of capital stock of the Company not otherwise in breach of the
restrictions set forth in Section 3.7 shall not be deemed a change in any manner
to the voting rights).

 

(d)            The Company shall use its reasonable best efforts to enforce the
obligations of each of the stockholders of the Company party to a Voting
Agreement, including through the exercise of proxies provided thereunder, to the
extent necessary or appropriate to cause each such stockholder to (i) appear at
the Company Stockholders Meeting or otherwise cause the shares of Common Stock
outstanding and beneficially owned by such stockholder to be counted as present
thereat for purposes of calculating a quorum, and (ii) vote, or cause to be
voted, all of the shares of Common Stock outstanding and beneficially owned by
such stockholder in favor of the removal of the Conversion Restriction (as such
term is defined in the Series B-2 Certificate of Designations) at the Company
Stockholders Meeting. Without limiting the foregoing, from the date hereof
through the date of the first Company Stockholders’ Meeting to be held after the
Closing for the Company Stockholder Approval, the Company hereby covenants and
agrees that it will not, by amendment of the Certificate of Incorporation or the
By-laws or otherwise, take any action that has the purpose or effect of
(y) materially reducing the likelihood of obtaining, or causing a material delay
in obtaining, the Company Stockholder Approval, or (z) enabling the parties to
the Voting Agreements to circumvent their obligations thereunder.

 

3.10            [Reserved].

 

Article IV

 

SURVIVAL

 



19

 

 

4.1            Survival. The representations and warranties of the parties
contained in this Agreement shall survive for twelve (12) months following the
Closing. All of the covenants or other agreements of the parties contained in
this Agreement to be performed prior to the Closing shall terminate at the
Closing. All covenants or agreements of the parties contained in this Agreement
to be performed following the Closing shall survive until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance.

 

Article V

 

SHAREHOLDER RIGHTS

 

5.1            Information Rights. From and after the date hereof and for so
long as the Purchaser and its Affiliates hold at least 25% of the Shares, on an
as-converted basis, issued to the Purchaser hereunder, the Company will permit
the Purchaser and its representatives, at the Purchaser’s expense, to reasonable
and customary rights to the information of the Company and access to management
of the Company as reasonably requested by the Purchaser, all at such reasonable
times and as often as may be reasonably requested.

 

(a)            [Reserved].

 

(b)            [Reserved].

 

5.2            Transfer Restrictions.

 

(a)            Other than Permitted Transfers, the Purchaser agrees that it
shall not Transfer any Shares, or the other Securities into which the Shares are
converted (together, the “Prohibited Shares”) during the period commencing on
the Closing Date and continuing until the sixtieth (60th) day after the Closing
Date (such date, the “Restricted Period Termination Date”).

 

(b)            “Permitted Transfer” means, in each case so long as such Transfer
is in accordance with applicable Law:

 

(1)            a Transfer of Prohibited Shares to Affiliates of the Purchaser,
so long as such transferee, to the extent it has not already done so, executes a
customary joinder to this Section 5.3, in form and substance reasonably
acceptable to the Company, in which such transferee agrees to be subject to the
restrictions on Transfer in this Section 5.3;

 

(2)            a Transfer of Prohibited Shares as a distribution in-kind to the
Purchaser’s investors, and to their subsequent investors, including limited
partners, so long as all such transferees, to the extent it has not already done
so, executes a customary joinder to this Section 5.3, in form and substance
reasonably acceptable to the Company, in which such transferee agrees to be
subject to the restrictions on Transfer in this Section 5.3;

 

(3)            a Transfer of Prohibited Shares in connection with the exercise
of piggyback registration rights set forth in the Amended and Restated
Registration Rights Agreement;

 



20

 

 

 

(4)            a Transfer of Prohibited Shares in connection with a sale of the
Company approved by the Board of Directors or in connection with a tender offer
into which a majority of the Unaffiliated Shareholders of the Company have
tendered their respective Shares;

 

(5)            a Transfer of Prohibited Shares to the Company; and

 

(6)            a Transfer of Prohibited Shares following a voluntary filing by
the Company of a petition for relief under the United States Bankruptcy Code.

 

(c)            Notwithstanding anything to the contrary contained herein,
including the occurrence of the Restricted Period Termination Date, the
Purchaser acknowledges that the Prohibited Shares may not be Transferred other
than pursuant to a registered offering or in accordance with an exemption from
registration. No Transfers of Prohibited Shares shall be made to a person that,
to Purchaser’s knowledge, is a competitor of the Company set forth on Schedule C
attached hereto or becomes a competitor of the Company after the date hereof, as
set forth on a quarterly or annual report filed by the Company with the SEC;
provided, however, that nothing contained in this Section 5.3(c) shall prohibit
any Transfer of Prohibited Shares on an exchange or otherwise in open market
transactions or non-privately negotiated transactions or to a hedge fund or
other institutional investor, other than a hedge fund or other institutional
investor that is known by the Purchaser after reasonable inquiry to hold more
than five percent (5%) of the outstanding securities of any such competitor.

 

5.3            Form 8-K; Material Non-public Information.

 

(a)            On or prior to June 26, 2020, the Company shall file with the SEC
one or more Forms 8-K describing the terms of the transactions contemplated by
this Agreement and the Ancillary Documents and including as exhibits to such
Form(s) 8-K this Agreement, the form of Amended and Restated Registration Rights
Agreement, the form of Voting Agreement and the form of Series B-2 Certificate
of Designations, in each case, without redaction (such Form or Forms 8-K,
collectively, the “Announcing Form 8-K”). At or prior to 8:00 a.m. (New York
City time) on the first business day following the Closing Date, the Company
shall file a Form 8-K with the SEC disclosing the occurrence of the Closing and
the Target Acquisition Closing and any other material transactions occurring in
connection therewith (the “Closing Form 8-K” and, together with the Announcing
Form 8-K, the “Transaction 8-Ks”).

 

(b)            The Company shall not, and shall cause each of its employees,
officers, directors (or equivalent persons), Affiliates, attorneys, agents and
representatives on its behalf to not, provide the Purchaser or any of its
Affiliates, attorneys, agents or representatives on its behalf with any material
nonpublic information regarding the Company, any Subsidiary of the Company,
their respective securities, any of their respective Affiliates or any other
person or entity (including the Target Acquisition) from and after the filing of
the Announcing Form 8-K with the SEC without the express prior written consent
of the Purchaser, other than prior to the Closing as necessary to consummate the
transactions contemplated hereby.

 



21

 

 

(c)            Notwithstanding anything to the contrary herein, in the event
that the Company believes that a notice or communication to the Purchaser or any
of its Affiliates, attorneys, agents or representatives contains material,
nonpublic information relating to the Company, its Subsidiaries, any of their
respective securities, any of their respective Affiliates or any other person,
the Company shall so indicate to the Purchaser prior to delivery of such notice
or communication, and such indication shall provide the Purchaser the means to
refuse to receive such notice or communication (and in the absence of any such
indication, the Purchaser and its Affiliates, agents and representatives shall
be allowed to presume that all matters relating to such notice or communication
do not constitute material, nonpublic information relating to the Company, its
Subsidiaries, any of their respective securities, any of their Affiliates or any
other person) and provide such notice or communication to Legal Counsel.
Notwithstanding the foregoing, to the extent the Company reasonably and in good
faith determines that it is necessary to disclose material non-public
information to the Purchaser for purposes relating to this Agreement or any of
the Ancillary Documents (a “Necessary Disclosure”) or that the Company believes
that indication referred to in the foregoing sentence would itself constitute
material, nonpublic information relating to the Company (in which case the
Company shall not be deemed to be in breach of any obligation to provide notice
to Purchaser or any of its Affiliates subject to its compliance with the terms
of this Section 5.3(c)), the Company shall inform Legal Counsel of such
determination without disclosing the applicable material non-public information,
and the Company and such counsel on behalf of the applicable Purchaser shall
endeavor to agree upon a process for making such Necessary Disclosure to the
applicable Purchaser or its representatives that is mutually acceptable to the
Purchaser and the Company (an “Agreed Disclosure Process”). Thereafter, the
Company shall be permitted to make such Necessary Disclosure (only) in
accordance with the Agreed Disclosure Process.

 

(d)            The Company hereby acknowledges and agrees that, notwithstanding
the provisions of Section 3.1 or any other contrary provision contained herein,
neither the Purchaser nor any of the Purchaser’s Affiliates, attorneys, agents
or representatives shall have any duty of trust or confidence (including any
obligation under any confidentiality or non-disclosure agreement entered into by
the Purchaser) with respect to, or any obligation not to trade in any securities
of the Company (or any other person or entity) while aware of, any material
nonpublic information (i) provided by, or on behalf of, the Company, any
Subsidiary of the Company, any of their respective Affiliates or any of their
respective officers, directors (or equivalent persons), employees, attorneys,
agents or representatives in violation of any of the representations, covenants,
provisions or agreements set forth in Sections 5.3 (a), (b) and (c) or
(ii) otherwise possessed (or continued to be possessed) by the Purchaser (or any
Affiliate, agent or representative thereof) as a result of any breach or
violation of any representation, covenant, provision or agreement set forth in
Section 5.3 (a), (b) or (c).

 

Article VI

 

MISCELLANEOUS

 

6.1            Expenses. The Company shall, regardless of whether any
transaction contemplated hereby is consummated, reimburse the Purchaser for its
reasonable and documented out-of-pocket third-party costs and expenses
(including legal fees) incurred in connection with due diligence, the
negotiation and preparation of the Letter Agreement, the agreements and
instruments contemplated thereby,, including this Agreement, and including the
negotiation and preparation of a draft investment agreement and certificates of
designation in connection with the Purchaser’s and any of its Affiliates’
proposed investment in Series A Preferred Stock prior to the date of the Letter
Agreement, and any other agreement or transaction contemplated hereby or thereby
and undertaking of the transactions contemplated pursuant to this Agreement;
provided, that such reimbursement obligation shall not exceed $250,000 in the
aggregate. Any such reimbursement shall be made promptly following submission of
invoices in respect of the costs and expenses at or following the first to occur
of (x) the closing of the transactions contemplated by this Agreement, the
(y) consummation of the transactions contemplated by the Stock Purchase
Agreement and (z) the termination of the Stock Purchase Agreement. The Company
will bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement,
including the fees and expenses of attorneys, accountants, investment bankers
and consultants.

 



22

 

 

6.2            Amendment; Waiver. No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

6.3            Counterparts; Electronic Transmission. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile or other means
of electronic transmission and such facsimiles or other means of electronic
transmission will be deemed as sufficient as if actual signature pages had been
delivered.

 

6.4            Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the State of Delaware for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby. The parties hereby irrevocably and
unconditionally consent to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such
action, suit or proceeding in any such court or that any such action, suit or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.6 shall be deemed
effective service of process on such party.

 



23

 

 

6.5            WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.6            Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or electronic mail (so long as such transmission does not
generate an error message or notice of non-delivery), (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

If to the Purchaser:

 

c/o Deerfield Management Company L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Attn:     David J. Clark
Email:    dclark@deerfield.com

 

with a copy to:

 

Katten Muchin Rosenman LLP 
525 W. Monroe Street
Chicago, Illinois 60661
Attn:     Mark D. Wood, Esq.
Email:    mark.wood@katten.com

 

If to the Company:

 

AdaptHealth Corp.

220 West Germantown Pike Suite 250

Plymouth Meeting, PA 19462
Attention: General Counsel

E-mail: cjoyce@adapthealth.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven J. Gartner

Michael E. Brandt

Danielle Scalzo

E-mail: sgartner@willkie.com

mbrandt@willkie.com

dscalzo@willkie.com
Facsimile: 212-728-9962

 



24

 

 

6.7            Entire Agreement. This Agreement (including the Schedules hereto
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement among the parties and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and transactions contemplated hereby. For the avoidance of
doubt, the provisions of this Agreement shall only supersede the Letter
Agreement with respect to the subject matter hereof, and shall not supersede the
Letter Agreement with respect to any other matters set forth therein.

 

6.8            Assignment. Neither this Agreement, nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party; provided, however, that (a) prior to the Closing,
the Purchaser may assign its rights, interests and obligations under this
Agreement, in whole or in part, to one or more of its Affiliates and/or Related
Funds, and (b) from and after the Closing, the Purchaser may assign its rights,
interests and obligations under this Agreement, in whole or in part, to any
assignee of any Securities, and in the event of any such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned; provided that no
such assignment will relieve the Purchaser of its obligations hereunder.

 

6.9            Interpretation; Other Definitions. Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time. All article, section, paragraph or clause references
not attributed to a particular document shall be references to such parts of
this Agreement, and all exhibit, annex, letter and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes, letters and schedules to this Agreement. In addition, the following
terms are ascribed the following meanings:

 

(a)            the word “or” is not exclusive;

 

(b)            the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(c)            the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 



25

 

 

(d)            “beneficial owner,” “beneficially own” or “beneficial ownership”
has the meaning assigned to such term in Rule 13d-3 under the Exchange Act, and
a person or entity’s beneficial ownership of securities shall be calculated in
accordance with the provisions of such Rule (in each case, irrespective of
whether or not such Rule is actually applicable in such circumstance).

 

(e)            the term “business day” means any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York or State of Pennsylvania generally are authorized or
required by law or other governmental action to close; and

 

(f)            the term “person” has the meaning given to it in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

 

(g)            “Affiliate” means, with respect to any specified person, any
other person that, at the time of determination, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such specified person. Without limiting the foregoing, with respect
to the Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Purchaser shall be
deemed an Affiliate of the Purchaser.

 

(h)            “Additional Transaction” means, in each case involving any person
other than the Purchaser or one of its Affiliates, any (i) sale, lease,
assignment, exchange or other transfer or disposition directly or indirectly by
merger, consolidation, business combination, share exchange, joint venture or
otherwise of assets of the Company or any Subsidiary; (ii) issuance, sale or
other disposition, directly or indirectly (including, without limitation, by way
of merger, consolidation, business combination, share exchange, joint venture or
any similar transaction), of securities (or options, rights, or warrants to
purchase, or securities convertible into or exchangeable for, such securities),
including without limitation capital stock, partnership interests, membership
interests or other instruments directly or indirectly convertible into,
exchangeable or exercisable for, or the value of which is determined with
reference to, Equity Securities of the Company or any of its Subsidiaries;
(iii) tender offer or exchange offer as defined pursuant to the Exchange Act
that, if consummated, would result in any person beneficially owning any class
or series (or the voting power of any class or series) of Equity Securities of
the Company or any of its Subsidiaries or any other transaction in which any
person shall acquire beneficial ownership or the right to acquire beneficial
ownership, of any class or series (or the voting power of any class or series)
of Equity Securities; or (iv) combination of the foregoing (in each case, other
than the arrangements contemplated hereunder).

 

(i)            “Amended and Restated Registration Rights Agreement” means the
Amended and Restated Registration Rights Agreement in the form attached hereto
as Annex II; provided, that the Company and the holders of a majority of
Registrable Securities (as defined in the form of Amended and Restated
Registration Rights Agreement) shall be entitled to make amendments to the form
of Amended and Restated Registration Rights Agreement to the extent that such
amendments could be made following the effectiveness thereof after giving effect
to the acquisition by Purchaser of the Shares contemplated hereby;

 



26

 

 

(j)            “as-converted basis” means with respect to the outstanding shares
of Common Stock as of any date, all outstanding shares of Common Stock
calculated on a basis in which all shares of Common Stock issuable upon
conversion of the outstanding shares of Series B-1 Preferred Stock (including
the shares of Series B-1 Preferred Stock issuable upon conversion of Series B-2
Preferred Stock, as applicable) at the Conversion Rate in effect on such date as
set forth in the applicable Certificate of Designations), are assumed to be
outstanding as of such date, disregarding any restrictions or limitations upon
the conversion of such Series B-2 Preferred Stock or Series B-1 Preferred Stock,
as applicable.

 

(k)            “Certificates of Designations” means the Series B-2 Certificate
of Designation and the Series B-1 Certificate of Designations.

 

(l)            “Company Material Adverse Effect” means any change, effect,
event, occurrence, condition, state of facts or development that, either alone
or in combination, has had, or would be reasonably expected to have, (a) a
materially adverse effect on the business, operations, assets, liabilities or
condition (financial or otherwise) or results of operations of the Company,
taken as a whole; provided, however, that none of the following shall constitute
or be deemed to contribute to a Company Material Adverse Effect, or shall
otherwise be taken into account in determining whether a Company Material
Adverse Effect has occurred or would be reasonably likely to occur: any adverse
effect arising out of, resulting from or attributable to (i) (A) the economy
generally or credit, currency, oil, financial, banking, securities, capital
markets or financial markets generally (including increased cost, or decreased
availability, of capital or pricing or terms related to any financing for the
transactions contemplated hereunder or any disruption thereof and any decline in
the price of any security, commodity or market index), including changes in
interest or exchange rates, and (B) changes or conditions generally affecting
the industry or markets in which the Company participates, (ii) any changes or
prospective changes in applicable Law, GAAP, or the enforcement or
interpretation thereof after the date hereof or any action required to be taken
under any Law by which the Company or its Subsidiaries (or any of their
respective assets or properties) is bound, (iii) any international or national
political, regulatory or social conditions, hostilities, cyber-attack, act of
war, sabotage, terrorism, declaration of national emergency or military actions,
or any escalation or worsening of any such hostilities, cyber-attack, act of
war, sabotage, terrorism, declaration of national emergency or military actions,
(iv) the failure of the Company to meet or achieve the results set forth in any
internal budget, plan, projection or forecast; provided that this clause
(iv) will not prevent a determination that any change, effect or other cause
underlying such failure to meet budgets, plans, projections or forecasts has
resulted in or contributed to a Company Material Adverse Effect, (v) actions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Purchaser, (vi) the negotiation or execution of
this Agreement or any other Ancillary Document or announcement, pendency or
consummation of this Agreement or the transactions contemplated hereby or
thereby or the identity, nature or ownership of the Purchaser, including the
impact thereof on the relationships, contractual or otherwise, of the Company or
any of its Subsidiaries with any of its or their business relations or
employees, (vii) epidemics, pandemics or disease or virus outbreaks (including
the COVID-19 virus) or (viii) hurricanes, earthquakes, tsunamis, tornados,
mudslides, floods or other natural disasters, weather conditions, explosions or
fires or other force majeure events or acts of God, whether or not caused by any
person, or any national or international calamity or crisis; provided that the
matters described in clauses (i), (iii) and (viii) shall be included and taken
into account in the term “Company Material Adverse Effect” to the extent any
such matter has a disproportionate adverse impact on the business, operations,
assets, liabilities or condition (financial or otherwise) or results of
operations of the Company, taken as a whole, relative to the other participants
in the industries in which they operate; and (b) a material impairment on or
material delay in the ability of the Company to perform its material obligations
under this Agreement or any Ancillary Document or to consummate the transactions
contemplated by this Agreement and/or the Ancillary Documents.

 



27

 

 

(m)            “Contract” means any contract, agreement, instrument,
undertaking, indenture, commitment, loan, license, settlement, consent, note or
other legally binding obligation (whether or not in writing).

 

(n)            “Conversion Rate” has the meaning set forth in the applicable
Certificate of Designations.

 

(o)            “Derivative Instruments” means any and all derivative securities
(as defined under Rule 16a-1 under the Exchange Act) that increase in value as
the value of any Equity Securities of the Company increases, including a long
convertible security, a long call option and a short put option position, in
each case, regardless of whether (i) such derivative security conveys any voting
rights in any Equity Security, (ii) such derivative security is required to be,
or is capable of being, settled through delivery of any Equity Security or
(iii) other transactions that hedge the value of such derivative security.

 

(p)            “Effect” means any change, event, effect, development or
circumstance.

 

(q)            “Encumbrance” means any mortgage, commitment, transfer
restriction, deed of trust, pledge, option, power of sale, retention of title,
right of pre-emption, right of first refusal, executorial attachment,
hypothecation, security interest, encumbrance, claim, lien or charge of any
kind, or an agreement, arrangement or obligation to create any of the foregoing.

 

(r)            “End Date” means the date that is 150 days after the date hereof.

 

(s)            “Equity Securities” means any and all (i) shares, interests,
participations or other equivalents (however designated) of capital stock or
other voting securities of a corporation, any and all equivalent or analogous
ownership (or profit) or voting interests in a person (other than a
corporation), (ii) securities convertible into or exchangeable for shares,
interests, participations or other equivalents (however designated) of capital
stock or voting securities of a corporation, and securities convertible into or
exchangeable for any equivalent or analogous ownership (or profit) or voting
interests in a person (other than a corporation), and (iii) any and all
warrants, rights or options to purchase any of the foregoing, whether voting or
nonvoting, and, in each case, whether or not such shares, interests,
participations, equivalents, securities, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination;
provided that Equity Securities shall not include preferred stock that is not
convertible or exchangeable for common stock in a corporation.

 

(t)            “Fundamental Representations” means the representations and
warranties set forth in Sections 2.1(a)(1), (b)(1), (c), (d) and (f).

 



28

 

 

(u)            “Governmental Entity” means any court, administrative or
regulatory agency or commission or other governmental or arbitral body or
authority or instrumentality, including the SEC and any state-controlled or
owned corporation or enterprise, in each case whether federal, state, local or
foreign, and any applicable industry self-regulatory organization (including
Nasdaq).

 

(v)            “Knowledge of the Company” means the actual knowledge after
reasonable inquiry of one or more of Luke McGee, Joshua Parnes, Christopher
Joyce, Wendy Russalesi, Gregg Holst, John Gentile, Shaw Rietkerk or Andy Palan.

 

(w)            “Law” means any federal, state, local or foreign law, statute or
ordinance, or any rule, code, treaty, constitution, regulation, judgment, order,
writ, injunction, ruling, decree, administrative interpretation or agency
requirement of any Governmental Entity.

 

(x)            “Legal Counsel” shall mean Katten Muchin Rosenman LLP (Attn: Mark
D. Wood) or such other legal counsel as shall have been designated in writing by
the Purchaser.

 

(y)            “Lien” means any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, claim, escheat, encroachment, lien, charge of
any kind, option, easement, purchase right, right of first refusal, right of
pre-emption, conditional sale agreement, covenant, condition or other similar
restriction (including restrictions on transfer) or any agreement to create any
of the foregoing.

 

(z)             “Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of November 8, 2019, by and among AdaptHealth
Holdings LLC and certain other parties thereto, as amended.

 

(aa)           “Related Fund” means any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as the
Purchaser.

 

(bb)          “Securities” means the Shares, the shares of Series B-1 Preferred
Stock issuable upon conversion of the Shares and the shares of Class A Common
Stock issuable upon conversion of such shares of Series B-1 Preferred Stock,
collectively.

 

(cc)           “Series A Preferred Stock” means the Series A Convertible
Preferred Stock of the Company established pursuant to the Certificate of
Designation, Preferences and Rights of Series A Convertible Preferred Stock of
the Company, in substantially the form attached as Annex I to the Third Party
Investment Agreement (without giving effect to any amendment or modification
thereof).

 

(dd)      “Series B-1 Certificate of Designations” means that certificate of
designation, preferences and rights with respect to the Series B-1 Preferred
Stock of the Company, filed with the Secretary of State for the State of
Delaware on June 24, 2020.

 

(ee)           “Series B-1 Preferred Stock” means the Series B-1 Convertible
Preferred Stock of the Company established pursuant to the Series B-1
Certificate of Designations.

 



29

 

 

(ff)            “Subsidiary” means, with respect to any person, (a) any
corporation of which a majority of the total voting power of shares of capital
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such person or one or more of the other
Subsidiaries of such person or a combination thereof, or (b) any partnership,
limited liability company, association or other business entity of which a
majority of the partnership, limited liability company or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such person or one or more Subsidiaries of such person or a combination
thereof. For purposes of this definition, a person is deemed to have a majority
ownership interest in a partnership, limited liability company, association or
other business entity if such person is allocated a majority of the gains or
losses of such partnership, limited liability company, association or other
business entity or is or controls the managing member or general partner or
similar position of such partnership, limited liability company, association or
other business entity.

 

(gg)          “Target Acquisition” means the acquisition by the Company or one
of its Subsidiaries of Solara Holdings, LLC.

 

(hh)          “Target Financial Statements” means for purposes of Section 3.9,
the 2019 Audited Financials (as defined in the Stock Purchase Agreement as in
effect on the date hereof).

 

(ii)            “Transfer” means (i) any direct or indirect sale, lease,
assignment, Encumbrance, disposition or other transfer (by operation of law or
otherwise), either voluntary or involuntary, or entry into any Contract, option
or other arrangement or understanding with respect to any sale, lease,
assignment, Encumbrance, disposition or other transfer (by operation of law or
otherwise), of any Equity Security or (ii) to enter into any Derivative
Instrument, swap or any other Contract, agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Equity Security,
whether any such Derivative Instrument, swap, Contract, agreement, transaction
or series of transactions is to be settled by delivery of securities, in cash or
otherwise; provided, however, that, notwithstanding anything to the contrary in
this Agreement, a Transfer shall not include the conversion of one or more
shares of Series B-2 Preferred Stock into shares of Series B-1 Preferred Stock
or the subsequent conversion of such shares of Series B-1 Preferred Stock into
Class A Common Stock pursuant to the Series B-1 Certificate of Designations.

 

(jj)             “Unaffiliated Shareholders” means the shareholders of the
Company, other than (1) the Purchaser, (2) any Affiliates or representatives of
the Purchaser or any person acting for or on behalf of the Purchaser or (3) any
shareholder that is a member of a “group” (within the meaning of
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder) with the Purchaser.

 

(kk)           “Voting Agreements” means those certain Voting Agreements, dated
as of the date hereof, by and between the Company and each of the Voting
Parties.

 

6.10           Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 



30

 

 

6.11           Severability. If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

6.12           No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
(including, for the avoidance of doubt, Solara Holdings, LLC) other than the
parties hereto (and their permitted assigns), any benefit, right or remedies.

 

6.13           Public Announcements. Subject to Section 5.3 and each party’s
disclosure obligations imposed by Law or regulation or the rules of any stock
exchange upon which its securities are listed, each of the parties hereto will
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the transactions contemplated by this Agreement, and neither the
Company nor the Purchaser will make any such news release or public disclosure
without first consulting with the other, and, in each case, also receiving the
other’s consent (which shall not be unreasonably withheld, conditioned or
delayed) and each party shall coordinate with the party whose consent is
required with respect to any such news release or public disclosure.

 

6.14           Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

 

6.15          Termination. Prior to the Closing, this Agreement may only be
terminated:

 

(a)             by mutual written agreement of the Company and the Purchaser;

 

(b)             by the Company or the Purchaser, upon written notice to the
other party, if the Closing has not occurred by the End Date (the “Outside
Date”); provided, however that the right to terminate this Agreement pursuant to
this Section 6.15(b) shall not be available to any party whose failure to
materially comply with any of its obligations under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

 

(c)             by the Company if (i) the Purchaser shall have breached any
representation, warranty, covenant or agreement of the Purchaser set forth in
this Agreement, (ii) such breach or misrepresentation is not cured or capable of
being cured by the Outside Date, and (iii) such breach or misrepresentation
would cause any of the conditions set forth in Sections 1.3(c)(1) or
1.3(c)(2) not to be satisfied; provided that the Company is not then in breach
of this Agreement so as to cause the conditions to the Closing set forth in
either Section 1.3(a) or Section 1.3(b) to not (in the absence of a waiver) be
satisfied as of the Closing Date; or

 



31

 

 

(d)             by the Purchaser if (i) the Company shall have breached any
representation, warranty, covenant or agreement of the Company set forth in this
Agreement, (ii) such breach or misrepresentation is not cured or capable of
being cured by the Outside Date, and (iii) such breach or misrepresentation
would cause any of the conditions set forth in Sections 1.3(b)(1) or
1.3(b)(2) not to be satisfied; provided that the Purchaser is not then in breach
of this Agreement so as to cause the conditions to the Closing set forth in
either Section 1.3(a) or Section 1.3(c) to not (in the absence of a waiver) be
satisfied as of the Closing Date.

 

6.16          Effects of Termination. In the event of any termination of this
Agreement in accordance with Section 6.15, neither party (or any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of
(A) any liability arising from any willful and material breach by such party of
its obligations of this Agreement arising prior to such termination and (B) any
fraud or intentional or willful breach of this Agreement. In the event of any
such termination, this Agreement shall become void and have no effect, and the
transactions contemplated hereby shall be abandoned without further action by
the parties hereto, in each case, except (x) as set forth in the preceding
sentence and (y) that the provisions of Sections 3.1 (Confidentiality), 6.2 to
6.14 (Amendment; Waiver; Counterparts; Electronic Transmission; Governing Law;
Waiver of Jury Trial; Notices; Entire Agreement; Assignment; Interpretation;
Other Definitions; Captions; Severability; No Third Party Beneficiaries; Public
Announcements; and Specific Performance), this Section 6.16 (Effects of
Termination) and Section 6.17 (Non-Recourse) shall survive the termination of
this Agreement. In the event that this Agreement is validly terminated in
accordance with its terms, the Company shall file with the SEC a Form 8-K
disclosing such termination no later than 8:00 a.m. (New York City time on the
Trading Day immediately following such termination.

 

6.17          Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof,
including permitted assignees and successors, or that agree in writing for the
benefit of the Company to be bound by the terms of this Agreement applicable to
the Purchaser, and no former, current or future equityholders, controlling
persons, directors, officers, employees, agents or Affiliates of any party
hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

 



32

 

 

6.18          No Fiduciary Relationship. The Company acknowledges and agrees
that (a) the Purchaser is acting at arm’s length from the Company with respect
to this Agreement and the other Ancillary Documents and the transactions
contemplated hereby and thereby; (b) the Purchaser will not, solely by virtue of
this Agreement or any of the other Ancillary Documents or any transaction
contemplated hereby or thereby, become an Affiliate of, or have any agency,
tenancy or joint venture relationship with, the Company; (c) the Purchaser has
not acted, and is not and will not be acting, as a financial advisor to, or
fiduciary (or in any similar capacity) of, or have any fiduciary or similar duty
to, the Company with respect to, or in connection with, this Agreement and the
other Ancillary Documents and the transactions contemplated hereby and thereby,
and the Company agrees not to assert, and hereby waives, any claim the Purchaser
has any fiduciary duty to the Company; (d) any advice given by the Purchaser or
any of its representatives or agents in connection with this Agreement and the
other Ancillary Documents and the transactions contemplated hereby and thereby
is merely incidental to the Purchaser’s performance of its obligations hereunder
and thereunder (including, in the case of the Purchaser, its acquisition of the
Securities); and (e) the Company’s decision to enter into this Agreement and the
other Ancillary Documents to which it is or will be a party has been based
solely on the independent evaluation by the Company and its representatives.

 



33

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

  COMPANY:     ADAPTHEALTH CORP.     By: /s/ Luke McGee   Name: Luke McGee  
Title: Chief Executive Officer     PURCHASER:     DEERFIELD PARTNERS, L.P.    
By: Deerfield Mgmt, L.P., its General Partner   By: J.E. Flynn Capital, LLC, its
General Partner     By: /s/ David Clark   Name: David Clark   Title: Authorized
Signatory

 

[Signature Page to Investment Agreement]

 





 





Annex I

 

Form of Series B-2 Certificate of Designations

 



 

 



 

[Form of]

 

certificate of designation, preferences and rights

 

OF

 

Series B-2 CONVERTIBLE PREFERRED STOCK

 

PAR VALUE $0.0001

 

OF

 

ADAPTHEALTH CORP.

 

On June 12, 2020, the Board of Directors of AdaptHealth Corp., a Delaware
corporation (the “Company”), adopted the following resolution designating and
creating, out of the authorized and unissued shares of preferred stock of the
Company, 35,000 authorized shares of a series of preferred stock of the Company
titled the “Series B-2 Convertible Preferred Stock”:

 

RESOLVED, that, pursuant to the authority granted to and vested in the Board in
accordance with the provisions of the Company’s Second Amended and Restated
Articles of Incorporation, the Board hereby authorizes a series of preferred
stock, par value $0.0001 per share, of the Company, classified as “Series B-2
Convertible Preferred Stock” consisting of such number of shares as may be
determined by the authorized officers to allow for the Deerfield investment, and
with such voting powers and preferences and relative, participating, optional or
other special rights, and such qualifications, limitations or restrictions
thereof, as set forth below:

 

Section 1.      Classification and Number of Shares. The shares of such series
of Preferred Stock shall be classified as “Series B-2 Convertible Preferred
Stock” (the “Series B-2 Preferred Stock”). The number of authorized shares
constituting the Series B-2 Preferred Stock shall be 35,000. That number from
time to time may be increased or decreased (but not below the number of shares
of Series B-2 Preferred Stock then outstanding) by (a) further resolution duly
adopted by the Board and (b) the filing of a certificate of increase or decrease
with the Secretary of State of the State of Delaware. The Company shall not have
the authority to issue fractional shares of Series B-2 Preferred Stock.

 

Section 2.      Ranking. The Series B-2 Preferred Stock will rank, with respect
to rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company:

 

(a)               on a parity basis with the Series A Preferred Stock and each
other class or series of Capital Stock of the Company now existing or hereafter
authorized, classified or reclassified, the terms of which expressly provide
that such class or series ranks on a parity basis with the Series B-2 Preferred
Stock as to rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (such
Capital Stock, “Parity Stock”);

 



 

 

 

(b)               junior to each other class or series of Capital Stock of the
Company now existing or hereafter authorized, classified or reclassified, the
terms of which expressly provide that such class or series ranks senior to the
Series B-2 Preferred Stock as to rights on the distribution of assets on any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company (such Capital Stock, “Senior Stock”); and

 

(c)               senior to the Common Stock and each other class or series of
Capital Stock of the Company now existing or hereafter authorized, classified or
reclassified, other than Parity Stock and Senior Stock (such Capital Stock,
“Junior Stock”).

 

Section 3.      Definitions. As used herein with respect to Series B-2 Preferred
Stock:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (a) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of the Investor or any of its Affiliates and (b)
portfolio companies in which any Person or any of its Affiliates has an
investment shall not be deemed an Affiliate of such Person. For this purpose,
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of a Person,
whether through the ownership of securities or partnership or other ownership
interests, by contract or otherwise. With respect to a Holder, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder shall, for purposes hereof, be deemed to be an
Affiliate of such Holder.

 

Any Person shall be deemed to “beneficially own,” to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act.

 

“Board” means the Board of Directors of the Company or any committee thereof
duly authorized to act on behalf of such Board of Directors for the purposes in
question.

 

“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York or the State of Pennsylvania are authorized or required by
law, regulation or executive order to be closed.

 

“By-Laws” means the Amended and Restated By Laws of the Company, as may be
amended from time to time.

 

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

 

“Cash Payment” has the meaning set forth in Section 8(f).

 



2

 



 

“Cash Payment Deadline” has the meaning set forth in Section 8(f).

 

“Certificate of Designations” means this Certificate of Designation, Preferences
and Rights, as may be amended from time to time.

 

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company, as modified by the Certificate of Correction to
the Second Amended and Restated Certificate of Incorporation of the Company, and
as may be amended from time to time.

 

“Change of Control” means the occurrence, directly or indirectly, of one of the
following, whether in a single transaction or a series of transactions:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a majority
of the total voting power of the Voting Stock of the Company, other than as a
result of any such transaction in which the holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction are substantially the same as the holders of securities that
represent a majority of the total voting power of all classes of Voting Stock of
the surviving Person or any parent entity that wholly owns such surviving Person
immediately after such transaction; or

 

(b) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale, lease or
transfer of all or substantially all of the assets of the Company (determined on
a consolidated basis) to another Person, or any recapitalization,
reclassification or other transaction in which all or substantially all of the
Class A Common Stock is exchanged for or converted into cash, securities or
other property, other than (i) a transaction following which holders of
securities that represented 100% of the Voting Stock of the Company immediately
prior to such transaction own, directly or indirectly (in substantially the same
proportion to each other as immediately prior to such transaction, other than
changes in proportionality as a result of any cash/stock election provided under
the terms of the definitive agreement regarding such transaction), at least a
majority of the voting power of the Voting Stock of the surviving Person in such
merger or consolidation transaction immediately after such transaction or (ii) a
sale, lease or transfer to a Subsidiary or a Person that becomes a Subsidiary of
the Company.

 

“Class A Common Stock” means the Common Stock of the Company designated as Class
A common stock, $0.0001 par value per share.

 

“Class B Common Stock” means the Common Stock of the Company designated as Class
B common stock, $0.0001 par value per share.

 

“close of business” means 5:00 p.m. (New York City time).

 



3

 

 

“Closing Price” of the Class A Common Stock on any date of determination means
the closing sale price or, if no closing sale price is reported, the last
reported sale price of the shares of the Class A Common Stock on the NASDAQ on
such date. If the Class A Common Stock is not traded on the NASDAQ on any date
of determination, the Closing Price of the Class A Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal United States securities exchange or automated
quotation system on which the Class A Common Stock is so listed or quoted, or,
if no closing sale price is reported, the last reported sale price on the
principal United States securities exchange or automated quotation system on
which the Class A Common Stock is so listed or quoted, or if the Class A Common
Stock is not so listed or quoted on a United States securities exchange or
automated quotation system, the last quoted bid price for the Class A Common
Stock in the over-the-counter market as reported by OTC Markets Group Inc. or
any similar organization, or, if that bid price is not available, the market
price of the Class A Common Stock on that date as mutually agreed between the
Company and the Holders of a majority of the Series B-2 Preferred Stock or, in
the absence of such agreement, as determined by an Independent Financial Advisor
retained by the Company for such purpose.

 

“Common Stock” means (i) the common stock, $0.0001 par value per share, of the
Company, consisting of Class A Common Stock and Class B Common Stock and (ii)
any capital stock into which such common stock shall have been changed or any
share capital resulting from a reclassification of such common stock.

 

“Company” has the meaning set forth in the recitals above.

 

“Constituent Person” has the meaning set forth in Section 11(a)(iii).

 

“Conversion Date” has the meaning set forth in Section 8.

 

“Conversion Notice” has the meaning set forth in Section 8(a)(i).

 

“Conversion Price” means, for each share of Series B-2 Preferred Stock, a dollar
amount equal to $1,000 divided by the Conversion Rate.

 

“Conversion Rate” means, for each share of Series B-2 Preferred Stock, 72.727273
shares of Class A Common Stock, subject to adjustment as set forth herein.

 

“Current Market Price” per share of Class A Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Class A
Common Stock for each of the ten (10) consecutive full Trading Days ending on,
and including, the Trading Day immediately preceding such day, appropriately
adjusted to take into account the occurrence during such period of any event
described in Section 10.

 

“Default Cash Dividends” has the meaning set forth in Section 8(f).

 

“Distributed Property” has the meaning set forth in Section 10(a)(iii).

 

“Distribution Transaction” means any dividend or other distribution of equity
securities of a Subsidiary of the Company to holders of Class A Common Stock in
which such Person ceases to be a Subsidiary of the Company by reason of such
dividend or distribution of equity securities, whether by means of a spin-off,
split-off, redemption, reclassification, exchange, stock dividend, share
distribution, rights offering or similar transaction.

 



4

 

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Property” has the meaning set forth in Section 11(a).

 

“Exchange Property Unit” has the meaning set forth in Section 11(a).

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined by
a majority of the Board acting in good faith, or as mutually agreed between the
Company and the Holders of a majority of the Series B-2 Preferred Stock or, in
the absence of such agreement, (a) after consultation with an Independent
Financial Advisor, as to any security or other property with a Fair Market Value
of less than $25,000,000, or (b) otherwise using an Independent Financial
Advisor to provide a valuation opinion.

 

“Holder” means a Person in whose name any Series B-2 Preferred Stock is
registered in the Register.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant shall not be an Affiliate of the Company and shall
be reasonably acceptable to the Holders of at least a majority of the shares of
Series B-2 Preferred Stock outstanding at such time.

 

“Investment Agreement” means that certain Investment Agreement between the
Company and the Investor, dated as of June [__], 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on the Holders.

 

“Investor” means Deerfield Partners, L.P.

 

“Issuance Date” means, with respect to any share of Series B-2 Preferred Stock,
the date of issuance of such share.

 

“Junior Stock” has the meaning set forth in Section 2(c).

 

“Liquidation Preference” means, with respect to any share of Series B-2
Preferred Stock, as of any date, $0.0001 per share.

 

“Mandatory Conversion” has the meaning set forth in Section 7.

 

“Mandatory Conversion Date” has the meaning set forth in Section 7.

 

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Class A Common Stock is listed for trading
or trades (or for purposes of determining the VWAP per share of Class A Common
Stock, any period or periods aggregating one half-hour or longer during the
regular trading session on the relevant day), of any material suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant exchange or otherwise) in the Class A Common Stock or
in any options contracts or futures contracts relating to the Class A Common
Stock.

 



5

 

 

“NASDAQ” means the NASDAQ Stock Market (or its successor).

 

“Notice of Mandatory Conversion” has the meaning set forth in Section 7(b).

 

“Optional Conversion” has the meaning set forth in Section 6(a).

 

“Original Issuance Date” means the date of closing pursuant to the Investment
Agreement.

 

“Original Issue Price” means, with respect to any share of Series B-2 Preferred
Stock, as of any date, $1,000.00 per share.

 

“Parity Stock” has the meaning set forth in Section 2(a).

 

“Participating Dividends” has the meaning set forth in Section 4(b).

 

“Participating Dividend Record Date” has the meaning set forth in Section 4(d).

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“Preferred Conversion Shares” means shares of Series B-1 Preferred Stock issued
or issuable upon conversion of Series B-2 Preferred Stock.

 

“Preferred Stock” means the preferred stock, $0.0001 par value per share, of the
Company.

 

“Preferred Stock Conversion Price” means, as of any date of determination, a
dollar amount equal to the Conversion Price as in effect on such date,
multiplied by the Series B-1 Preferred Conversion Rate as in effect on such
date.

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Class A Common Stock have the
right to receive any cash, securities or other property or in which the Class A
Common Stock is exchanged for or converted into any combination of cash,
securities or other property, the date fixed for determination of holders of the
Class A Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board or by statute, contract or otherwise).

 

“Register” means the securities register maintained in respect of the Series B-2
Preferred Stock by the Company, or, to the extent the Company has engaged a
transfer agent, such transfer agent.

 

“Reorganization Event” has the meaning set forth in Section 11(a)(iii).

 



6

 

 

“Requisite Stockholder Approval” means the stockholder approval contemplated by
NASDAQ listing rule 5635 (or its successor) with respect to the issuance of
shares of Common Stock upon conversion of Preferred Conversion Shares in excess
of the limitations imposed by such rule.

 

“Senior Stock” has the meaning set forth in Section 2(b).

 

“Series A Preferred Stock” means the Series A Convertible Preferred Stock, par
value $0.0001 per share, of the Company, as designated in the Certificate of
Designation, Preferences and Rights filed with the Secretary of State as of the
date hereof.

 

“Series B-1 Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of the Series B-1 Preferred Stock.

 

“Series B-1 Preferred Stock” means a series of the Company’s preferred stock
designated as “Series B-1 Preferred Stock” having the rights, privileges and
benefits, and subject to the limitations, set forth in the Series B-1
Certificate of Designation.

 

“Series B-1 Preferred Conversion Rate” means, as of any date of determination,
the Conversion Rate (as defined in the Series B-1 Certificate of Designation) of
the Series B-1 Preferred Stock as in effect on such date.

 

“Series B-2 Preferred Stock” has the meaning set forth in Section 1.

 

“Share Cap” means zero (0) shares of Series B-1 Preferred Stock.

 

“Standard Settlement Period” means the standard settlement period for equity
trades effected by U.S. broker-dealers, expressed in a number of Trading Days,
as in effect on the date the applicable Conversion Notice is received or deemed
received by the Company.

 

A “Subsidiary” of any Person means any corporation, limited liability company,
partnership, association, trust or other entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power (or,
in the case of a partnership, more than 50% of the general partnership
interests) are owned by such Person or one or more Subsidiaries of such Person
or by such Person and one or more Subsidiaries of such Person.

 

“Trading Day” means a day on which the NASDAQ is open for the transaction of
business and on which there has not occurred a Market Disruption Event.

 

“Trigger Event” has the meaning set forth in Section 10(a)(v).

 

“Voting Stock” means (a) with respect to the Company, the Common Stock and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (b) with respect to any other Person, all
Capital Stock of such Person having the right to vote generally in any election
of directors of the board of directors of such Person or other similar governing
body.

 



7

 

 

“VWAP” per share of Class A Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “AHCO <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one (1) share of Class A Common Stock on such Trading Day determined,
using a volume-weighted average method, as mutually agreed between the Company
and the Holders of a majority of the Series B-2 Preferred Stock or, in the
absence of such agreement, as determined by an Independent Financial Advisor
retained by the Company for such purpose).

 

Section 4.      Dividends. (a) Holders shall be entitled to receive dividends of
the type and in the amount determined as set forth in this Section 4.

 

(b)               Participating Dividends. Holders shall be entitled to
participate equally and ratably with the holders of shares of Class A Common
Stock in all cash dividends paid on the shares of Class A Common Stock as if
immediately prior to each Participating Dividend Record Date, all shares of
Series B-2 Preferred Stock then outstanding were converted into shares of Series
B-1 Preferred Stock in accordance with Section 6 (without regard to the
Conversion Restriction) and such shares of Series B-1 Preferred Stock were
converted into shares of Class A Common Stock in accordance with the Series B-1
Certificate of Designation (without regard to the 4.9% Cap (as defined in the
Series B-1 Certificate of Designation)). Dividends payable pursuant to this
Section 4(b) (the “Participating Dividends”) shall be payable on the same date
that such dividends are payable to holders of shares of Class A Common Stock,
and no dividends shall be payable to holders of shares of Class A Common Stock,
unless the full dividends contemplated by this Section 4(b) are paid
substantially at the same time to Holders.

 

(c)               [Reserved]

 

(d)               Record Date for Participating Dividends. Each Participating
Dividend shall be paid pro rata to the Holders of shares of Preferred Stock
entitled thereto. Each Participating Dividend shall be payable to the Holders of
Preferred Stock as they appear on the Register at the close of business on the
record date designated by the Board for such dividends (each such date, a
“Participating Dividend Record Date”) which shall be the same day as the record
date for the payment of dividends to the holders of shares of Class A Common
Stock.

 

(e)               Conversion Following a Participating Dividend Record Date. If
the Conversion Date for any shares of Series B-2 Preferred Stock is prior to the
close of business on a Participating Dividend Record Date, the Holder of such
shares will not be entitled to any dividend in respect of such shares of Series
B-2 Preferred Stock as to Participating Dividend Record Date. If the Conversion
Date for any shares of Series B-2 Preferred Stock is after the close of business
on a Participating Dividend Record Date but prior to the corresponding payment
date for such dividend, the Holder of such shares as of such Participating
Dividend Record Date shall be entitled to receive such dividend in respect of
such shares of Series B-2 Preferred Stock, notwithstanding the conversion of
such shares prior to the applicable dividend payment date.

 



8

 

 

Section 5.      Liquidation Rights.   (a) Liquidation. In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside for the holders of any Junior Stock and subject to
the rights of the holders of any Senior Stock or Parity Stock and the rights of
the Company’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series B-2 Preferred Stock
equal to the greater of (i) the Liquidation Preference and (ii) the amount such
Holders would have received had such Holders, immediately prior to such
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, converted such shares of Series B-2 Preferred Stock into shares
of Series B-1 Preferred Stock in accordance with Section 6 (without regard to
the Conversion Restriction) and converted such shares of Series B-1 Preferred
Stock into shares of Class A Common Stock in accordance with the Series B-1
Certificate of Designation (without regard to the 4.9% Cap). Holders shall not
be entitled to any further payments in the event of any such voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the Company
other than what is expressly provided for in this Section 5 and will have no
right or claim to any of the Company’s remaining assets.

 

(b)               Partial Payment. If in connection with any distribution
described in Section 5(a) above, the assets of the Company or proceeds therefrom
are not sufficient to pay in full the aggregate liquidating distributions
required to be paid pursuant to Section 5(a) above to all Holders and the
liquidating distributions payable to all holders of any Parity Stock, the
amounts distributed to the Holders and to the holders of all such Parity Stock
shall be paid pro rata in accordance with the respective aggregate liquidating
distributions to which they would otherwise be entitled if all amounts payable
thereon were paid in full.

 

(c)               Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the sale, conveyance, exchange or transfer (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property and assets of the Company shall not be deemed
a voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, nor shall the merger, consolidation, statutory exchange or any
other business combination transaction of the Company into or with any other
Person or the merger, consolidation, statutory exchange or any other business
combination transaction of any other Person into or with the Company be deemed
to be a voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company.

 

Section 6.      Right of the Holders to Convert.

 

(a)               Subject to the terms of Section 8(f), each Holder shall have
the right, at such Holder’s option, subject to the conversion procedures set
forth in Section 8, to convert (an “Optional Conversion”) each share of such
Holder’s Series B-2 Preferred Stock at any time into the number of shares of
Series B-1 Preferred Stock equal to the quotient of (A) the Original Issue Price
divided by (B) the Preferred Stock Conversion Price as of the applicable
Conversion Date. The right of Optional Conversion may be exercised as to all or
any portion of such Holder’s Series B-2 Preferred Stock from time to time;
provided, however, that, in each case, no right of Optional Conversion may be
exercised by a Holder in respect of fewer than 10,000 shares of Series B-2
Preferred Stock (unless such conversion relates to all shares of Series B-2
Preferred Stock held by such Holder or all shares of Series B-2 Preferred Stock
that may be converted in compliance with Section 8(f)).

 



9

 

 

(b)               The Company shall at all times reserve and keep available (i)
out of its authorized and unissued Preferred Stock and Series B-1 Preferred
Stock, solely for issuance upon conversion of Series B-2 Preferred Stock, such
number of shares of Series B-1 Preferred Stock as shall from time to time be
issuable upon the conversion of all the shares of Series B-2 Preferred Stock
pursuant to Section 6 and (ii) out of its authorized and unissued Common Stock
and Class A Common Stock, solely for issuance upon the conversion of Preferred
Conversion Shares, such number of shares of Class A Common Stock as shall from
time to time be issuable upon the conversion of all the shares of Series B-2
Preferred Stock pursuant to Section 6 and the subsequent conversion of Preferred
Conversion Shares in accordance with the Series B-1 Certificate of Designation.
Any shares of Series B-1 Preferred Stock issued upon conversion of Series B-2
Preferred Stock shall be duly authorized, validly issued, fully paid and
nonassessable and will not be subject to preemptive rights or subscription
rights of any other stockholder of the Company.

 

Section 7.      Mandatory Conversion by the Company. (a) Following the day upon
which the Requisite Stockholder Approval is obtained, the Company may elect to
convert up to 100% of the outstanding shares of Series B-2 Preferred Stock (to
the extent not previously redeemed by the Company) into shares of Series B-1
Preferred Stock (the election to convert shares of Series B-2 Preferred Stock
pursuant to this Section 7, a “Mandatory Conversion”, and the date selected by
the Company for any Mandatory Conversion pursuant to this Section 7, the
“Mandatory Conversion Date”). In the case of a Mandatory Conversion, each share
of Series B-2 Preferred Stock then outstanding that is to be converted pursuant
to such Mandatory Conversion shall be converted into the number of shares of
Series B-1 Preferred Stock equal to the quotient of (1) the Original Issue Price
with respect to such share of Series B-2 Preferred Stock as of the Mandatory
Conversion Date divided by (2) the Preferred Stock Conversion Price of such
share in effect as of the Mandatory Conversion Date.

 

(b)               Notice of Mandatory Conversion. If the Company elects to
effect a Mandatory Conversion, the Company shall provide notice of a Mandatory
Conversion to each Holder (such notice, a “Notice of Mandatory Conversion”). The
Mandatory Conversion Date selected by the Company shall be no less than five (5)
Business Days and no more than twenty (20) Business Days after the date on which
the Company provides the Notice of Mandatory Conversion to the Holders. The
Notice of Mandatory Conversion shall state, as appropriate:

 

(i)              the number of shares of Series B-2 Preferred Stock held by such
Holder that are subject to the Mandatory Conversion;

 

(ii)             the Mandatory Conversion Date selected by the Company; and

 

(iii)            the Conversion Rate and the Preferred Stock Conversion Price,
in each case, as in effect on the Mandatory Conversion Date and the number of
shares of Series B-1 Preferred Stock to be issued to such Holder upon conversion
of each share of Series B-2 Preferred Stock held by such Holder.

 



10

 

 

Section 8.      Conversion Procedures and Effect of Conversion. (a) Conversion
Procedure. A Holder must do each of the following in order to receive shares
Series B-1 Preferred Stock upon conversion of shares of Series B-2 Preferred
Stock pursuant to this Section 8:

 

(i)                in the case of an Optional Conversion, complete the
conversion notice in the form attached hereto as Exhibit I (the “Conversion
Notice”), and deliver such notice to the Company; provided, however, that a
Conversion Notice may be conditional on the completion of a Change of Control or
other corporate transaction as such Holder may specify;

 

(ii)              if required, furnish appropriate endorsements and transfer
documents; and

 

(iii)            if required, pay any stock transfer, documentary, stamp or
similar taxes not payable by the Company pursuant to Section 17.

 

The foregoing clauses (ii) and (iii) shall be conditions to the issuance of
shares of Series B-1 Preferred Stock to the Holders in the event of a Mandatory
Conversion pursuant to Section 7 (but, for the avoidance of doubt, not the
Mandatory Conversion of the shares of Series B-2 Preferred Stock on the
Mandatory Conversion Date). Notwithstanding the foregoing, no Holder shall be
required to physically surrender any certificate(s) representing the Series B-2
Preferred Stock to the Company until all shares of Series B-2 Preferred Stock
represented by such certificate(s) have been converted in full (the “Final
Conversion”), in which case the applicable Holder shall surrender such
certificate(s) to the Company for cancellation within three (3) Trading Days
following the final Conversion Date (it being acknowledged and agreed that such
surrender shall not be a condition to the Holder’s right to receive shares of
Series B-1 Preferred Stock upon, or the effectiveness of, such conversion;
provided, however, that the Company shall not be obligated to deliver a stock
certificate representing shares of Series B-1 Preferred Stock issued upon the
Final Conversion until the certificate(s) representing the shares of Series B-2
Preferred Stock so converted by the Holder shall have been surrendered).
Delivery of a Conversion Notice with respect to a partial conversion shall have
the same effect as cancellation of the original certificate(s) representing such
shares of Series B-2 Preferred Stock and issuance of a certificate representing
the remaining shares of Series B-2 Preferred Stock. In accordance with the
preceding sentence, upon the written request of the applicable Holder and the
surrender of certificate(s) representing shares of Series B-2 Preferred Stock,
the Company shall, within three (3) Trading Days of such request, deliver to
such Holder certificate(s) (as specified by such Holder in such request)
representing such remaining shares of Series B-2 Preferred Stock.

 

The “Conversion Date” means (A) with respect to an Optional Conversion pursuant
to Section 6(a), the date on which such Holder complies with the procedures in
this Section 8 (including the satisfaction of any conditions to conversion set
forth in the Conversion Notice) and (B) with respect to Mandatory Conversion
pursuant to Section 7, the Mandatory Conversion Date.

 

(b)               Effect of Conversion. Effective immediately prior to the close
of business on the Conversion Date applicable to any shares of Series B-2
Preferred Stock, Participating Dividends shall no longer accrue or be declared
on any such shares of Series B-2 Preferred Stock, and on conversion, such shares
of Series B-2 Preferred Stock shall cease to be outstanding.

 



11

 

 

(c)               Record Holder of Underlying Securities as of Conversion Date.
The Person or Persons entitled to receive the Preferred Conversion Shares on a
Conversion Date shall be treated for all purposes as the record holder(s) of
such Preferred Conversion Shares (including any fractional shares) as of the
time of delivery of the applicable Conversion Notice (or, in the case of a
Mandatory Conversion, 8:30 a.m., New York City Time, on the Mandatory Conversion
Date). Upon receipt or deemed receipt by the Company of a copy of a Conversion
Notice in respect of any Optional Conversion, the Company shall promptly send,
via facsimile or electronic mail, a confirmation of receipt of such Conversion
Notice to the Holder and the Company's designated transfer agent (the “Transfer
Agent”), which confirmation to the Transfer Agent shall constitute an
instruction to the Transfer Agent to process the Optional Conversion. In the
case of an Optional Conversion, on or before the second (2nd) Business Day (or,
if earlier, the end of the Standard Settlement Period) following the date of
receipt or deemed receipt by the Company of the Conversion Notice, the Company
shall, on or before the Optional Conversion Delivery Deadline, issue and deliver
to the Holder or its designee certificates, registered in the name of the Holder
or its designee, representing the aggregate number of Preferred Conversion
Shares (including any fractional Preferred Conversion Shares) to which the
Holder shall be entitled. In the case of a Mandatory Conversion, on or before
8:30 a.m., New York City time, on the Conversion Date, the Company shall issue
and deliver to the Holder or its designee certificates, registered in the name
of the Holder or its designee, representing the aggregate number of Preferred
Conversion Shares to which the Holder shall be entitled (such delivery deadline
or the Optional Delivery Deadline, as applicable, being referred to as the
"Share Delivery Date"). Notwithstanding the foregoing, if as of the applicable
Conversion Date, the Transfer Agent is a "qualified custodian" (as defined in
Rule 206(4)-2 (or successor thereto) under the Investment Advisers Act of 1940,
as amended), in lieu of the Company's delivering certificates representing the
Preferred Conversion Shares issuable upon the applicable conversion, the
Transfer Agent (acting as the transfer agent for the Series B-1 Preferred Stock)
shall, on or before the Share Delivery Date, electronically credit the aggregate
number of shares of Series B-1 Preferred Stock to which the Holder shall be
entitled by book-entry in the name of the Holder or its designee on the books
and records of the Transfer Agent and deliver a statement thereof to the Holder.

 

(d)               No Adjustment. No adjustment to shares of Series B-2 Preferred
Stock being converted on a Conversion Date or to the shares of Series B-1
Preferred Stock deliverable to the Holders upon the conversion thereof shall be
made in respect of dividends or other distributions payable to holders of the
Class A Common Stock as of any date prior to the close of business on such
Conversion Date (it being understood that the foregoing shall not limit any
Holder’s right to receive Participating Dividends payable prior to such time or
the operation of Section 10(a) in respect of events occurring prior to such
time). Until the Conversion Date with respect to any share of Series B-2
Preferred Stock has occurred, such share of Series B-2 Preferred Stock will
remain outstanding and will be entitled to all of the powers, designations,
preferences and other rights provided herein.

 



12

 

 

(e)               Fractional Shares. In the event that the conversion of Series
B-2 Preferred Stock into Preferred Conversion Shares would result in the
issuance of fractional shares, the Company shall issue such fractional Preferred
Conversion Shares to the applicable Holder.

 

(f)                Restriction on Conversions.

 

(i)                 Limitation on Conversion. Notwithstanding anything in this
Certificate of Designations to the contrary, unless and until the Requisite
Stockholder Approval (to the extent and only to the extent required under the
listing rules of NASDAQ) is obtained, the Holders shall not have the right to
acquire shares of Series B-1 Preferred Stock issuable upon conversion of the
Series B-2 Preferred Stock, and the Company shall not be required to issue
shares of Series B-1 Preferred Stock issuable upon conversion of the Series B-2
Preferred Stock, in excess of the Share Cap (the “Conversion Restriction”). Any
purported delivery of shares of Series B-1 Preferred Stock upon conversion of
any Series B-2 Preferred Stock will be void and have no effect to the extent,
and only to the extent, that such delivery would result in issuance of shares of
Series B-1 Preferred in excess of the Share Cap in violation of the listing
rules of Nasdaq. Notwithstanding the foregoing, for any conversion following the
six-month anniversary of the Original Issuance Date, in the case of a conversion
pursuant to Section 6, Section 7 or this Section 8, the Holder or the Company,
as applicable, may request a conversion of a number of shares of Series B-2
Preferred Stock that would result in the issuance of shares that, but for the
Conversion Restriction, would exceed the Share Cap; provided, that, in lieu of
any shares of Series B-1 Preferred Stock otherwise deliverable upon conversion
that would, but for the Conversion Restriction, exceed the Share Cap, the
Company shall instead deliver to the requisite Holder an amount of cash per
share of such Series B-1 Preferred Stock equal to the product of (x) the VWAP
per share of Class A Common Stock on the Trading Day immediately preceding the
Conversion Date, multiplied by (y) the Series B-1 Preferred Conversion Rate as
in effect on such Trading Day (such payment, a “Cash Payment”), payable within
not more than thirty (30) days following the applicable Conversion Date (such
date, the “Cash Payment Deadline”); provided, however, that the Holder may not
request the conversion of shares in excess of the Share Cap prior to the earlier
to occur of (A) the Restricted Period Termination Date (as such term is defined
in the Investment Agreement) and (B) if any, a Restricted Period Early
Termination Event (as such term is defined in the Investment Agreement)
following which the transfer restrictions in Section 5.3(a) of the Investment
Agreement are not applicable to 100% of the Prohibited Shares (as such term is
defined in the Investment Agreement) (following which the Holder may request
conversion of shares that would, but for the Conversion Restriction, exceed the
Share Cap, which shall be treated in accordance with the forgoing proviso);
provided, further, that, for any conversion that would, but for the Conversion
Restriction, exceed the Share Cap that is in connection with a Change of
Control, in lieu of the price per share payable in accordance with the
foregoing, the Company shall instead deliver to the requisite Holder, at the
same time as such consideration is delivered to the holders of Class A Common
Stock, the consideration received by the holders of Class A Common Stock in
respect of each share of Class A Common Stock issuable upon conversion of all of
the Preferred Conversion Shares in excess of the Share Cap, and if such payment
is in violation of the Nasdaq listing rules applicable to the Company, the
Company shall instead deliver to the Holder converting shares in excess of the
Share Cap that would be in violation of the Nasdaq listing rules cash in an
amount equal to the Fair Market Value of such consideration.

 



13

 

 

(ii)              Covenant to Seek the Requisite Stockholder Approval. The
Company will use its reasonable best efforts to obtain the Requisite Stockholder
Approval, including by seeking such approval, if not previously obtained, at
each regular annual meeting of its stockholders occurring after the first
Company Stockholders’ Meeting (as such term is defined in the Investment
Agreement) and endorsing its approval in the related proxy materials. The
Company will promptly notify the Holders if the Requisite Stockholder Approval
is obtained.

 

(iii)            Cash Dividends Upon Default of Cash Payment Obligations. If the
Company fails to make any required Cash Payment by the required Cash Payment
Deadline on any share of Series B-2 Preferred Stock, then the Holder thereof
will be entitled to receive cumulative cash dividends on each such share at a
rate per annum of 4.00% on the Original Issuance Price (such dividends, “Default
Cash Dividends”). Default Cash Dividends, if any, shall accumulate on a daily
basis from, and including, the Cash Payment Deadline to, but excluding, the date
upon which the required Cash Payment is made (whether or not there shall be
earnings or funds of the Company legally available for the payment of Default
Cash Dividends or the Company declares the payment of Default Cash Dividends).
Default Cash Dividends, if any, shall be payable quarterly in arrears on March
31, June 30, September 31 and December 31 of each year to the applicable Holder
as it appears on the Company’s Register at the close of business on the March
15, June 15, September 15 and December 15 preceding the applicable payment date.
Default Cash Dividends, if any, payable for any period less than a full
quarterly dividend period (based upon the number of days elapsed during the
period) shall be computed on the basis of a 360-day year consisting of twelve
30-day months.

 

(g)               Legends.

 

(i)                 Restrictive Legend. The Holder understands that, except as
otherwise specified pursuant to Section 6(g)(ii), the certificates representing
shares of Series B-2 Preferred Stock shall bear a restrictive legend in
substantially the following form (and a stop-transfer order consistent therewith
may be placed against transfer of such certificates):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES REPRESENTED HEREBY AND THE SHARES ISSUABLE UPON CONVERSION
HEREOF MAY NOT BE SOLD, TRANSFERRED OR AS-SIGNED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER SECTION 4(A)(7)
OF THE SECURITIES ACT OR APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR
GUIDANCE, SUCH AS A SO-CALLED “4[a](1) AND A HALF” SALE SUBJECT TO THE COMPANY’S
AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE, TRANSFER,
ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY OF
REASONABLE AND CUSTOMARY CERTIFICATIONS, OPINIONS OF COUNSEL AND/OR OTHER
INFORMATION REASONABLY SATISFACTORY TO EACH OF THEM.”

 



14

 

 

(ii)              Removal of Restrictive Legend. Notwithstanding the foregoing,
the certificates evidencing the shares of Series B-2 Preferred Stock shall not
contain any legend restricting the transfer thereof (including the legend set
forth above in subsection 6(g)(i)): (A) while a registration statement covering
the sale or resale of such shares is effective under the Securities Act, subject
to the Holder’s delivery to the Company of an undertaking that such Holder will
only sell or otherwise transfer such shares pursuant to either registration
under the Securities Act or an exemption therefrom, and that if such securities
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein (an “Undertaking”), or (B) if
the Holder provides customary paperwork to the effect that it has sold such
shares pursuant to Rule 144, or (C) if such shares are eligible for sale under
Rule 144(b)(1) (without the application of Rule 144(c)(1)) as set forth in
customary non-affiliate paperwork provided by the Holder, or (D) if at any time
on or after the date that is three months after the Closing Date (as defined in
the Investment Agreement) (the “Non-affiliation Date”) the Holder certifies that
it is not an Affiliate of the Company and that the Holder’s holding period for
the purposes of Rule 144 is at least six (6) months, subject to the Holder’s
delivery to the Company of an Undertaking; provided, that each Holder shall be
deemed to have given such certification upon each delivery of a Notice of
Conversion, unless such Holder otherwise advises the Company in writing, or (E)
if such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the SEC) as determined in good faith by counsel to the Company or set forth
in a legal opinion delivered by Katten Muchin Rosenman LLP or other nationally
recognized counsel to the Holder (collectively, the “Unrestricted Conditions”).
Subject to the terms and conditions hereof, upon the reasonable request of the
Holder, the Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Non-affiliation Date, or at such other time as
any of the Unrestricted Conditions have been satisfied, if required by the
Company’s Transfer Agent, to effect the issuance of the shares of Series B-2
Preferred Stock without a restrictive legend or removal of the legend hereunder.
If any of the Unrestricted Conditions is met at the time of issuance of any
shares of Series B-2 Preferred Stock, then such shares shall be issued free of
all legends. The Company agrees that following the Non-affiliation Date or at
such time as any of the Unrestricted Conditions are met or such legend is
otherwise no longer required under this Section 6(d)(ii), it will, no later than
two (2) Trading Days (or, if less, the number of days comprising the Standard
Settlement Period) following the delivery by the Holder to the Company or the
Transfer Agent of a certificate representing Series B-2 Preferred Stock issued
with a restrictive legend, deliver or cause to be delivered to such Holder a
certificate (or electronic transfer) representing such shares that is free from
all restrictive and other legends.

 

(iii)            Sale of Unlegended Shares. The removal of any restrictive
legends from any securities as set forth in this Section 6 is predicated upon,
and the Company’s reliance on, the applicable Holder delivering an Undertaking
to the Company; provided that no Holder shall be required to give more than one
Undertaking covering the same shares while an Undertaking with respect to such
shares remains in effect.

 

(iv)             Underlying Shares. For the avoidance of doubt, the provisions
of this Section 8(g) shall not apply to any Preferred Conversion Shares or any
shares of Class A Common Stock issuable upon the conversion of any Preferred
Conversion Shares.

 



15

 

 

Section 9.      Change of Control.

 

(a)               Change of Control Notice. If the Company delivers notice to
the holders of Class A Common Stock, or makes a public announcement or public
disclosure, with respect to a Change of Control, the Company shall deliver a
copy of such notice, disclosure or announcement (as applicable) to each Holder
at its last address as it shall appear in the Register, at the same time as such
notice is delivered to the holders of Class A Common Stock or, in the case of a
public announcement or public disclosure, on the same date as such announcement
or disclosure

 

(b)               Conversion Right. Prior to the consummation of any Change of
Control, each Holder shall be entitled, subject to Section 8(f), to exercise an
Optional Conversion in respect of any and all of its Series B-2 Preferred Stock
prior to or conditioned upon such Change of Control.

 

Section 10.  Anti-Dilution Adjustments. (a) Adjustments. The Conversion Rate
will be subject to adjustment, without duplication, upon the occurrence of the
following events, except that the Company shall not make any adjustment to the
Conversion Rate if Holders of the Series B-2 Preferred Stock participate, at the
same time and upon the same terms as holders of Class A Common Stock and solely
as a result of holding shares of Series B-2 Preferred Stock, in any transaction
described in this Section 10, without having to convert their Series B-2
Preferred Stock, as if they held a number of shares of Class A Common Stock
equal to the Conversion Rate multiplied by the number of shares of Series B-2
Preferred Stock held by such Holders:

 

(i)                 The issuance of Class A Common Stock as a dividend or
distribution to all or substantially all holders of Class A Common Stock, or a
subdivision or combination (including, without limitation, a stock split or a
reverse stock split) of Class A Common Stock or a reclassification of Class A
Common Stock into a greater or lesser number of shares of Class A Common Stock,
in which event the Conversion Rate shall be adjusted based on the following
formula:

 

CR1 = CR0 x (OS1 / OS0)

 

where,

 

CR0         =         the Conversion Rate in effect immediately prior to (i) the
close of business on (i) the Record Date for such dividend or distribution or
(ii) the effective date of such subdivision, combination or reclassification;

 

CR1         =          the new Conversion Rate in effect immediately after (i)
the close of business on (i) the Record Date for such dividend or distribution
or (ii) the effective date of such subdivision, combination or reclassification;

 

OS0         =         the number of shares of Class A Common Stock outstanding
immediately prior to the close of business on (i) the Record Date for such
dividend or distribution or (ii) the effective date of such subdivision,
combination or reclassification; and

 



16

 

 

OS1         =         the number of shares of Class A Common Stock that would be
outstanding immediately after, and solely as a result of, the completion of such
dividend, distribution, subdivision, combination or reclassification.

 

Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on (i) the Record Date for such dividend or
distribution or (ii) the effective date of such subdivision, combination or
reclassification. If any such dividend, distribution, subdivision, combination
or reclassification is announced or declared but does not occur, the Conversion
Rate shall be readjusted, effective as of the date the Board announces that such
dividend, distribution, subdivision, combination or reclassification shall not
occur to the Conversion Rate that would then be in effect if such dividend,
distribution, subdivision, combination or reclassification had not been
declared.

 

(ii)              The dividend, distribution or other issuance to all or
substantially all holders of Class A Common Stock of rights (other than rights,
options or warrants distributed in connection with a stockholder rights plan (in
which event the provisions of Section 10(a)(v) shall apply)), options or
warrants entitling them to subscribe for or purchase shares of Class A Common
Stock for a period expiring forty-five (45) days or less from the date of
issuance thereof, at a price per share that is less than the Current Market
Price as of the Record Date for such issuance, in which event the Conversion
Rate will be increased based on the following formula:

 

CR1 = CR0 x [(OS0+X)] / (OS0+Y)

 

where,

 

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend, distribution or other issuance;

 

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Record Date for such dividend, distribution or other issuance;

 

OS0 = the number of shares of Class A Common Stock outstanding immediately prior
to the close of business on the Record Date for such dividend, distribution or
other issuance;

 

X = the total number of shares of Class A Common Stock issuable pursuant to such
rights, options or warrants; and

 

Y = the number of shares of Class A Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants divided by the Current
Market Price as of the Record Date for such dividend, distribution or other
issuance.

 

For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Class A Common Stock at a price per
share that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.

 



17

 

 

Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or other issuance. In the event that such rights, options
or warrants are not so issued, the Conversion Rate shall be readjusted,
effective as of the date the Board publicly announced its decision not to issue
such rights, options or warrants to the Conversion Rate that would then be in
effect if such dividend, distribution or issuance had not been declared. To the
extent that such rights, options or warrants are not exercised prior to their
expiration or shares of Class A Common Stock are otherwise not delivered
pursuant to such rights, options or warrants upon the exercise of such rights,
options or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the dividend,
distribution or other issuance of such rights, options or warrants been made on
the basis of the delivery of only the number of shares of Class A Common Stock
actually delivered.

 

(iii)            The Company shall, by dividend or otherwise, distribute to all
or substantially all holders of its Class A Common Stock (other than for cash in
lieu of fractional shares), shares of any class of its Capital Stock, evidences
of its indebtedness, assets, other property or securities, but excluding (A)
dividends or distributions referred to in Section 10(a)(i) or Section 10(a)(ii)
hereof; (B) Distribution Transactions as to which Section 10(a)(iv) shall apply;
(C) dividends or distributions paid exclusively in cash; and (D) rights, options
or warrants distributed in connection with a stockholder rights plan as to which
Section 10(a)(v) shall apply (any of such shares of its Capital Stock,
indebtedness, assets or property that are not so excluded are hereinafter called
the “Distributed Property”), then, in each such case the Conversion Rate shall
be adjusted based on the following formula:

 

CR1 = CR0 x [SP0 / (SP0 - FMV)]

 

where,

 

CR0         =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend or distribution;

 

CR1         =         the new Conversion Rate in effect immediately after the
close of business on the Record Date for such dividend or distribution;

 

SP0         =          the Current Market Price as of the Record Date for such
dividend or distribution; and

 

FMV      =         the Fair Market Value of the portion of Distributed Property
distributed with respect to each outstanding share of Class A Common Stock on
the Record Date for such dividend or distribution; provided, however, that, if
FMV is equal or greater than SP0, then in lieu of the foregoing adjustment, the
Company shall distribute to each holder of Series B-2 Preferred Stock on the
date the applicable Distributed Property is distributed to holders of Class A
Common Stock, but without requiring such holder to convert its shares of Series
B-2 Preferred Stock, in respect of each share of Series B-2 Preferred Stock held
by such holder, the amount of Distributed Property such holder would have
received had such holder owned a number of shares of Class A Common Stock equal
to the Conversion Rate on the Record Date for such dividend or distribution

 



18

 

 

Any adjustment made pursuant to this clause (iii) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution. If any such dividend or distribution is declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such dividend or distribution shall not occur to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

(iv)             The Company effects a Distribution Transaction, in which case
the Conversion Rate in effect immediately prior to the effective date of the
Distribution Transaction shall be increased based on the following formula:

 

CR1 = CR0 x [(FMV + MP0) / MP0]

 

where,

 

CR0         =          the Conversion Rate in effect immediately prior to the
close of business on the effective date of the Distribution Transaction;

 

CR1         =         the new Conversion Rate in effect immediately after the
close of business on the effective date of the Distribution Transaction;

 

FMV        =         the arithmetic average of the volume-weighted average
prices for a share of the capital stock or other interest distributed to holders
of Class A Common Stock on the principal United States securities exchange or
automated quotation system on which such capital stock or other interest trades,
as reported by Bloomberg (or, if Bloomberg ceases to publish such price, any
successor service chosen by the Company) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one (1) share of such capital stock or other interest on such Trading
Day determined, using a volume-weighted average method, as mutually agreed
between the Company and the Holders of a majority of the Series B-2 Preferred
Stock or, in the absence of such agreement, as determined by an Independent
Financial Advisor retained for such purpose by the Company), for each of the ten
(10) consecutive full Trading Days commencing with, and including, the effective
date of the Distribution Transaction; and

 

MP0       =         the arithmetic average of the VWAP per share of Class A
Common Stock for each of the ten (10) consecutive full Trading Days commencing
on, and including, the effective date of the Distribution Transaction

 

Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction. If an adjustment
to the Conversion Rate is required under this Section 10(a)(iv), delivery of any
additional shares of Series B-1 Preferred Stock that may be deliverable upon
conversion as a result of an adjustment required under this Section 10(a)(iv)
shall be delayed only to the extent necessary in order to complete the
calculations provided for in this Section 10(a)(iv).

 



19

 

 

(v)               If the Company has a stockholder rights plan in effect with
respect to the Class A Common Stock on any Conversion Date, upon conversion of
any shares of the Series B-2 Preferred Stock, Holders of such shares will
receive, in addition to the applicable number of shares of Class A Common Stock,
the rights under such rights plan relating to such Class A Common Stock, unless,
prior to such Conversion Date, the rights have (i) become exercisable or (ii)
separated from the shares of Class A Common Stock (the first of such events to
occur, a “Trigger Event”), in which case, the Conversion Rate will be adjusted,
effective automatically at the time of such Trigger Event, as if the Company had
made a distribution of such rights to all holders of the Class A Common Stock as
described in Section 10(a)(ii) (without giving effect to the forty-five (45)-day
limit on the exercisability of rights, options or warrants ordinarily subject to
such Section 10(a)(ii)), subject to appropriate readjustment in the event of the
expiration, termination or redemption of such rights prior to the exercise,
deemed exercise or exchange thereof. Notwithstanding the foregoing, to the
extent any such stockholder rights are exchanged by the Company for shares of
Class A Common Stock or other property or securities, the Conversion Rate shall
be appropriately readjusted as if such stockholder rights had not been issued,
but the Company had instead issued such shares of Class A Common Stock or other
property or securities as a dividend or distribution of shares of Class A Common
Stock pursuant to Section 10(a)(i) or Section 10(a)(iii), as applicable.

 

To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Class A Common Stock actually issued pursuant to such rights.

 

Notwithstanding anything to the contrary in this Section 10(a)(v), no adjustment
shall be required to be made to the Conversion Rate with respect to any Holder
which is, or is an “affiliate” or “associate” of, an “acquiring person” under
such stockholder rights plan or with respect to any direct or indirect
transferee of such Holder who receives Series B-2 Preferred Stock in such
transfer after the time such Holder becomes, or its affiliate or associate
becomes, such an “acquiring person.”

 

(b)               Calculation of Adjustments. All adjustments to the Conversion
Rate shall be calculated by the Company to the nearest 1/10,000th of one (1)
share of Class A Common Stock (or if there is not a nearest 1/10,000th of a
share, to the next lower 1/10,000th of a share). No adjustment to the Conversion
Rate will be required, unless such adjustment would require an increase or
decrease of at least one percent (1%) of the Conversion Rate; provided, however,
that any such adjustment that is not required to be made will be carried forward
and taken into account in any subsequent adjustment; provided, further, that any
such adjustment of less than one percent (1%) that has not been made will be
made upon any Conversion Date.

 

(c)               When No Adjustment Required. (i) Except as otherwise provided
in this Section 10, the Conversion Rate will not be adjusted for the issuance of
Class A Common Stock or any securities convertible into or exchangeable for
Class A Common Stock or carrying the right to purchase any of the foregoing, or
for the repurchase of Class A Common Stock.

 



20

 

 

(ii)             Except as otherwise provided in this Section 10, the Conversion
Rate will not be adjusted as a result of the issuance of, the distribution of
separate certificates representing, the exercise or redemption of, or the
termination or invalidation of, rights pursuant to any stockholder rights plans.

 

(iii)            No adjustment to the Conversion Rate will be made:

 

(A)             upon the issuance of any shares of Class A Common Stock pursuant
to any present or future plan providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in Class A Common Stock under any plan in which purchases are
made at market prices on the date or dates of purchase, without discount, and
whether or not the Company bears the ordinary costs of administration and
operation of the plan, including brokerage commissions;

 

(B)              upon the issuance of any shares of Class A Common Stock or
options or rights to purchase such shares pursuant to any present or future
employee, director or consultant benefit plan or program of or assumed by the
Company or any of its Subsidiaries or of any employee agreements or arrangements
or programs;

 

(C)              upon the issuance of any shares of Class A Common Stock
pursuant to any option, warrant, right, or exercisable, exchangeable or
convertible security;

 

(D)             for dividends or distributions declared or paid to holders of
Class A Common Stock in which Holders participate pursuant to Section 4(b); or

 

(E)              for a change solely in the par value of the Class A Common
Stock.

 

(d)               Successive Adjustments. After an adjustment to the Conversion
Rate under this Section 10, any subsequent event requiring an adjustment under
this Section 10 shall cause an adjustment to each such Conversion Rate as so
adjusted.

 

(e)               Multiple Adjustments. For the avoidance of doubt, if an event
occurs that would trigger an adjustment to the Conversion Rate pursuant to this
Section 10 under more than one subsection hereof, such event, to the extent
fully taken into account in a single adjustment, shall not result in multiple
adjustments hereunder; provided, however, that if more than one subsection of
this Section 10 is applicable to a single event, the subsection shall be applied
that produces the largest adjustment.

 

(f)                Tax Adjustments. The Company may, but shall not be required
to, make such increases in the Conversion Rate and, if applicable, the Preferred
Conversion Rate, in addition to those required by this Section 10, as the Board
considers to be advisable in order to avoid or diminish any income tax to any
holders of shares of Company stock resulting from any dividend or distribution
of stock or issuance of rights or warrants to purchase or subscribe for stock or
from any event treated as such for income tax purposes or for any other reason.

 



21

 

 

(g)               Notice of Adjustments. Subject to Section 5.3(c) of the
Investment Agreement, whenever the Conversion Rate or, if applicable, the
Preferred Conversion Rate is adjusted as provided under this Section 10, the
Company shall as soon as reasonably practicable following the occurrence of an
event that requires such adjustment (or if the Company is not aware of such
occurrence, as soon as reasonably practicable after becoming so aware) or the
date the Company makes an adjustment pursuant to Section 10(f):

 

(i)               compute the adjusted applicable Conversion Rate in accordance
with this Section 10; and

 

(ii)              in the event that the Company shall give notice to the holders
of Class A Common Stock of, or publicly announces or publicly discloses, any
action of the type described in Section 10 (but only if the action of the type
described in Section 10 would result in an adjustment to the Conversion Price or
a change in the type of securities or property to be delivered upon conversion
of the Series B-2 Preferred Stock), the Company shall, at the time of such
notice, announcement or disclosure, and in the case of any action that would
require the fixing of a record date, at least ten (10) days prior to such record
date, give notice to each Holder by mail, first-class postage prepaid, at the
address appearing in the Register, which notice shall specify the record date,
if any, with respect to any such action, the approximate date on which such
action is to take place and the facts with respect to such action as shall be
reasonably necessary to indicate the effect on the Conversion Price and the
number, kind or class of shares or other securities or property, which shall be
deliverable upon conversion or redemption of the Series B-2 Preferred Stock and
the Conversion Shares; and

 

(iii)             whenever the Conversion Price shall be adjusted pursuant to
one or more provisions of Section 10, the Company shall, as soon as practicable
following the determination of the revised Conversion Price (and the resulting
Preferred Stock Conversion Price), (A) file at the principal office of the
Company, a statement showing in reasonable detail the facts requiring such
adjustment, the Conversion Price (and the Preferred Stock Conversion Price) that
shall be in effect after such adjustment and the method by which the adjustment
to the Conversion Price (and Preferred Stock Conversion Price) was determined
and (B) cause a copy of such statement to be sent in the manner set forth in
clause (ii) to each Holder.

 

(h)               Notwithstanding anything herein to the contrary, if an event
occurs that would trigger an adjustment to the Conversion Rate pursuant to this
Section 10 also triggers an adjustment to the Series B-1 Conversion Rate, such
event, to the extent fully taken into account in the adjustment to the Series
B-1 Conversion Rate, shall not result in an adjustment hereunder.

 

Section 11.  Adjustment for Reorganization Events.

 

(a)               Reorganization Events. In the event of:

 

(i)               any reclassification, statutory exchange, merger,
consolidation or other similar business combination of the Company with or into
another Person, in each case, pursuant to which at least a majority of the Class
A Common Stock is changed or converted into, or exchanged for, cash, securities
or other property of the Company or another Person;

 



22

 

 

(ii)              any sale, transfer, lease or conveyance to another Person of
all or substantially all the property and assets of the Company, in each case
pursuant to which the Class A Common Stock is converted into cash, securities or
other property; or

 

(iii)             any statutory exchange of securities of the Company with
another Person (other than in connection with a merger or acquisition) or
reclassification, recapitalization or reorganization of the Class A Common Stock
into other securities;

 

(each of which is referred to as a “Reorganization Event” and the cash,
securities or other property into which the Class A Common Stock is changed,
converted or exchanged, the “Exchange Property” and the amount and kind of
Exchange Property that a holder of one (1) share of Class A Common Stock would
be entitled to receive on account of such Reorganization Event (without giving
effect to any arrangement not to issue or deliver a fractional portion of any
security or other property), an “Exchange Property Unit”), then, notwithstanding
anything to the contrary in this Certificate of Designations, from and after the
effective time of such Reorganization Event, without the consent of the Holders,
each share of Series B-2 Preferred Stock will remain outstanding (unless
converted in accordance with Section 11(d)) and (I) the consideration due upon
conversion of any Series B-2 Preferred Stock will be determined in the same
manner as if each reference to any number of shares of Class A Common Stock in
Section 10 or in this Section 11, or in any related definitions, were instead a
reference to the same number of Exchange Property Units; (II) for purposes of
Sections 6 and 7, each reference to any number of shares of Class A Common Stock
in such Sections (or in any related definitions) will instead be deemed to be a
reference to the same number of Exchange Property Units (and the terms of any
conversion shall be based upon the Original Issue Price at the time of such
subsequent conversion); and (III) other references to “Class A Common Stock”
shall refer to the Exchange Property with appropriate adjustment to preserve, to
the greatest extent possible (so long as there is no detrimental effect to the
Company), the economic and other rights in respect of the Series B-2 Preferred
Stock granted by this Certificate of Designations and the Investment Agreement;
provided, however, that the foregoing shall not apply if such Holder is a Person
with which the Company consolidated or into which the Company merged or which
merged into the Company or to which such sale or transfer was made, as the case
may be (any such Person, a “Constituent Person”), or an Affiliate of a
Constituent Person, to the extent such Reorganization Event provides for
different treatment of Class A Common Stock held by such Persons. If the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Class A Common Stock held
immediately prior to such Reorganization Event by a Person (other than a
Constituent Person or an Affiliate thereof), then for the purpose of this
Section 11(a), the kind and amount of securities, cash and other property
receivable upon conversion following such Reorganization Event will be deemed to
be the weighted average of the types and amounts of consideration received by
the holders of Class A Common Stock.

 

(b)               Successive Reorganization Events. The above provisions of this
Section 11 shall similarly apply to successive Reorganization Events.

 

(c)               Reorganization Event Notice. Subject to Section 5.3(c) of the
Investment Agreement, if the Company (or any successor) delivers notice to the
holders of Class A Common Stock, or makes a public announcement or public
disclosure, with respect to a Reorganization Event, then, at the same time as
such notice is delivered to the holders of Class A Common Stock or, in the case
of a public announcement or public disclosure, on the same date as such
announcement, the Company shall provide written notice to the Holders of such
event and of the kind and amount of the cash, securities or other property that
constitutes the Exchange Property. Failure to deliver such notice shall not
affect the operation of this Section 11.

 



23

 

 

(d)               Reorganization Event Agreements. The Company shall not enter
into any agreement for a transaction constituting a Reorganization Event, unless
(i) such agreement provides for or does not interfere with or prevent (as
applicable) conversion of the Series B-2 Preferred Stock into the Exchange
Property in a manner that is consistent with and gives effect to this Section
11, and (ii) to the extent that the Company is not the surviving corporation in
such Reorganization Event or will be dissolved in connection with such
Reorganization Event, proper provision shall be made in the agreements governing
such Reorganization Event for the conversion of the Series B-2 Preferred Stock
into stock of the Person surviving such Reorganization Event or such other
continuing entity in such Reorganization Event.

 

(e)               Change of Control. For the sake of clarity, if a
Reorganization Event constitutes a Change of Control, then Section 9 shall take
precedence over this Section 11 to the extent there is any inconsistency between
such sections.

 

Section 12.  Adverse Changes; Voting Rights.

 

(a)               So long as any shares of Series B-2 Preferred Stock are
outstanding, in addition to any other vote required by applicable law, the
Company may not take any of the following actions (including by means of merger,
consolidation, reorganization, recapitalization or otherwise) without the prior
affirmative vote or written consent from the Holders of at least a majority of
the then-issued and outstanding shares of Series B-2 Preferred Stock, voting as
a separate class: amend, alter, repeal or otherwise modify (whether by merger,
consolidation or otherwise) any provision of the Certificate of Incorporation
(including this Certificate of Designations) in a manner that would adversely
affect the powers, preferences, rights or privileges of the Series B-2 Preferred
Stock or otherwise alter or amend this Certificate of Designations.

 

(b)               Each Holder of Series B-2 Preferred Stock will have one (1)
vote per share on any matter on which Holders of Series B-2 Preferred Stock are
entitled to vote separately as a class, whether at a meeting or by written
consent.

 

(c)               For the avoidance of doubt and notwithstanding anything to the
contrary in the Certificate of Incorporation or By-Laws, the Holders shall have
the exclusive consent and voting rights set forth in Section 12(a) and may take
action or consent to any action with respect to such rights without a meeting by
delivering a consent in writing or by electronic transmission of the Holders of
the Series B-2 Preferred Stock entitled to cast not less than the minimum number
of votes that would be necessary to authorize, take or consent to such action at
a meeting of stockholders.

 

(d)               Except as otherwise provided herein or as otherwise required
by Delaware General Corporation Law, the Series B-2 Preferred Stock shall have
no voting rights.

 



24

 

 

Section 13.  Status of Shares. Shares of Series B-2 Preferred Stock that have
been issued and reacquired in any manner, whether by redemption, repurchase or
otherwise or upon any conversion of shares of Series B-2 Preferred Stock to
Class A Common Stock, shall thereupon be retired and shall have the status of
authorized and unissued shares of preferred stock of the Company undesignated as
to series, and may be redesignated as any series of preferred stock of the
Company and reissued.

 

Section 14.  Term. Except as expressly provided in this Certificate of
Designations, the shares of Series B-2 Preferred Stock shall not be redeemable
or otherwise mature and the term of the Series B-2 Preferred Stock shall be
perpetual.

 

Section 15.  Creation of Capital Stock. The Board, without the vote of the
Holders, may authorize and issue additional shares of Capital Stock of the
Company.

 

Section 16.  No Sinking Fund. Shares of Series B-2 Preferred Stock shall not be
subject to or entitled to the operation of a retirement or sinking fund.

 

Section 17.  Taxes. (a) Transfer Taxes. The Company shall pay any and all stock
transfer, documentary, stamp and similar taxes that may be payable in respect of
any issuance or delivery of shares of Series B-2 Preferred Stock or Preferred
Conversion Shares or other securities issued on account of Series B-2 Preferred
Stock pursuant hereto or certificates representing such shares or securities.
The Company shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
shares of Series B-2 Preferred Stock, Preferred Conversion Shares or other
securities in a name other than the name in which the shares of Series B-2
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment, unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the Company
the amount of any such tax or has established, to the satisfaction of the
Company, that such tax has been paid or is not payable.

 

(b)               Withholding. All payments and distributions (or deemed
distributions) on the shares of Series B-2 Preferred Stock (and on the shares of
Series B-1 Preferred Stock received upon their conversion) shall be subject to
withholding and backup withholding of taxes to the extent required by law,
subject to applicable exemptions, and amounts withheld, if any, shall be treated
as received by the Holders. The Company shall use commercially reasonably
efforts to notify the Holders of any amounts expected to be deducted and
withheld pursuant to the preceding sentence reasonably prior to the relevant
payment date and the basis for such deduction and withholding and shall
reasonably cooperate with the applicable Holders to reduce or eliminate any such
deductions and withholdings to the extent permitted under applicable law.

 

(c)               Tax Treatment. The Series B-2 Preferred Stock is intended to
be treated as common stock that does not constitute “preferred stock” within the
meaning of Section 305 of the Internal Revenue Code of 1986, as amended, and the
Company shall apply the provisions of this Certificate of Designations
consistent with such intention.

 



25

 

 

Section 18.  Notices. All notices referred to herein shall be in writing and,
unless otherwise specified herein, all notices hereunder shall be deemed to have
been given upon the earlier of receipt thereof or three (3) Business Days after
the mailing thereof if sent by registered or certified mail (unless first-class
mail shall be specifically permitted for such notice under the terms of this
Certificate of Designations) with postage prepaid, addressed, (i) if to the
Company, to its office at 220 West Germantown Pike, Suite 250, Plymouth Meeting,
PA 19462 (Attention: General Counsel), or to any transfer or other agent of the
Company designated to receive such notice as permitted by this Certificate of
Designations; (ii) if to any Holder, to such Holder at the address of such
Holder as listed in the Register; or (iii) to such other address as the Company
or any such Holder, as the case may be, shall have designated by notice
similarly given.

 

Section 19.  Facts Ascertainable. When the terms of this Certificate of
Designations refer to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor. The Secretary of the Company shall also maintain a
written record of the Issuance Date, the number of shares of Series B-2
Preferred Stock issued to a Holder and the date of each such issuance, and shall
furnish such written record free of charge to any Holder who makes a request
therefor.

 

Section 20.  Waiver. Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Series B-2 Preferred Stock granted hereunder may be waived as to
all shares of Series B-2 Preferred Stock (and the Holders thereof) upon the
written consent of the Holders of a majority of the shares of Series B-2
Preferred Stock then outstanding.

 

Section 21.  Severability. If any term of the Series B-2 Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein, which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term, unless so expressed herein.

 

Section 22.  No Other Rights. Except as expressly provided in any agreement
between a Holder and the Company, the Series B-2 Convertible Preferred Stock
will have no rights, preferences or voting powers, except as provided in this
Certificate of Designations or the Certificate of Incorporation or as provided
by applicable law.

 

[Signature Page Follows]

 



26

 

 

This Certificate of Designations has been approved by the Board in the manner
and by the vote required by law.

 

The undersigned acknowledges this Certificate of Designations to be the
corporate act of the Company and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that, to the best of his or
her knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties for
perjury.

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed in its name and on its behalf by its _____________ and attested to by
its ____________ on this _____ day of [●], 2020.

 

 

ATTEST:   ADAPTHEALTH CORP.                     By:   Name:     Name: Title:    
Title:

 



27

 

 

Exhibit I

ADAPTHEALTH CORP.CONVERSION NOTICE

 

Reference is made to the Certificate of Designation, Preferences and Rights of
the Series B-2 Convertible Preferred Stock of AdaptHealth Corp. (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series B-2 Convertible Preferred Stock, par value $0.0001 per share
(the “Series B-2 Preferred Stock”), of AdaptHealth Corp., a Delaware corporation
(the “Company”), indicated below into shares of Series B-1 Preferred Stock, par
value $0.0001 per share, of the Company (the “Series B-1 Preferred Stock”), [as
of the date specified below][[upon/immediately prior to], and subject to the
occurrence of, [●]].

 

Date of Conversion (if applicable): ___________________________________________

Number of shares of Series B-2 Preferred Stock to be converted:
_____________________

 

Please confirm the following information:

 

Conversion Price: ________________________________________________________

Number of shares of Series B-1 Preferred Stock to be
issued:________________________

 

Please issue the shares of Series B-1 Preferred Stock into which the shares of
Series B-2 Preferred Stock are being converted in the following name and to the
following address:

 

Issue to: _________________________________________

Address: _________________________________________

Telephone Number: _________________________________

Email: ____________________________________________

Dated: ___________________________________________

Account Number (if electronic book entry transfer):
_____________________________

 





 

 

 



Annex II

 

Form of Amended and Restated Registration Rights Agreement

 



 

 



 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
dated as of [●], 2020, by and among (i) AdaptHealth Holdings LLC, a Delaware
limited liability company (the “Company”), (ii) AdaptHealth Corp., a Delaware
corporation (“Pubco”), (iii) each of the Persons listed on the Schedule of
Investors attached hereto as of the date hereof, and (iv) each of the other
Persons set forth from time to time on the Schedule of Investors who, at any
time, own securities of the Company or Pubco and enter into a Joinder to this
Agreement agreeing to be bound by the terms hereof (each Person identified in
the foregoing (iii) and (iv), an “Investor” and, collectively, the “Investors”).
This Agreement shall become effective as of the Closing pursuant to the OEP
Investment Agreement (as defined below). Unless otherwise provided in this
Agreement, capitalized terms used herein shall have the meanings set forth in
Section 12 hereof.

 

WHEREAS, Pubco and certain of the Investors are parties to that certain
Registration Rights Agreement, dated as of November 8, 2019, as amended (the
“Prior Agreement”);

 

WHEREAS, Pubco and OEP AHCO Investment Holdings, LLC (“OEP”) entered into an
Investment Agreement, dated as of May 25, 2020 (the “OEP Investment Agreement”),
pursuant to which, OEP agreed to purchase and Pubco agreed to sell shares of
Series A Convertible Preferred Stock, par value $0.0001 per share (the “Series A
Preferred Stock”), of Pubco;

 

WHEREAS, Pubco, Deerfield Partners, L.P. (“Deerfield Partners”) (together with
Deerfield Private Design Fund IV, the “Deerfield Investors”) entered into an
Investment Agreement, dated as of [●], 2020 (the “Deerfield Investment
Agreement”), pursuant to which, Deerfield Partners agreed to purchase and Pubco
agreed to sell shares of Series B-2 Convertible Preferred Stock, par value
$0.0001 per share (the “Series B-2 Preferred Stock”), of Pubco;

 

WHEREAS, Section 13(d) of the Prior Agreement provides that an amendment may
occur with the prior written consent of Pubco and the holders of a majority of
the Registrable Securities (as such term is used therein) then outstanding (the
“Requisite Holders”); and

 

WHEREAS, Pubco and the Requisite Holders desire to amend and restate the terms
and conditions of the Prior Agreement and to provide for the terms and
conditions included herein and to include the recipients of the other
Registrable Securities identified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 



 

 

 

1.            Resale Shelf Registration Rights.

 

(a)            Registration Statement Covering Resale of Registrable Securities.
Pubco filed with the Commission a Registration Statement on Form S-1
(“Form S-1”) for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act registering the resale from time to
time by the Investors of all of the Registrable Securities held by the Investors
(other than OEP) (the “Existing Resale Shelf Registration Statement”). Pubco
shall use reasonable best efforts to keep the Existing Resale Shelf Registration
Statement continuously effective to be supplemented and amended to the extent
necessary to ensure that such Existing Resale Shelf Registration Statement is
available or, if not available, to ensure that another Registration Statement is
available (which replacement Registration Statement shall be deemed an Existing
Resale Shelf Registration Statement), under the Securities Act at all times
until such date as all Registrable Securities covered by the Existing Resale
Shelf Registration Statement, including the Registrable Securities held by the
OEP Parties to be added to the Existing Resale Shelf Registration Statement in
accordance with Section 1(b), have been disposed of in accordance with the
intended method(s) of distribution set forth in such Registration Statement or
such securities have been withdrawn (the “Effectiveness Period”); provided, that
Pubco may amend the Existing Resale Shelf Registration Statement in accordance
with Section 1(b) and Section 1(c). Without limiting the foregoing or any of
Pubco’s obligations under this Agreement, the Company will take such actions,
including filing supplements to the prospectus included in such Registration
Statement, as shall be necessary to ensure that the Existing Resale Shelf
Registration Statement remains effective and available for the resale of all of
the shares of Common Stock issuable upon conversion or otherwise in respect of
any Series B-1 Preferred Stock (in addition to all of the other Registrable
Securities covered by the Existing Resale Shelf Registration Statement) in
accordance with the plan of distribution set forth therein. The Existing Resale
Shelf Registration Statement shall contain a Prospectus in such form as to
permit any Investor to sell such Registrable Securities pursuant to Rule 415
under the Securities Act (or any successor or similar provision adopted by the
Commission then in effect) at any time beginning on the effective date for such
Registration Statement (subject to lock-up restrictions provided in this
Agreement and in the Lock-Up Agreements), and shall provide that such
Registrable Securities may be sold pursuant to any method or combination of
methods legally available to, and requested by, the Investors; provided, that
Pubco may amend the Existing Resale Shelf Registration Statement in accordance
with Section 1(b), Section 1(c), Section 1(d) or Section 1(e).

 



- 2 -

 

 

(b)            Pubco shall use its reasonable best efforts to prepare and file
or cause to be prepared and filed with the SEC no later than the date that is
sixty (60) days prior to the Restricted Period Termination Date (as defined in
the OEP Investment Agreement), either, at the sole discretion of Pubco, (x) a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 of the Securities Act (provided, that such Registration Statement
replaces and becomes the Existing Resale Shelf Registration Statement) or (y) an
amendment or prospectus supplement to the Existing Resale Shelf Registration
Statement registering the resale from time to time by the OEP Parties of all of
the Registrable Securities held by the OEP Parties (such Registration Statement,
as amended, the “OEP Resale Shelf Registration Statement”). The OEP Resale Shelf
Registration Statement shall be on Form S-3 or, if Form S-3 is not then
available to Pubco, on Form S-1 or such other appropriate form permitting
Registration of the Registrable Securities for resale by the OEP Parties. The
OEP Resale Shelf Registration Statement shall contain a Prospectus in such form
as to permit the OEP Parties to sell the Registrable Securities pursuant to
Rule 415 under the Securities Act (or any successor or similar provision adopted
by the SEC then in effect) at any time beginning on the effective date for the
OEP Resale Shelf Registration Statement (subject to lock-up or transfer
restrictions pursuant to Section [5.3] of the OEP Investment Agreement and in
this Agreement), and shall provide that the Registrable Securities held by the
OEP Parties may be sold pursuant to any method or combination of methods legally
available to, and requested by, the OEP Parties. Pubco shall use its reasonable
best efforts to cause the OEP Resale Shelf Registration Statement to be declared
effective as soon as possible after filing, but in no event later than the
Restricted Period Termination Date. Once effective, Pubco shall use its
reasonable best efforts to keep the OEP Resale Shelf Registration Statement
continuously effective and in compliance with the Securities Act and useable for
the resale of the Registrable Securities covered by the OEP Resale Shelf
Registration Statement, including by filing successive replacement or renewal
OEP Resale Shelf Registration Statements upon the expiration of the OEP Resale
Shelf Registration Statement, until such time as the OEP Parties no longer hold
Registrable Securities. The OEP Parties shall be entitled, at any time and from
time to time when the OEP Resale Shelf Registration Statement is effective
(subject to lock-up or transfer restrictions provided the OEP Investment
Agreement and in this Agreement), to sell any or all of the Registrable
Securities covered by the OEP Resale Shelf Registration Statement.
Notwithstanding the first sentence of this Section 1(b), in the event of the
occurrence of a Restricted Period Early Termination Event (as defined in the OEP
Investment Agreement) prior to the date that is sixty (60) days prior to the
Restricted Period Termination Date, Pubco shall use reasonable best efforts to
file and cause to be declared effective the OEP Resale Shelf Registration
Statement for the Registrable Securities with respect to which the lockup period
has terminated within thirty (30) days following such termination. Pubco shall
pay all Registration Expenses in connection with the filing of the OEP Resale
Shelf Registration Statement.

 

(c)            If any OEP Party becomes a holder of Registrable Securities after
the OEP Resale Shelf Registration Statement is declared effective in accordance
with Section 1(b), and such OEP Party has executed a Joinder entitling it to the
benefits of this Agreement, then Pubco shall, as promptly as is reasonably
practicable following delivery of written notice to Pubco of such OEP Party
becoming a holder of Registrable Securities and requesting for its name to be
included as a selling securityholder in the Prospectus related to the OEP Resale
Shelf Registration Statement:

 

(i)            if required and permitted by applicable law, file with the
Commission a supplement to the related Prospectus or a post-effective amendment
to the OEP Resale Shelf Registration Statement so that such OEP Party is named
as a selling securityholder in the OEP Resale Shelf Registration Statement and
the related Prospectus in such a manner as to permit such OEP Party to deliver a
prospectus to purchasers of the Registrable Securities in accordance with
applicable law; provided, however, that Pubco shall not be required to file more
than one post-effective amendment or a supplement to the related prospectus for
such purpose in any 45-day period;

 

(ii)           if, pursuant to Section 1(c)(i), Pubco shall have filed a
post-effective amendment to the OEP Resale Shelf Registration Statement that is
not automatically effective, use its reasonable best efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

 

(iii)          notify such OEP Party as promptly as is reasonably practicable
after the effectiveness of any post-effective amendment filed pursuant to
Section 1(c)(i).

 



- 3 -

 

 

(d)            Pubco shall use its reasonable best efforts to prepare and file
or cause to be prepared and filed with the SEC, as soon as reasonably possible
following the date hereof, but in no event later than the fifteenth (15th) day
following the date hereof, either, at the sole discretion of Pubco, (x) a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 of the Securities Act (provided, that such Registration Statement
replaces and becomes the Existing Resale Shelf Registration Statement) or (y) to
the extent permitted under applicable Law, an amendment or prospectus supplement
to the Existing Resale Shelf Registration Statement registering the resale from
time to time by each Deerfield Party of all of the Registrable Securities held
by it (such Registration Statement, as amended, the “Deerfield Resale Shelf
Registration Statement”). The Deerfield Resale Shelf Registration Statement
shall be on Form S-3 or, if Form S-3 is not then available to Pubco, on Form S-1
or such other appropriate form permitting Registration of Registrable Securities
for resale by the Deerfield Parties. The Deerfield Resale Shelf Registration
Statement shall contain a Prospectus in such form as to permit each Deerfield
Party to sell the Registrable Securities pursuant to Rule 415 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) at any time beginning on the effective date for the Deerfield Resale
Shelf Registration Statement (subject to lock-up or transfer restrictions
pursuant to Section [5.3] of the Deerfield Investment Agreement and
Section 4(a) hereof), and shall provide that the Registrable Securities held by
each Deerfield Party may be sold pursuant to any method or combination of
methods legally available to, and requested by, such Deerfield Party and in
accordance with a plan of distribution approved by such Deerfield Party. Pubco
shall use its reasonable best efforts to cause the Deerfield Resale Shelf
Registration Statement to be declared effective as soon as possible after
filing, but in no event later than the ninetieth (90th) day following the
Closing Date. Without limiting the foregoing, as soon as practicable, but in no
event later than five (5) business days, following the resolution or clearance
of all SEC comments or, if applicable, following notification by the SEC that
any such Registration Statement or any amendment thereto will not be subject to
review, Pubco shall file a request for acceleration of effectiveness of such
Registration Statement (to the extent required, by declaration or ordering of
effective, of such Registration Statement or amendment by the SEC) to a time and
date not later than two (2) business days after the submission of such request.
No later than two (2) business days after the Registration Statement becomes
effective, Pubco shall file with the SEC the final prospectus included in the
Registration Statement pursuant to Rule 424 (or successor thereto) under the
Securities Act. Once effective, Pubco shall use its reasonable best efforts to

- 4 -

 

keep the Deerfield Resale Shelf Registration Statement continuously effective
and in compliance with the Securities Act and useable for the resale of the
Registrable Securities covered by the Deerfield Resale Shelf Registration
Statement, including by filing successive replacement or renewal Deerfield
Resale Shelf Registration Statements upon the expiration of the Deerfield Resale
Shelf Registration Statement, until such time as no Deerfield Party holds any
Registrable Securities. Each Deerfield Party shall be entitled, at any time and
from time to time when the Deerfield Resale Shelf Registration Statement is
effective, to sell any or all of the Registrable Securities held by it and
covered by the Deerfield Resale Shelf Registration Statement. Pubco shall pay
all Registration Expenses in connection with the filing of the Deerfield Resale
Shelf Registration Statement.

 

(e)            If any Deerfield Party becomes a holder of Registrable Securities
after the Deerfield Resale Shelf Registration Statement is declared effective in
accordance with Section 1(d), and such Deerfield Party has executed a Joinder
entitling it to the benefits of this Agreement, then Pubco shall, as promptly as
is reasonably practicable following delivery of written notice to Pubco of such
Deerfield Party becoming a holder of Registrable Securities and requesting for
its name to be included as a selling securityholder in the Prospectus related to
the Deerfield Resale Shelf Registration Statement:

 



- 5 -

 

 

(i)            if required and permitted by applicable law, file with the
Commission a supplement to the related Prospectus or a post-effective amendment
to the Deerfield Resale Shelf Registration Statement so that such Deerfield
Party is named as a selling securityholder in the Deerfield Resale Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Deerfield Party to deliver a prospectus to purchasers of the Registrable
Securities in accordance with applicable law; provided, however, that Pubco
shall not be required to file more than one post-effective amendment or a
supplement to the related prospectus for such purpose in any 45-day period;

 

(ii)           if, pursuant to Section 1(e)(i), Pubco shall have filed a
post-effective amendment to the Deerfield Resale Shelf Registration Statement
that is not automatically effective, use its reasonable best efforts to cause
such post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

 

(iii)          notify such Deerfield Party as promptly as is reasonably
practicable after the effectiveness of any post-effective amendment filed
pursuant to Section 1(e)(i).

 

(f)            Registrations effected pursuant to this Section 1 shall not be
counted as Demand Registrations effected pursuant to Section 2.

 

2.            Demand Registrations.

 

(a)            Requests for Registration. Subject to the terms and conditions of
this Agreement and of the Lock-Up Agreements, at any time or from time to time,
the holders of Registrable Securities may request registration under the
Securities Act of all or any portion of their Registrable Securities on Form S-1
or any similar long-form registration statement (“Long-Form Registrations”) or,
if available, on Form S-3 (including a shelf registration pursuant to Rule 415
under the Securities Act) or any similar short-form registration statement,
including an automatic shelf registration statement (as defined in Rule 405) (an
“Automatic Shelf Registration Statement”), if available to Pubco
(“Short-Form Registrations”) in accordance with Section 2(b) and
Section 2(c) below (such holders being referred to herein as the “Initiating
Investors” and all registrations requested by the Initiating Investors being
referred to herein as “Demand Registrations”). Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered and the intended method of distribution. Within five
(5) Business Days after receipt of any such request, Pubco shall give written
notice of such requested registration to all other holders of Registrable
Securities and, subject to the terms and conditions set forth herein, shall
include in such registration (and in all related registrations and
qualifications under state blue sky laws or in compliance with other
registration requirements and in any related underwriting) all such Registrable
Securities with respect to which Pubco has received written requests for
inclusion therein within five (5) Business Days after the receipt of Pubco’s
notice. Each holder of Registrable Securities agrees that such holder shall
treat as confidential the receipt of the notice of Demand Registration and shall
not disclose or use the information contained in such notice of Demand
Registration without the prior written consent of Pubco until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the holder in breach of the terms of
this Agreement.

 



- 6 -

 

 

(b)            Long-Form Registrations. (i) The OEP Parties may request an
aggregate of three (3), (ii) the Deerfield Parties may request an aggregate of
one (1) and (iii) the Investors (other than any OEP Party) holding a majority of
the Registrable Securities (other than those held by the OEP Parties) may
request an aggregate of one (1) Long-Form Registration in which Pubco shall pay
all Registration Expenses whether or not any such Long-Form Registration has
become effective; provided that, Pubco shall not be obligated to effect, or to
take any action to effect, any Long-Form Registration unless the aggregate
market price of the Registrable Securities requested to be registered in such
Long-Form Registration exceeds $20,000,000 at the time of request; provided,
further, that Pubco shall only be obligated to effect, or take any action to
effect, three (3) Long-Form Registrations in the case of any request therefor by
any of the OEP Parties, one (1) Long-Form Registrations in the case of any
request therefor by any of the Deerfield Parties and one
(1) Long-Form Registration in the case of any request therefor by Investors
(other than any OEP Party) holding a majority of the Registrable Securities
(other than those held by the OEP Parties). A registration shall not count as a
permitted Long-Form Registration until it has become effective and unless the
holders of Registrable Securities are able to register and sell at least 90% of
the Registrable Securities requested to be included in such registration;
provided that in any event Pubco shall pay all Registration Expenses in
connection with any registration initiated as a Long-Form Registration whether
or not it has become effective and whether or not such registration has counted
as one of the permitted Long-Form Registrations hereunder.

 

(c)            Short-Form Registrations. In addition to the
Long-Form Registration provided pursuant to Section 2(b), each of (i) the
Investors holding a majority of the Common Units not held by Pubco, (ii) the
Investors holding a majority of the Founder Shares, (iii) the Investors holding
a majority of the PIPE Shares (including any Common Stock issuable in respect of
any Series B-1 Preferred Stock that was exchanged for PIPE Shares), (iv) the
Deerfield Parties and (v) the OEP Parties, in each case, shall be entitled to
request an unlimited number of Short-Form Registrations in which Pubco shall pay
all Registration Expenses whether or not any such Short-Form Registration has
become effective; provided, however, that Pubco shall not be obligated to effect
any such Short-Form Registration: (i) if the holders of Registrable Securities,
together with the holders of any other securities of Pubco entitled to inclusion
in such Short-Form Registration, propose to sell Registrable Securities with an
aggregate market price at the time of request of less than $5,000,000, or
(ii) if Pubco has, within the twelve (12) month period preceding the date of
such request, already effected three (3) Short-Form Registrations for the
holders of Registrable Securities requesting a Short-Form Registration pursuant
to this Section 2(c). Demand Registrations shall be Short-Form Registrations
whenever Pubco is permitted to use any applicable short form registration and if
the managing underwriters (if any) agree to the use of a
Short-Form Registration. For so long as Pubco is subject to the reporting
requirements of the Exchange Act, Pubco shall use its reasonable best efforts to
make Short-Form Registrations available for the offer and sale of Registrable
Securities. If Pubco is qualified to and, pursuant to the request of the holders
of a majority of the Registrable Securities, has filed with the Commission a
registration statement under the Securities Act on Form S-3 pursuant to Rule 415
(a “Shelf Registration”), then Pubco shall use its reasonable best efforts to
cause the Shelf Registration to be declared effective under the Securities Act
as soon as practicable after filing, and, if Pubco is a WKSI at the time of any
such request, to cause such Shelf Registration to be an Automatic Shelf
Registration Statement, and once effective, Pubco shall cause such Shelf
Registration to remain effective (including by filing a new Shelf Registration,
if necessary) for a period ending on the earlier of (i) the date on which all
Registrable Securities included in such registration have been sold or
distributed pursuant to the Shelf Registration or (ii) the date as of which all
of the Registrable Securities included in such registration are able to be sold
within a 90-day period in compliance with Rule 144 under the Securities Act. If
for any reason Pubco ceases to be a WKSI or becomes ineligible to utilize
Form S-3, Pubco shall prepare and file with the Commission a registration
statement or registration statements on such form that is available for the sale
of Registrable Securities.

 



- 7 -

 

 

(d)            Shelf Takedowns. At any time when the Existing Resale Shelf
Registration Statement, OEP Resale Shelf Registration Statement, the Deerfield
Resale Shelf Registration Statement or a Shelf Registration for the sale or
distribution by holders of Registrable Securities on a delayed or continuous
basis pursuant to Rule 415, including by way of an underwritten offering, block
sale or other distribution plan (each, a “Resale Shelf Registration”) is
effective and its use has not been otherwise suspended by Pubco in accordance
with the terms of Section 2(f) below, upon a written demand (a “Takedown
Demand”) by any Investor that is, in either case, a Shelf Participant holding
Registrable Securities at such time (the “Initiating Holder”), Pubco will
facilitate in the manner described in this Agreement a “takedown” of Registrable
Securities off of such Resale Shelf Registration (a “takedown offering”) and
Pubco shall pay all Registration Expenses in connection therewith; provided that
Pubco will provide (x) in connection with any non-marketed underwritten takedown
offering (other than a Block Trade), at least two (2) Business Days’ notice of
such Takedown Demand to each holder of Registrable Securities (other than the
Initiating Holder) that is a Shelf Participant, (y) in connection with any Block
Trade initiated prior to November 8, 2022, notice of such Takedown Demand to
each holder of Registrable Securities (other than the Initiating Holder) that is
a Shelf Participant no later than noon Eastern time on the Business Day prior to
the requested Takedown Demand and (z) in connection with any marketed
underwritten takedown offering, at least five (5) Business Days’ notice of such
Takedown Demand to each holder of Registrable Securities (other than the
Initiating Holder) that is a Shelf Participant. In connection with (x) any
non-marketed underwritten takedown offering initiated prior to November 8, 2022
and (y) any marketed underwritten takedown offering, if any Shelf Participants
entitled to receive a notice pursuant to the preceding sentence request
inclusion of their Registrable Securities (by notice to Pubco, which notice must
be received by Pubco no later than (A) in the case of a non-marketed
underwritten takedown offering (other than a Block Trade), the Business Day
following the date notice is given to such participant, (B) in the case of a
Block Trade, by 10:00 p.m. Eastern time on the date notice is given to such
participant and (C) in the case of a marketed underwritten takedown offering,
three (3) Business Days following the date notice is given to such participant),
the Initiating Holder and the other Shelf Participants that request inclusion of
their Registrable Securities shall be entitled to sell their Registrable
Securities in such offering. Each holder of Registrable Securities that is a
Shelf Participant agrees that such holder shall treat as confidential the
receipt of the notice of a Takedown Demand and shall not disclose or use the
information contained in such notice without the prior written consent of Pubco
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the holder in
breach of the terms of this Agreement.

 



- 8 -

 

 

(e)            Priority on Demand Registrations and Takedown Offerings. Pubco
shall not include in any Demand Registration that is an underwritten offering
any securities that are not Registrable Securities without the prior written
consent of the managing underwriters and the holders of a majority of the
Registrable Securities then outstanding. If a Demand Registration or a takedown
offering is an underwritten offering and the managing underwriters advise Pubco
in writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within a price range
acceptable to the holders of a majority of the Registrable Securities held by
Initiating Investors, Pubco shall include in such offering prior to the
inclusion of any securities which are not Registrable Securities the Registrable
Securities requested to be included in such registration (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder).

 

(f)            Restrictions on Demand Registrations and Takedown Offerings. Any
demand for the filing of a registration statement or for a registered offering
(including a takedown offering) hereunder will be subject to the constraints of
any applicable lock-up arrangements to which any demanding Investor is party,
and any such demand must be deferred until such lock-up arrangements no longer
apply.

 

(i)            Pubco shall not be obligated to effect any Demand Registration
within 30 days prior to Pubco’s good faith estimate of the date of filing of an
underwritten Public Offering of Pubco’s securities and for such a period of time
after such a filing as the managing underwriters request, provided that such
period shall not exceed 90 days from the effective date of any such underwritten
Public Offering. Pubco may postpone, for up to 60 days from the date of the
request (the “Suspension Period”), the filing or the effectiveness of a
registration statement for a Demand Registration or suspend the use of a
prospectus that is part of any Resale Shelf Registration (and therefore suspend
sales of the Registrable Securities included therein) by providing written
notice to the holders of Registrable Securities if the board of directors of
Pubco reasonably determines in good faith that the offer or sale of Registrable
Securities would be expected to have a material adverse effect on any proposal
or plan by Pubco or any subsidiary thereof to engage in any material acquisition
or disposition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or similar transaction or would require Pubco to disclose any
material nonpublic information which would reasonably be likely to be
detrimental to Pubco and its subsidiaries; provided that in such event, the
holders of Registrable Securities initially requesting such Demand Registration
or Takedown Demand shall be entitled to withdraw such request. Pubco may delay
or suspend the effectiveness of a Demand Registration or takedown offering
pursuant to this Section 2(f)(i) only once in any consecutive twelve-month
period; provided that, for the avoidance of doubt, Pubco may in any event delay
or suspend the effectiveness of Demand Registration or takedown offering in the
case of an event described under Section 5(g) to enable it to comply with its
obligations set forth in Section 5(f). Pubco may extend the Suspension Period
for an additional consecutive 60 days with the consent of the Applicable
Approving Party.

 



- 9 -

 

 

(ii)           In the case of an event that causes Pubco to suspend the use of
any Resale Shelf Registration as set forth in Section 2(f)(i) or pursuant to
Section 5(g) (a “Suspension Event”), Pubco shall give a notice to the holders of
Registrable Securities registered pursuant to such Shelf Registration (a
“Suspension Notice”) to suspend sales of the Registrable Securities and such
notice shall state generally the basis for the notice and that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing. A holder of Registrable Securities shall not effect any sales of the
Registrable Securities pursuant to such Resale Shelf Registration (or such
filings) at any time after it has received a Suspension Notice from Pubco and
prior to receipt of an End of Suspension Notice (as defined below). Each holder
of Registrable Securities agrees that such holder shall treat as confidential
the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of Pubco until such time as the information contained therein is or
becomes available to the public generally, other than as a result of disclosure
by such holder in breach of the terms of this Agreement. The holders of
Registrable Securities may recommence effecting sales of the Registrable
Securities pursuant to the Resale Shelf Registration (or such filings) following
further written notice to such effect (an “End of Suspension Notice”) from
Pubco, which End of Suspension Notice shall be given by Pubco to the holders of
Registrable Securities and to such holders’ counsel, if any, promptly following
the conclusion of any Suspension Event.

 

(iii)          Notwithstanding any provision herein to the contrary, if Pubco
shall give a Suspension Notice with respect to any Resale Shelf Registration
pursuant to this Section 2(f), Pubco agrees that it shall extend the period of
time during which such Resale Shelf Registration shall be maintained effective
pursuant to this Agreement by the number of days during the period from the date
of receipt by the holders of the Suspension Notice to and including the date of
receipt by the holders of the End of Suspension Notice and provide copies of the
supplemented or amended prospectus necessary to resume sales, with respect to
each Suspension Event; provided that such period of time shall not be extended
beyond the date that Common Stock covered by such Resale Shelf Registration are
no longer Registrable Securities.

 

(g)            Selection of Underwriters. In connection with any Demand
Registration, the Applicable Approving Party shall have the right to select the
investment banker(s) and manager(s) to administer the offering; provided that
such selection shall be subject to the written consent of Pubco, which consent
will not be unreasonably withheld, conditioned or delayed. If any takedown
offering is an underwritten offering, the Applicable Approving Party shall have
the right to select the investment banker(s) and manager(s) to administer such
takedown offering. In each case, the Applicable Approving Party shall have the
right to approve the underwriting arrangements with such investment
banker(s) and manager(s) on behalf of all holders of Registrable Securities
participating in such offering. All Investors proposing to distribute their
securities through underwriting shall (together with Pubco and the Company)
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting.

 



- 10 -

 

 

(h)            Other Registration Rights. Pubco represents and warrants to each
holder of Registrable Securities that the registration rights granted in this
Agreement do not conflict with any other registration rights granted by Pubco.
Except as provided in this Agreement, Pubco shall not grant to any Persons the
right to request Pubco to register any equity securities of Pubco, or any
securities, options or rights convertible or exchangeable into or exercisable
for such securities, without the prior written consent of the holders of a
majority of the Registrable Securities then outstanding.

 

(i)             Revocation of Demand Notice or Takedown Notice. At any time
prior to the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Takedown Demand, the
holders of Registrable Securities that requested such Demand Registration or
takedown offering may revoke such request for a Demand Registration or takedown
offering on behalf of all holders of Registrable Securities participating in
such Demand Registration or takedown offering without liability to such holders
of Registrable Securities, in each case by providing written notice to Pubco.

 

3.            Piggyback Registrations.

 

(a)            Right to Piggyback. Whenever Pubco proposes to register an
offering of any of its securities under the Securities Act (other than
(i) pursuant to the Existing Resale Shelf Registration Statement, OEP Resale
Shelf Registration Statement or Deerfield Resale Shelf Registration Statement),
(ii) pursuant to a Demand Registration, (iii) pursuant to a Takedown Demand,
(iv) in connection with registrations on Form S-4 or S-8 promulgated by the
Commission or any successor forms, (v) a registration relating solely to
employment benefit plans, (vi) in connection with a registration the primary
purpose of which is to register debt securities, or (vii) a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of
Registrable Securities) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), Pubco shall
give prompt written notice to all holders of Registrable Securities of its
intention to effect such a Piggyback Registration and, subject to the terms of
Sections 3(c) and 3(d) hereof, shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws or in
compliance with other registration requirements and in any related underwriting)
all Registrable Securities with respect to which Pubco has received written
requests for inclusion therein within 10 business days after the delivery of
Pubco’s notice; provided that any such other holder may withdraw its request for
inclusion at any time prior to executing the underwriting agreement or, if none,
prior to the applicable registration statement becoming effective.

 

(b)            Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities shall be paid by Pubco in all Piggyback Registrations,
whether or not any such registration became effective.

 

(c)            Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of Pubco, and the managing
underwriters advise Pubco in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, Pubco shall include in such registration (i) first, the securities
Pubco proposes to sell, (ii) second, the Registrable Securities requested to be
included in such registration by the Investors which, in the opinion of such
underwriters, can be sold, without any such adverse effect (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder), and (iii) third, other securities
requested to be included in such registration which, in the opinion of such
underwriters, can be sold, without any such adverse effect.

 



- 11 -

 

 

(d)            Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of Pubco’s
securities other than holders of Registrable Securities, and the managing
underwriters advise Pubco in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, Pubco shall include in such registration (i) first, the securities
requested to be included therein by the holders initially requesting such
registration, (ii) second, the Registrable Securities requested to be included
in such registration by the Investors which, in the opinion of such
underwriters, can be sold, without any such adverse effect (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder), and (iii) third, other securities
requested to be included in such registration which, in the opinion of such
underwriters, can be sold, without any such adverse effect.

 

(e)            Other Registrations. If Pubco has previously filed a Registration
Statement with respect to Registrable Securities pursuant to Section 2 or
pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, then Pubco shall not be required to file or cause to be
effected any other registration of any of its equity securities or securities
convertible or exchangeable into or exercisable for its equity securities under
the Securities Act (except on Form S-8 or any successor form) at the request of
any holder or holders of such securities until a period of at least 90 days has
elapsed from the effective date of such previous registration; provided,
however, that Pubco shall at all times remain obligated to file or amend, as
applicable, (i) any OEP Resale Shelf Registration Statement in accordance with
Section 1(b) and/or Section 1(c) in the time periods specified therein and
(ii) any Deerfield Resale Shelf Registration Statement in accordance with
Section 1(c) and/or Section 1(d) in the time periods specified therein.

 

(f)            Right to Terminate Registration. Pubco shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by Pubco in accordance with Section 7.

 

4.            Agreements of Holders.

 

(a)            If required by the managing underwriter(s), in connection with
any underwritten Public Offering on or after the date hereof, each holder that
beneficially owns 1% or more of the outstanding Common Stock shall enter into
lock-up agreements with the managing underwriter(s) of such underwritten Public
Offering in such form as agreed to by such managing underwriter(s); provided,
however, that:

 



- 12 -

 

 

(i)            the Deerfield Parties shall not be required to enter into lock-up
agreements pursuant to this Section 4(a) on more than [two (2) occasions]1,

 

(ii)            any lock-up agreements to which the Deerfield Parties enter into
pursuant to this Section 4(a) shall be for a period of not more than sixty (60)
days,

 

(iii)          the obligation of the Deerfield Parties to enter into lock-up
agreements pursuant to this Section 4(a) shall terminate on November 8, 2021,
and

 

(iv)          the Deerfield Parties shall not be required to enter into a
lock-up agreement pursuant to this Section 4(a) within six (6) months following
the expiration of a previous lock-up agreement entered into by the Deerfield
Parties pursuant to this Section 4(a).

 

(b)            The holders of Registrable Securities shall use reasonable best
efforts to provide such information as may reasonably be requested by Pubco, or
the managing underwriter, if any, in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the Registration Statement, including amendments and supplements
thereto, in order to effect the Registration of any Registrable Securities under
the Securities Act pursuant to Section 3 and in connection with Pubco’s
obligation to comply with federal and applicable state securities laws.

 

5.            Registration Procedures. In connection with the Registration to be
effected pursuant to the Existing Resale Shelf Registration Statement, OEP
Resale Shelf Registration Statement or Deerfield Resale Shelf Registration
Statement, and whenever the holders of Registrable Securities have requested
that any Registrable Securities be registered pursuant to this Agreement or have
initiated a takedown offering, Pubco shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
Pubco shall as expeditiously as reasonably possible:

 

(a)            prepare in accordance with the Securities Act and all applicable
rules and regulations promulgated thereunder and file with the Commission a
registration statement, and all amendments and supplements thereto and related
prospectuses as may be necessary to comply with applicable securities laws, with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration statement to become effective (provided that at least
five (5) Business Days before filing a registration statement or prospectus or
any amendments or supplements thereto, Pubco shall furnish to counsel selected
by the Applicable Approving Party copies of all such documents proposed to be
filed, which documents shall be subject to the review and comment of such
counsel);

 



 

1 Note to Draft: To be reduced to one (1) occasion if a lock-up agreement is
entered into pursuant to Section 4(a) by Deerfield prior to execution.

 



- 13 -

 

 

(b)            notify each holder of Registrable Securities of (A) the issuance
by the Commission of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose,
(B) the receipt by Pubco or its counsel of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (C) the effectiveness of each registration statement filed
hereunder;

 

(c)            prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period ending when all of the securities covered by such registration
statement have been disposed of in accordance with the intended methods of
distribution by the sellers thereof set forth in such registration statement
(but not in any event before the expiration of any longer period required under
the Securities Act or, if such registration statement relates to an underwritten
Public Offering, such longer period as in the opinion of counsel for the
underwriters a prospectus is required by law to be delivered in connection with
sale of Registrable Securities by an underwriter or dealer) and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

(d)            furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free-Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(e)            during any period in which a prospectus is required to be
delivered under the Securities Act, promptly file all documents required to be
filed with the Commission, including pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Securities Act;

 

(f)             use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the lead underwriter or the Applicable Approving Party
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that Pubco shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 5(f), (ii) consent to general service of process in any
such jurisdiction or (iii) subject itself to taxation in any such jurisdiction);

 

(g)            promptly notify in writing each seller of such Registrable
Securities (i) after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (ii) after receipt thereof, of any request by the
Commission for the amendment or supplementing of such registration statement or
prospectus or for additional information, and (iii) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, Pubco promptly shall prepare, file with the
Commission and furnish to each such seller a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

 



- 14 -

 

 

(h)            cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by Pubco are then listed
and, if not so listed, to be listed on a securities exchange and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register as such with respect to such Registrable Securities with
FINRA;

 

(i)            provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

(j)            enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the Applicable Approving Party or the underwriters, if any, reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, effecting a stock split or a
combination of shares and preparing for and participating in such number of
“road shows”, investor presentations and marketing events as the underwriters
managing such offering may reasonably request);

 

(k)            make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of Pubco as shall be necessary
to enable them to exercise their due diligence responsibility, and cause Pubco’s
officers, managers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

 

(l)             take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration (including any
Shelf Registration), takedown offering or Piggyback Registration hereunder
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(m)           otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission;

 



- 15 -

 

 

(n)            permit any holder of Registrable Securities who, in its good
faith judgment (based on the advice of counsel), could reasonably be expected to
be deemed to be an underwriter or a controlling Person of Pubco to participate
in the preparation of such registration or comparable statement and to require
the insertion therein of material furnished to Pubco in writing, which in the
reasonable judgment of such holder and its counsel should be included;

 

(o)            in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such registration statement for sale in any
jurisdiction, use its reasonable best efforts promptly to obtain the withdrawal
of such order;

 

(p)            use its reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;

 

(q)            cooperate with the holders of Registrable Securities covered by
the registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 

(r)            cooperate with each holder of Registrable Securities covered by
the registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(s)            if such registration includes an underwritten Public Offering,
use its reasonable best efforts to obtain a cold comfort letter from Pubco’s
independent public accountants and addressed to the underwriters, in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the underwriters in such registration reasonably request;

 

(t)            provide a legal opinion of Pubco’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature, which opinion shall be addressed to the underwriters;

 

(u)            if Pubco files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405)) during the period
during which such Automatic Shelf Registration Statement is required to remain
effective;

 



- 16 -

 

 

(v)            if Pubco does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

 

(w)            subject to the terms of Section 2(c) and Section 2(d), if an
Automatic Shelf Registration Statement has been outstanding for at least three
(3) years, at the end of the third year, refile a new Automatic Shelf
Registration Statement covering the Registrable Securities, and, if at any time
when Pubco is required to re-evaluate its WKSI status Pubco determines that it
is not a WKSI, use its reasonable best efforts to refile the registration
statement on Form S-3 and keep such registration statement effective (including
by filing a new Resale Shelf Registration or Shelf Registration, if necessary)
during the period throughout which such registration statement is required to be
kept effective.

 

6.            Termination of Rights. Notwithstanding anything contained herein
to the contrary, the right of any Investor to include Registrable Securities in
any Demand Registration or any Piggyback Registration shall terminate on such
date that such Investor (together with its Affiliates) beneficially owns less
than 1% of the outstanding Common Stock on an as-converted basis and may sell
all of the Registrable Securities owned by such Investor pursuant to Rule 144 of
the Securities Act without any restrictions as to volume or the manner of sale
or otherwise; provided, however, that with respect to any Investor whose rights
have terminated pursuant to this Section 6, if following such a termination,
such Investor loses the ability to sell all of its Registrable Securities
pursuant to Rule 144 of the Securities Act without any restrictions as to volume
or the manner of sale or otherwise due to a change in interpretive guidance by
the Commission, then such Investor’s right to include Registrable Securities in
any Demand Registration or any Piggyback Registration shall be reinstated until
such time as the Investor is once again able to sell all of its Registrable
Securities pursuant to Rule 144 of the Securities Act without any restrictions
as to volume or the manner of sale or otherwise.

 

7.            Registration Expenses.

 

(a)            All expenses incident to Pubco’s performance of or compliance
with this Agreement, including, without limitation, all registration,
qualification and filing fees, listing fees, fees and expenses of compliance
with securities or blue sky laws, stock exchange rules and filings, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for Pubco and all independent certified
public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by Pubco (all such expenses being herein
called “Registration Expenses”), shall be borne by Pubco as provided in this
Agreement and, for the avoidance of doubt, Pubco also shall pay all of its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by Pubco are then listed.
Each Person that sells securities pursuant to a Demand Registration, a Takedown
Demand or Piggyback Registration hereunder shall bear and pay all underwriting
discounts and commissions and transfer taxes applicable to the securities sold
for such Person’s account.

 



- 17 -

 

 

(b)            Pubco shall reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
counsel chosen by the Applicable Approving Party and one local counsel (if
necessary) for each applicable jurisdiction and chosen by the applicable holder
of Registrable Securities, in each case, for the purpose of rendering a legal
opinion on behalf of such holders in connection with any underwritten Demand
Registration, takedown offering or Piggyback Registration.

 

8.            Additional Payments Under Certain Circumstances.

 

(a)            Payments (“Additional Payments”) with respect to the shares of
Common Stock included in the Registrable Securities shall be assessed as follows
if the following event occurs (such event being herein called a “Registration
Default”): the Existing Resale Shelf Registration Statement ceases to be
effective prior to the expiration of the Effectiveness Period (unless and except
to the extent that another Registration Statement covering the applicable
Registrable Securities is effective during the Effectiveness Period).

 

(b)            Additional Payments shall accrue on the applicable Registrable
Securities for each such day from and including the date on which any such
Registration Default occurs to but excluding the date on which all such
Registration Defaults have been cured at a rate of $0.05 per share (subject to
proportionate adjustment in the event of any stock split, reverse stock split or
other recapitalization) per month or portion thereof (on a 30/360 basis);
provided, however, that the Company’s obligation to pay Additional Payments
extends only to any shares of Common Stock included in the Registrable
Securities that are affected by the Registration Default; and provided further
that Additional Payments shall in no event accrue on account of any Registrable
Securities during any period that such Registrable Securities may not be sold
pursuant to the terms of the Lock-Up Agreements or any other applicable lock-up
arrangements to which the applicable Investor is party; provided, however, that
notwithstanding anything to the contrary herein, no Additional Payments were
accrued or are payable for any Registration Default in the 180 day period
following November 8, 2019, and each Investor waives any entitlement thereto.
Other than the obligation of payment of any Additional Payments in accordance
with the terms hereof, the Company will have no other liabilities for monetary
damages with respect to its registration obligations. With respect to each
Investor, the Company’s obligations to pay Additional Payments remain in effect
only so long as the applicable shares of Common Stock held by the Investor are
Registrable Securities. Notwithstanding anything to the contrary contained
herein, (i) in no event shall the aggregate of all Additional Payments payable
by the Company hereunder on account of any share of Common Stock exceed $0.50
per share (subject to proportionate adjustment in the event of any stock split,
reverse stock split or other recapitalization), (ii) no Additional Payments
shall accrue during any Suspension Period, (iii) a Registration Default shall be
deemed not to have occurred and be continuing, and no Additional Payments shall
accrue as a result thereof, if the Registration Default (x) relates to any
information supplied or failed to be supplied by an Investor in relation to any
Registration Statement or the related Prospectus or (y) arises due to the filing
by Pubco of any post-effective amendment to the Existing Resale Shelf
Registration Statement in connection with Pubco’s obligation to comply with
Section 1(b) or Section 1(c) (but only until such post-effective amendment is
declared effective by the Commission), (iv) no Additional Payments shall accrue
or be payable to any OEP Party or in respect of the Registrable Securities
issued pursuant to the OEP Investment Agreement and (v) no Additional Payments
shall accrue or be payable to any Deerfield Party or in respect of the
Registrable Securities issued pursuant to the Deerfield Investment Agreement. No
Additional Payments shall be payable (i) if as of the relevant Registration
Default, the Registrable Securities may be sold by the Investors without volume
or manner of sale restrictions under Rule 144, as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company’s transfer agent or (ii) with respect to
any period after the expiration of the Effectiveness Period (it being understood
that this clause shall not relieve the Company of any Additional Payments
accruing prior to the expiration of the Effectiveness Period).

 



- 18 -

 

 

(c)            Any amounts of Additional Payments pursuant to this Section 8
will be payable in cash in arrears on the last day of each month following the
date on which a Registration Default occurs. The amount of Additional Payments
will be determined on the basis of a 360-day year comprised of twelve 30-day
months, and the actual number of days on which Additional Payments accrued
during such period.

 

9.            Indemnification.

 

(a)            Pubco agrees to (i) indemnify and hold harmless, to the fullest
extent permitted by law, each Investor and their respective officers, directors,
members, partners, agents, affiliates and employees and each Person who controls
such Investor (within the meaning of the Securities Act or the Exchange Act)
against all losses, claims, actions, damages, liabilities and expenses caused by
(A) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (B) any violation or alleged violation by Pubco of the
Securities Act or any other similar federal or state securities laws or any
rule or regulation promulgated thereunder applicable to Pubco and relating to
action or inaction required of Pubco in connection with any such registration,
qualification or compliance, and (ii) pay to each Investor and their respective
officers, directors, members, partners, agents, affiliates and employees and
each Person who controls such Investor (within the meaning of the Securities Act
or the Exchange Act), as incurred, any legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, except insofar as the same are caused
by or contained in any information furnished in writing to Pubco or any managing
underwriter by such Investor expressly for use therein; provided, however, that
the indemnity agreement contained in this Section 9 shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of Pubco (which consent shall not be
unreasonably withheld, conditioned or delayed), nor shall Pubco be liable in any
such case for any such claim, loss, damage, liability or action to the extent
that it solely arises out of or is based upon an untrue statement of any
material fact contained in the registration statement or omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the registration statement, in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
registration statement. In connection with an underwritten offering, Pubco shall
indemnify any underwriters or deemed underwriters, their officers and directors
and each Person who controls such underwriters (within the meaning of the
Securities Act or the Exchange Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities.

 



- 19 -

 

 

(b)            In connection with any registration statement in which a holder
of Registrable Securities is participating, each such holder shall furnish to
Pubco in writing such information relating to such holder as Pubco reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify Pubco, its
officers, directors, employees, agents and representatives and each Person who
controls Pubco (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses resulting from any untrue or alleged
untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information so furnished in writing by such holder; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds actually received by such holder
from the sale of Registrable Securities pursuant to such registration statement.

 

(c)            Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel (as well as one local counsel for each applicable jurisdiction)
for all parties indemnified by such indemnifying party with respect to such
claim, unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall have a right to retain one separate counsel, chosen by
the holders of a majority of the Registrable Securities included in the
registration, at the expense of the indemnifying party. No indemnifying party,
in the defense of such claim or litigation, shall, except with the consent of
each indemnified party, consent to the entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 



- 20 -

 

 

(d)            Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Sections 9(a) or 9(b) are unavailable
to or insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party
in connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, relates to information supplied by
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 9(d) were determined by pro
rata allocation (even if the holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 9(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 9(c), defending any such action
or claim. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The sellers’
obligations in this Section 9(d) to contribute shall be several in proportion to
the amount of securities registered by them and not joint and shall be limited
to an amount equal to the net proceeds actually received by such seller from the
sale of Registrable Securities effected pursuant to such registration.

 

(e)            The indemnification and contribution provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall survive the transfer of
Registrable Securities and the termination or expiration of this Agreement.

 

10.          Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no holder of Registrable Securities shall be required to sell more than the
number of Registrable Securities such holder has requested to include) and
(b) completes and executes all questionnaires, powers of attorney, custody
agreements, stock powers, indemnities, underwriting agreements and other
documents required under the terms of such underwriting arrangements; provided
that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to
Pubco or the underwriters (other than representations and warranties regarding
such holder, such holder’s title to the securities, such Person’s authority to
sell such securities and such holder’s intended method of distribution) or to
undertake any indemnification obligations to Pubco or the underwriters with
respect thereto that are materially more burdensome than those provided in
Section 9. Each holder of Registrable Securities shall execute and deliver such
other agreements as may be reasonably requested by Pubco and the lead managing
underwriter(s) that are consistent with such holder’s obligations under
Section 4, Section 5 and this Section 10 or that are necessary to give further
effect thereto. To the extent that any such agreement is entered into pursuant
to, and consistent with, Section 4 and this Section 10, the respective rights
and obligations created under such agreement shall supersede the respective
rights and obligations of the holders, Pubco and the underwriters created
pursuant to this Section 10.

 



- 21 -

 

 

11.            Other Agreements. Pubco shall file all reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder and shall take such further
action as the Investors may reasonably request, all to the extent required to
enable such Persons to sell securities pursuant to (a) Rule 144 adopted by the
Commission under the Securities Act (as such rule may be amended from time to
time) or any similar rule or regulation hereafter adopted by the Commission or
(b) a registration statement on Form S-1 or any similar registration form
hereafter adopted by the Commission. Upon request, Pubco shall deliver to the
Investors a written statement as to whether it has complied with such
requirements. Pubco shall at all times use its reasonable best efforts to cause
the securities so registered to continue to be listed on one or more of the New
York Stock Exchange, the American Stock Exchange and the Nasdaq Stock Market.
Pubco shall use its best efforts to facilitate and expedite transfers of
Registrable Securities pursuant to Rule 144, which efforts shall include timely
notice to its transfer agent to expedite such transfers of Registrable
Securities.

 

12.            Definitions.

 

(a)            “Affiliate” means, with respect to any specified Person, any
other Person that, at the time of determination, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such specified Person.

 

(b)            “Applicable Approving Party” means the holders of a majority of
the Registrable Securities participating in the applicable offering or, in the
case of a Short-Form Registration effected pursuant to Section 2(c), the holders
of a majority of the type of Registrable Securities that initiated such
Short-Form Registration.

 

(c)            “as-converted basis” means, for purposes of computing beneficial
ownership, such number of shares of Common Stock calculated on a basis assuming
all shares of Series A Preferred Stock, Series B-2 Preferred Stock or Series B-1
Preferred Stock, as applicable, had been converted by the holders thereof in
accordance with their terms, but disregarding any restrictions or limitations
upon the conversion of such Series A Preferred Stock, Series B-2 Preferred Stock
or Series B-1 Preferred Stock, as applicable.

 

(d)            “Block Trade” means any non-marketed underwritten takedown
offering taking the form of a bought deal or block sale to a financial
institution.

 

(e)            “Business Day” means any day that is not a Saturday or Sunday or
a legal holiday in the state in which Pubco’s chief executive office is located
or in New York, NY.

 



- 22 -

 

 

 

(f)            “Closing” means the closing of the sale of Series A Preferred
Stock to OEP pursuant to Section [1.2] of the OEP Investment Agreement.

 

(g)            “Commission” means the U.S. Securities and Exchange Commission.

 

(h)            “Common Stock” means the Class A Common Stock of Pubco, par value
$0.0001 per share.

 

(i)            “Common Unit” has the meaning set forth in the LLC Agreement.

 

(j)            “Deerfield Party” or “Deerfield Parties” means the Deerfield
Investors, any Related Deerfield Fund that becomes a party to this Agreement
following the date hereof by execution of a joinder hereto or other written
agreement between such Related Deerfield Fund and the Company, and any of their
respective Affiliates.

 

(k)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor federal law then in force, together
with all rules and regulations promulgated thereunder.

 

(l)            “FINRA” means the Financial Industry Regulatory Authority.

 

(m)            “Founder Shares” means the 6,250,000 shares of Common Stock
issued to the Original Holders prior to Pubco’s initial public offering.

 

(n)            “Free-Writing Prospectus” means a free-writing prospectus, as
defined in Rule 405 of the Securities Act.

 

(o)            “LLC Agreement” means the Fifth Amended and Restated Limited
Liability Company Agreement of the Company, dated as of [__], by and among the
Company, Pubco and the other members of the Company (as the same may be amended,
supplemented or modified from time to time in accordance with the terms
thereof).

 

(p)            “Lock-Up Agreements” means those certain Lock-Up Agreements,
dated as of July 8, 2019, by and among Pubco, the Company, and certain of the
Persons listed on the Schedule of Investors attached hereto.

 

(q)            “Merger Agreement” means the Agreement and Plan of Merger, dated
as of July 8, 2019, by and between Pubco, the Company and certain other parties,
as amended.

 

(r)            “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(s)            “PIPE Shares” means the 12,500,000 shares of Common Stock issued
to the one of the Investors pursuant to that certain Subscription Agreement,
dated as of July 8, 2019, by and between Pubco and such Investor.

 

(t)            “Prospectus” means the prospectus included in any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all post-effective amendments and including all material incorporated
by reference in such prospectus.

 



- 23 -

 

 

(u)            “Public Offering” means any sale or distribution by Pubco and/or
holders of Registrable Securities to the public of Common Stock pursuant to an
offering registered under the Securities Act.

 

(v)            “OEP Party” or “OEP Parties” means OEP and each Affiliate of OEP
to whom shares of Series A Preferred Stock or shares of Common Stock issued in
respect of the conversion of any such Series A Preferred Stock are transferred
pursuant to Section [5.3] of the OEP Investment Agreement.

 

(w)            “Original Holders” shall mean each of Chris Wolfe, Steven
Hochberg, Dr. Mohit Kaushal, Dr. Gregory Sorensen and Dr. Susan Weaver.

 

(x)            “Register,” “Registered” and “Registration” mean a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the requirements of the Securities Act, and the applicable
rules and regulations promulgated thereunder, and such Registration Statement
becoming effective.

 

(y)            “Registrable Securities” means (i) any Common Stock issued with
respect to or in exchange for any Common Units held by the Investors, (ii) any
Founder Shares held by the Investors (including any Common Stock issued or
issuable in respect of any Series B-1 Preferred Stock issued to Deerfield
Private Design Fund IV, L.P. (“Deerfield Private Design Fund IV”) in exchange
for such Common Stock pursuant to the Exchange Agreement, dated as of the date
hereof, between the Company and Deerfield Private Design Fund IV (the “Exchange
Agreement”)), (iii) any Private Placement Warrants (or underlying securities)
held by the Investors, (iv) any PIPE Shares held by the Investors (including any
Common Stock issued or issuable in respect of any Series B-1 Preferred Stock
issued to Deerfield Private Design Fund IV in exchange for such PIPE Shares
pursuant to the Exchange Agreement), (v) any Common Stock issued to an Investor
pursuant to the terms of the Merger Agreement, (vi) any Common Stock issued to
OEP pursuant to the OEP Investment Agreement (whether or not such shares of
Series A Preferred Stock or Common Stock are subsequently transferred to any OEP
Party) held by any OEP Party, (vii) any Common Stock issued or issuable upon
conversion of the Series A Preferred Stock issued to OEP pursuant to the OEP
Investment Agreement (whether or not such shares of Series A Preferred Stock or
Common Stock are subsequently transferred to any OEP Party) held by any OEP
Party, (viii) any Common Stock issued or issuable, directly or indirectly, upon
conversion of the Series B-2 Preferred Stock (or upon conversion of the
Series B-1 Preferred Stock into which the Series B-2 Preferred Stock is
converted) to Deerfield Partners pursuant to the Deerfield Investment Agreement
(whether or not such shares of Series B-2 Preferred Stock, Series B-1 Preferred
Stock or Common Stock are subsequently transferred to any Deerfield Party) held
by any Deerfield Party or (ix) any Common Stock issued or issuable with respect
to the securities referred to in the preceding clauses (i) through (viii) by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization. For
purposes of this definition, the shares of Common Stock issuable upon conversion
or exercise of any security shall be determined without regard to any limitation
on the conversion or exercise thereof. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been sold or distributed to the public pursuant to an offering registered
under the Securities Act or sold to the public through a broker, dealer or
market maker in compliance with Rule 144 following November 8, 2019 or
repurchased by Pubco or any of its subsidiaries. For purposes of this Agreement,
a Person shall be deemed to be a holder of Registrable Securities, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire directly or indirectly such Registrable Securities
(upon conversion or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the conversion
or exercise of such right), whether or not such acquisition has actually been
effected, and such Person shall be entitled to exercise the rights of a holder
of Registrable Securities hereunder; provided a holder of Registrable Securities
may only request that Registrable Securities in the form of Common Stock be
registered pursuant to this Agreement.

 



- 24 -

 

 

(z)            “Registration Statement” means any registration statement filed
by Pubco with the Commission in compliance with the Securities Act and the
rules and regulations promulgated thereunder for a public offering and sale of
Common Stock or Registrable Securities, including the Prospectus included in
such registration statement, amendments (including post-effective amendments)
and supplements to such registration statement, and all exhibits to and all
material incorporated by reference in such registration statement (other than a
registration statement on Form S-4 or Form S-8, or their successors).

 

(aa)            “Related Deerfield Fund” means any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as a Deerfield Party.

 

(bb)            “Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 430B”
mean, in each case, such rule promulgated under the Securities Act (or any
successor provision) by the Commission, as the same shall be amended from time
to time, or any successor rule then in force.

 

(cc)            “Securities Act” means the Securities Act of 1933, as amended
from time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

 

(dd)            “Shelf Participant” means any holder of Registrable Securities
listed as a potential selling stockholder in connection with the Existing Resale
Shelf Registration Statement, OEP Resale Shelf Registration Statement, Deerfield
Resale Shelf Registration Statement or the Shelf Registration, as applicable, or
any such holder that could be added to such Existing Resale Shelf Registration
Statement, OEP Resale Shelf Registration Statement, Deerfield Resale Shelf
Registration Statement or Shelf Registration without the need for a
post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

 

(ee)            “WKSI” means a “well-known seasoned issuer” as defined under
Rule 405.

 

13.            Miscellaneous.

 

(a)            No Inconsistent Agreements. Neither the Company nor Pubco shall
not hereafter enter into any agreement with respect to its securities which is
inconsistent with or violates or in any way impairs the rights granted to the
Investors in this Agreement.

 

(b)            Entire Agreement; Effectiveness. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions among the parties hereto, written or oral, with respect to the
subject matter hereof, including without limitation, but subject to the
remainder of this Section 13(b), the Prior Agreement. This Agreement shall be
automatically effective as of the Closing (as defined in the OEP Investment
Agreement), without further action by any party hereto. Prior to the Closing,
the Prior Agreement shall remain in effect. If the Investment Agreement is
terminated for any reason, then this amendment shall be void and of no force and
effect.

 

(c)            Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages caused by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
The parties hereto agree and acknowledge that money damages would not be an
adequate remedy for any breach of the provisions of this Agreement and that, in
addition to any other rights and remedies existing in its favor, any party shall
be entitled to specific performance and/or other injunctive relief from any
court of law or equity of competent jurisdiction (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Agreement.

 



- 25 -

 

 

(d)            Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only with the prior
written consent of Pubco and the holders of a majority of the Registrable
Securities then outstanding; provided, that no amendment may materially and
disproportionately adversely affect the rights of any holder of Registrable
Securities compared to other holders of Registrable Securities without the
consent of such adversely affected holder; and provided further, that the
definition of “Effectiveness Period”, “Deerfield Investors”, “Deerfield
Parties”, “Registrable Securities”, “Related Deerfield Fund”, Section 1(d),
Section 1(e), Section 4(a) (Agreements of Holders), Section 8 (Additional
Payments Under Certain Circumstances), any other provision of this Agreement
that expressly relates to any Deerfield Investor, any Deerfield Party, any
Deerfield Related Fund, the Deerfield Shelf Registration Statement or the
Series B-1 Preferred Stock and this Section 13(d) may not be amended in a manner
adverse to any Deerfield Party without the prior written consent of the
Deerfield Parties. Any amendment or waiver effected in accordance with this
Section 13(d) shall be binding upon each Investor, Pubco and the Company. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

(e)            Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In addition, whether or not any express assignment
has been made, the provisions of this Agreement which are for the benefit of
purchasers or holders of Registrable Securities are also for the benefit of, and
enforceable by, any subsequent holder of Registrable Securities.

 

(f)            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid, illegal or unenforceable in any respect under any applicable law,
such provision shall be ineffective only to the extent of such prohibition,
invalidity, illegality or unenforceability, without invalidating the remainder
of this Agreement.

 

(g)            Counterparts. This Agreement may be executed simultaneously in
counterparts (including by means of telecopied, facsimile or portable data
format (PDF) signature pages), any one of which need not contain the signatures
of more than one party, but all such counterparts taken together shall
constitute one and the same Agreement.

 

(h)            Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The use of the word “including” herein shall mean “including
without limitation.”

 

(i)            Governing Law; Jurisdiction. All issues and questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. The parties hereto agree
that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any Delaware Chancery
Court, or if such court does not have subject matter jurisdiction, any court of
the United States located in the State of Delaware. Each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

 



- 26 -

 

 

(j)            Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by or email or by registered or certified mail
(postage prepaid, return receipt requested) to each Investor at the address
indicated on the Schedule of Investors attached hereto and to Pubco and the
Company at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 13(j)):

 

if to Pubco:

 

AdaptHealth Corp.

220 West Germantown Pike Suite 250

Plymouth Meeting, PA 19462

Attention: General Counsel

E-mail: cjoyce@adapthealth.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Steven J. Gartner; Michael E. Brandt; and Danielle Scalzo

Facsimile: (212) 728-8111

Email:     sgartner@willkie.com; mbrandt@willkie.com; and DScalzo@willkie.com

 

if to the Company:

 

AdaptHealth Holdings, LLC
122 Mill Road, Suite A130

Phoenixville, Pennsylvania 19460

Attention: Luke McGee

Email: luke.mcgee@adapthealth.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Steven J. Gartner; Michael E. Brandt; and Danielle Scalzo

Facsimile: (212) 728-8111

Email:     sgartner@willkie.com; mbrandt@willkie.com; and DScalzo@willkie.com

 

(k)            Mutual Waiver of Jury Trial. As a specifically bargained
inducement for each of the parties to enter into this Agreement (with each party
having had opportunity to consult counsel), each party hereto expressly and
irrevocably waives the right to trial by jury in any lawsuit or legal proceeding
relating to or arising in any way from this Agreement or the transactions
contemplated herein, and any lawsuit or legal proceeding relating to or arising
in any way to this Agreement or the transactions contemplated herein shall be
tried in a court of competent jurisdiction by a judge sitting without a jury.

 

(l)            No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

* * * * *

 



- 27 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

 

  COMPANY:       ADAPTHEALTH HOLDINGS LLC       By:                 Name:  
Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

  PUBCO:       ADAPTHEALTH CORP.       By:                 Name:   Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

  INVESTORS:       [ONE EQUITY PARTNERS VII, L.P.]       By:                
Name:   Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

  INVESTORS:       DEERFIELD PRIVATE DESIGN FUND IV, L.P.   By: Deerfield Mgmt
IV, L.P., General Partner   By: J.E. Flynn Capital IV, LLC, General Partner    
  By:                     Name:   Title: Authorized Signatory       DEERFIELD
PARTNERS, L.P.   By: Deerfield Mgmt, L.P., General Partner   By: J.E. Flynn
Capital, LLC, General Partner       By:     Name:   Title: Authorized Signatory
      2321 CAPITAL LLC       By:     Name:   Title:       AMPEV LLC       By:  
  Name:   Title:       BLUEMOUNTAIN SUMMIT OPPORTUNITIES FUND II (US) L.P.      
By:     Name:   Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

  BLUE RIVER NJ LLC       By:     Name:   Title:       CFCP LLC       By:    
Name:   Title:       FRESH POND INVESTMENT LLC       By:     Name:   Title:    
  JEDI ENTERPRISES, LLC       By:     Name:   Title:       LBM DME HOLDINGS LLC
      By:     Name:   Title:       MAYAID2001 LLC       By:              Name:  
Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

  MCLARTY CAPITAL PARTNERS SBIC, L.P.       By:     Name:   Title:       OCEAN
ROCK NJ LLC       By:     Name:   Title:       PLAINS CAPITAL LLC       By:    
Name:   Title:       QUAD CAPITAL, LLC       By:     Name:   Title:      
QUADRANT MANAGEMENT, INC.       By:     Name:   Title:       VERUS EQUITY
HOLDING COMPANY LLC       By:     Name:   Title:       VERUS NOTE HOLDING
COMPANY LLC       By:                        Name:   Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

  WHEATFIELD LLC       By:     Name:   Title:       CLIFTON BAY OFFSHORE
INVESTMENTS L.P.       By:     Name:   Title:       BLUEMOUNTAIN FOINAVEN MASTER
FUND L.P.       By:     Name:   Title:       BMSB L.P.       By:     Name:  
Title:       BLUEMOUNTAIN FURSAN FUND L.P.       By:                    Name:  
Title:

 

[Signature Page to Registration Rights Agreement]

 





 

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [___] (as the same may hereafter be
amended, the “Registration Rights Agreement”), among AdaptHealth Holdings
Corporation, a Delaware corporation, AdaptHealth Holdings LLC, a Delaware
limited liability company (the “Company”), and the other persons named as
parties therein.

 

By executing and delivering this Joinder to Pubco, the undersigned hereby agrees
to become a party to, to be bound by, and to comply with the provisions of the
Registration Rights Agreement as a holder of Registrable Securities in the same
manner as if the undersigned were an original signatory to the Registration
Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of _____________, 20__.

 

  INVESTOR:       [•]       By:               Its:       Address for Notices:  
    [•]   [•]   [•]   [•]       Agreed and Accepted as of       ADAPTHEALTH
HOLDINGS LLC       By:     Its:



  





 

 

 

  Agreed and Accepted as of       ADAPTHEALTH HOLDINGS LLC       By:            
      Its:

 



 

